Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 1 of 140

PROCEDURAL HIS? ORY

Petitioner was convicted by jury on February 18", 2017 for allegedly committing the offenses
of Aggravated Obstruction of a Highway of Commerce, and possession of cocaine. On November 15,
2016, a habitual offender hearing was held, in which petitioner was found to be a fourth-ieiony
offender, Thereafter, the trial judge sentence petitioner under LSA- B.~3. 15:529.1 to the mandatory
gentence of life as to count one (Aggravated Obstruction of a Highway) and twenty years al hard labor
ag to count two (possession of cocaine). The sentences were order by the trial court to be serve
concurrently.

Petitioner appealed his conviction and sentence to the Louisiana's Court of Appeal, First Circuit.
‘The Circuit Court affirmed petitioner's conviction and sentence on September 21, 4017. (No: 2017-
KA-0080) Petitioner then sought Review from Louisiana's Supreme Court. On June 15, 2018, the
Louisiana Supreme Court denied Review.

On July 29", 2019, petitioner filed an Application tor Post-Conviction- Relief with
Memorandum of Law and exhibits into the 22" Judicial District Court, Parish of St. Tammany,
presenting constitutional violations that will be dincuss below. On September 17", 2019, the trial comt
denied relief, Petitioner Sought Supervisory Review trom Louisiana's Court of Appeal, First Circuit.
State v. Brumfield, 2019 KW I 41d, The Circuit Court denied review on March 13, 2020. On April 8"
2020, petitioner applied for Supervisory Review from ihe Louisiana. Supreme Court. On November
4" 2020, the Louisiana Supreme Court denied relief,

After reviewing the Procedural History of this case, it must be determine this Application for

Writ of Habeas Corpus is timely filed.

cs
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 2 of 140

CONSTITUTIONAL VIOLATION
I) HAS PRE STATE COORTS COMMITTED REVERSIBLE ERROR WHEN THEY MADE
DETERMINATION OF FACTS AND EVIDENCE IN DISPUTE WHICH WAS
CONTRARY TO AND/ OR INVOLVED AN UNREASONABLE APPLICATION OF
CLEARLY ESTABLISHED FEDERAL LAW AS DETERMINE BY THE SUPREME
COURT OF THE UNITED STATES?

SUMMARY OF EVIDENCE

A. Benied a right to jadicial review on direct appeal.
LSA-Const. Art. 1 § 19 provides:

No person shall be subjected to imprisonment or forfeiture of rights or property without the
right of judicial review based upon a complete record of all evidence upon which the judgment is
based. This right may be intelligently waived....

La CrC.P. Art. 843 pertinently states:

In felony cases . .. the clerk of court stenographer shall record all of the proceedings, includmg
the examination of witnesses, statements, mlings, arders and charges by the court and objections,
questioning, statements and arguments of counsel.

Moreover, in criminal proceedings the court reporter shall record all portions of the proceedings
required by law and shall transcribe those portions of the trial proceedings required by B.S. 13: 961
(C).

The Louisiana Supreme Court and ihe Untied States Supreme Court have made it clear that a.
criminal defendant has a right to a complete transcript of the trial proceedings particular where, a8 in
this ease appellant counsel was nef counsel at trial. Stute v. Beatner, 03-485 (La. 12/3/03, 861 So.28
149, 152).

Material omissions from trial court proceedings bearing on the merits on an appeal require

reversal. State v. Baainer, 03-485 (La. 12/3/03, 861 So.2s 149, 153. However, “slight inaccuracy in a
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 3 of 140

record or an inconsequential omission from it which is immaterial to the proper determination of the
appeals’ does not require reversal of a conviction. Id., quoting State ¥. Brumnfield, 96-2667 (La.
10/28/98), 737 So.2a 666, 669, cert denied, 526 U.S. 1025 (1999); State v. Parker, 361 So.2d 226, 227
(La. 1978). A defendant is not entitled to relief of an incomplete record absent a showing of prejudice
based on the missing portions of the transcripts. Id.

In thig case, there are portions of the trangeripts that weren't transeribed becanse it was an off
the record bench discussion, see Exhibit-"A”, pages 135,137,143, 187,159, 166,168,267,457,& ABS-89.
On pages 172m 73,273, 790, off the record discnesion were held but such was transcribed and did
correctly and accordingly to the law and statute. Petitioner would like to pomt out on page 485, the
court stated:

THE COURT

Yes, Lets do the charge conference (court adjourned).
Petitioner repreaenia and shows he wasn't present during said proceedings and such wasn't transcribed
and made part of the appellant record. On the following day of tnal (page 489 attached under Ex.- A)
which states:
THE COURT

Counsel, we went over instructions yesterday after court and mele afew changes.
MR. MACEE

No objection from the state, pursuant to the changes that were made at that pretrial conference
or the charge conference.
MR. BARROW

The only objection { had your honor is, and I asked for it was the off the record in chambere
asked for a responsive to the Ags. Obstruction of a highway to be reckless operation. I believe it

contains some of the lesser included facts, and { believe it would be appropriate to inchide if as @

4
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 4 of 140

responsive verdict to Age. Obstruction. I know your Honor is not inclined to do that, but just note my
objection.

Petitioner wasn't present, whatever went on during the charge conference should have been
transcribed and made part of the appellate record, being such was did off the record in chambers.
Petitioner can't challenge on appeal or post-conviction proceedings if his lawyer was ineffective at such
conference or if any of his other constitutional nghts were violated.

La.CrC.P Art. 843 requires either the clerk of the court reporter to record all proceedings,
including the examination of prospective jurors, rulings, objections, and arguments of counsel. In State
Pinion, 06-2436 (La 10/26/07), 968 So.2d 131, 134-35 (per curiam)(citations omitted}, the Louisiana
Supreme Court explained that “the failure to record bench conferences will ordinarily not affect the
direct review process when the record suggest that the unrecorded had no discernible impact on the
proceedings and did not result in any specific prejudice to the defendant.

As in State vy. Landry, 97-499 (La. 6/29/990, 751 So.2d 214, 216, the record is grossly
incomplete in several respects and the deficient record deprived the defendant of his constitutional
rights of appeal and judicial review, Landry reaffirmed that “it is not the defendants obligation to
ensure an adequate record....it is the duty of the court..to see that the court reporter makes a true,
complete, and accurate record of the trial? 751 S0.2d @ 216, citing in part La, Cr.C.P. Art. 17,

Petitioner represents and shows al one point the District Attorney had a discussion with one of
the arresting narcotic agents, and such wasn't made part of the record, See Exhibit -A, last page which
is transcript page 341, line 14-17, which provides:

THE COURT
I want you to discuss it with him now, and I's sure you-all don't have any objection to that.
The trial was recessed, and I assumed at that time, the DA went digenss such with the officer.

However, Petitioner, his lawyer, or the judge wasn't part of said discussion, and being such wasn't

5
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 5 of 140

trmeacribed and made part of the record, petitioner cart raise no claim or ise regarding such
discussion. Such should have been made part of the appellate record. Whatever was discussed, counsel
for petitioner had a right to be present.

Further, Petitioner represents and shows the appellate record didn't consist of any of the police
reports regarding this matter or the affidavit of probable cause (See Ex.-B”), neither did said record
contain any of petitioners Boykin transcripts regarding prior charges used to enhance his sentences see
By.-°C”. Petitioner represents he was prejudiced by such not being made part of the record, because he
was denied error patent review, pursuant to Lacrcr. Art 920(2), therefore, relief should be granted on
this claim in its entirety.

i. WHETHER THE PROSECUTOR KNOWINGLY USED FALSE TESTIMONY /
INFORMATION TO OBTAIN A CONVICTION?

Petitioner avers that his constitutional rights by the United States Constitution 5", 6" and 14"
Amendment as well as the Louisiana Constitution Art. 1 § 13 and 16 were violated when the
prosecution knowingly used false testimony ot information to secure 4 conviction for the Aggravated
Obstruction of a Highway of Commerce and Possession of Cocaine.

Petitioner avers that on June 10, 2019, he received a copy of his criminal file from his trial
lawyer, Mr. Ernest E. Barrow, pertaining to his arrest, prosecution and conviction in this matters See
Ex.-"D".

Petitioner contends that upon reviewing the documents in gaid file, he discovered a copy of his
affidavit of probable cause, and several police reports, In the affidavit of probable cause, it clearly
tater:

“On Wednesday August 26, 2015, pursuant to a narcotics investigation it was learned Marlin
Brumfield would be driving a white four door Nissan Titan and delivering promethazin with Codine

(Schedule [1) to an individual in the Wendy's parking tot located at 69340 Highway 21, Convington,
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 6 of 140

La”

Now at the Criminal trial in this matter Detective Scott Thomas testified at trial, that:

“Once he saw the vehicle description that we gave him that we were going to be in, he actually sent a
text message to the cooperaling individual asking who the white guy was with him.”
‘Trp. 412.

So with that being testified to, under oath at trial, and in the affidavit of probable cause means
the cooperating individual was in the parking lot. So, when detective Bart Ownby (Tip. 412), that the
person was al the Sheriff's Complex such was 4 lie at irial, and perjured testimony at trial, and the
prosecutor stayed mum and silent.

Further, detective Bart Ownby testified on trial p. 412 that:

“Detective, did the text message that you previously testified to in which the defendant said
who is that white boy, is that what that text message said? Yes.”

The only was that Det. Ownby and other detectives can say what the text message anid, they
either had to see said text, the only way that could have happened, if the cooperating individual was in
the car with the detectives at the Wendy's parking lot, which shows and proves all detectives that
testified to such at trial, lied under oath and perjured themselves. Petitioner never text-ed anyone he
called the guy on his cell phone so that is why they could not retrieve any text off petitioner's phone or
the go called cooperating individual phone.

Next perjury issue deals with the state allowing the detectives af trial calling the CL.
Cooperating individual a confidential informant. Although both words starts with a C/A, both words
meant the same, and doesn't have the same meaning. Please see Tr.p. 335, which states:

A. “We were working with the individual from a separate incident who determined he was going to
cooperate with us and he subsequently led us to Mr. Bromfield.

Q. It there a certain terminology for that individual?
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 7 of 140

A. ‘That's going to be a “cooperating individual.”

A confidential informant is an unknown person who informs against another or a person who
makes a practice esp. for money or informa police of others criminal activity and has been reliable in
the past. At the trial of ihis matter, confidential informant was stated several times, see Trp. 322, 414,
A17, 502, & 511. The prosecutor even referred to this guy as a confidential informant in his opening
arguments (Trp. 322). Clearly, this guy should not have been called a confidential informant, when he
wasn't one. Please see trans. p. 156, which states:

“Well, we was attempting to make a traffic stop to determine, to investigate further if we were
wasting time or we were actually _if this guy was giving us good information.”

The police themselves knew this guy wasn't reliable. Obviously he wasn't a2 confidential
informant, because they wouldn't have referred to him as being a cooperating individual, they would
have known he was reliable and credible. Again, the prosecutor never said one word, when such was
stated at trial.

Next issue the petitioner would like to point cut, several detectives testified at trial, when the
petitioner was apprehended he imm ediately stated: “I will give you anybody you want.” (InP. 354)

Said statement is not true and perjured testimony. If aaid statement was true, why didn't the
officers allow petitioner to do the very same a8 the cooperating individual was doing to the petitioner?
The officers clearly stated that they were investigating Narcotics im St. Tammany Parigh. So if they use
a small fish to catch a medium fish, why not use a mid-level dealer to catch a King Pen ? Such was
never the intentions of said officers. The intentions of the officers was to arrest the petitioner and send
him to prison for life, being the officers were upset, that petitioner was a black man, dating a white
female.

The state cannot contend these officers did not testify falsely in this case, becanse the record

shows otherwise, and the use of perjured testimony violated clearly established law in accordance with
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 8 of 140

euch cases as: Napue ¥. Ilineis, 360 U.S. 264 (1954), Pyle y. Kansas, 317 U.S. 213 (1942); Meongy ¥.
Holohan, 294 U.S. 103 (1935). In Napee, the Supreme Court held:

“Convictions obtained through the use of false testimony known to be such by representatives
of the state is a denial of due process, and there is also a denial of due process when the state though
not soliciting false evidence allows it to go uncorrected when it appears.”

The material fact in this knowing use of perjury is evident. Petitioner's allegations are
apparently true, as can bee seen from the exhibits and the trial testimony. Any reasonable court official
should have known to allow these witnesses io testify falsely is shamedul and violates Petitioner's
constitutional rights. This court can find that the genuine issues of fact exist, that those particular state
witnesses testified falsely, and the attached documents and trial records clearly established these reports
were used to bring charges against petitioner. It would prove that the officers have filed false reports
and false information to have charges brought against petitioner.

Petitioner further contends that he suffered prejudice due to these police witnesses committing .
perjury and testifying falsely. Had the witnesses not committed perjury or testified falsely, petitioner
would not have been convicted. The testimony of these witnesses were the only testimony (evidence)
that was vital to the petitioners case. The jury relied upon their testimony in reaching a verdict. Had the
jury been made known of these witnesses perjury (untruthfulness) there would have been a different
outcome. Petitioner submit that his conviction and sentence be reversed on the prosecution knowing
use of false or perjured testimony. Being that the prosecutor made the jury aware of the fact no nuns
wore in that van. Please be advised that is the sole and only time the state pointed out a lie to the jury.
See Tran.p. 494 which states:

“And I know some of you have probably heard one of the officers testimony that were nuns and
then the deacon came and said, oh, it was me and my wife.”

The above is what is required by law, and should have been did each time when such occurred
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 9 of 140

at this trial, but wasn't therefore, relief should be granted in its entirety.
Cc. Whether law enforcement and the district aitorney discriminates against the Black, African-
American Race in St. Tammany Parish?

Petitioner represents and shows race plays amrajor factor in St. Tammany Parish when a person
is arrested and prosecuted. African-American (black), males are discriminated when arrested. A black
male more then likely will be over-charged for violating the laws in said parish. However, a white male
with the same record more likely won't be arrested, and he has violated too. If he is arrested, he would
be arrested for a lesver crime than the black male, which is unconstitutional.

Petitioner further represents and shows its unfair and offensive and discriminatory practices for
a black defendant charged with a crime, be charged as a habitual offender when they exercise
constitutional rights to atrial and get convicted. However, when a white male or white person exercises
their rights to trial in St. Tarmmany Parish, and get convicted they don’t get prosecuted as a habitual
offender, and their record is 10 times worse than a black defendants record. Such has been the practice
in St. Tammany parish for several years. Article 61 states:

“Subject to the supervision of the attorney general, as provided in Article 62, the district
attorney has entire charge and control of every prosecution instituted or pending in his district, and
determines whom, when and how he shall prosecute.”

Petitioner represents and shows he would like to propound discovery on the district attarney for
the parish of St. Tammany Parish for the last 10 years for further support his claim. Said discovery will
clearly show blacks are discriminated against and receive harsher sentences ihat white offenders.
Therefore, once discovery is completed, petitioner would like to supplement this claim, and other
claims. To deny petitioner to propound discovery would be stopping petitioner from proving his claim.
Algo, such would be denying him due process and equal protection of the laws which is forbidden by

the United States Constitution, Amendment 14. Petitioner further represents and shows this honorable

10
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 10 of 140

court and other jndges within St. Tammany Parish may be called to court to testify regarding this claim,
which may cause for all judges within the 99 Tudicial District Court to rescue themselves from this
cage, and have the Louisiana Supreme Court, to appoint a retired judge to handle all future proceedings
in this matter, as it pertains to this instant application for post-conviction relief, as it pertains to
potitioner.

LAW AND ARGUMENT OF CLAM 2

THE STATUTE CREATING THE OFFENSE FOR WHICH HIE WAS CONVICTED
AND SENTENCED 18 UNCONSTI TUTIONAL

Agoravated Obstruction of a Highway of Commerce ig Unconstitutional being its vague,
overboard, ambiguous, and doesn't include interstate m the statute.

Ag a general matter, 4 datute is presumed to be constitutional, and the burden of showing
otherwise falls to the challenger. State y. Muschkat, 706 So.2d 429. Further, criminal statutes are given
a genuine construction according to the fair import of their words, taken in their usval sense, in context,
and with reference to the purpose for the provision La. R.S. 14:3; Musechicat, 706 So.2d @ 432, State v.
Griffin, 495 So.2d 1306, 1308 (La. 1986). Additionally, when the constitutionality of a statute is at
issne, and under one construction it can be upheld, while under the other it cannot, a court must actopt
the constitutional construction. State vy. Lecompte, 406 $o.2d 1306, 1311 (La. 1981). Therefore, a court
may avoid constitutional problems by adopting a narrowing construction of the statute as long as that
interpretation remains consistent with the overall purpose behind the legislation. Muschiat, Supra,
{stating “[While we recognize our duty to interpret statutes in a manner consistent with the state and
federal constitutions, we may only preserve a statue by a constitutional construction provided that the
saving construction 18 4 plausible one.”) (Citation omitted). In addition to criminal statutes being
strictly and narrowly construed, any ambiguity must be resolved in favor of the accused. State ¥.

Williams, 800 So.2d 790, State v. Carr, 761 So.2d 1271.

Ly
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 11 of 140

Petitioner represents and shows within the current statutory criminal law and procedure it states
each and every offense except for R.S. 14:96. Whereas, the alleged conduct is not allowed by statute 1s
clearly spelled out. However, B.S. 14: 96 is unconstitutional becanse it does not spell out what conduct
ia a violation of the statute. A citizen can not be arrested for violating state laws when the law is as
vague as RS. 14:96, because a citizen camot reasonably understand the conduct, citizens cant be
punished or arrested, unless they have been given advance “fair notice” of the action they charged with
is prohibited. The prohibited description must be clear and not vague. Citizens should not be made to
abide by laws that they have not been informed of. The criminal statute defines R.S. 14:96, as follows:

“Simple Obstruction of a highway of commerce is the intentional or criminally neglect placing
of anything or performance of any act on any railway, railroad, navigable waterway, roadway of an air
port, wherein it is foreseeable that human life might be endangered.”

Being that performance of “any act” is too broad, uncertain, vague, and ambiguous. The citizens
do not know what conduct they are being arrested for. This allows law enforcement to make rules as
they go or a3 incidents arise. Legislature can not make arele or law, that conflicts with state and federal
law or the Louisiana and United States Constitution. If a citizen as myself, was aware that the act or
actions were a crime or a violation of the law, there is a very strong probability they would have not
done the violation. By having such a vague law when law enforcement can not charge a citizen with a
certain violation they use the statute R.S. 14:96, which is a catch-all, and is illegal, unlawful, and
unconstitutional, Especially, in the petitioner's case. He should have been charged with speeding, hit a
run, flight from an officer, running 4 red light or two, which all are misdemeanor offenses which carries
no more than 6 months (non-felony ).

According to the statue as it is currently written, anybody who is speeding, driving reckless,
rung a red light or stop sign, throws trash out of the window while driving, a person who crosses the

road or highway walking really slow and a car must swerve or leave the highway from hitting that

12
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 12 of 140

person, all could be charged under this unconstitutionally broad statute (R.S. 14:96). Even a mother or
parent whom allows their young child to walk across the roads or highways, and a car almost hit the
child, and must leave the highway to keep from hitting said child. Petitioner can go on and on but will
stop here, the law is vague and nobody shouldn't have to guess or wonder if or if not their actions
constitute a crime,

Now if, and I say only if this Honorable Court does not find B.S. 14:96, to be unconstitutional,
such is unconstitutional as it is applied to the petitioner im this instant case, being interest is not part of
the criminal statute. Further, because Louisiana has a stand your ground law, which gives a person the
right to use deadly force if he fears for his life or to stop an intruder. All officers testified at trial,
petitioner hadn't broken any laws when they tried to box him in their unmarked car. So at that pomt,
petitioner feared for his life, and had the right to kill, but instead, he fled the scene, at a high rate of
apeed being being he was scared, afraid, and out of his mind thinking several white men were out to
kill him and kidnap him, especially since none of the policemen had their lights or sirens on when they
tried to block him in, when the chase first started. Please see transcript page 385, lines 15-21, which
states:

“My practice is being an unmarked, I know people don't really recognize my truck to be a
police vehicle. They may not see the light because they are more directed to the front and not the side,
xo I typically slow or stop, if T have to at every intersection and make sure I don't injure someone or gel
injured.”

Now, the state of Louisiana is trying to hold the petitioner to a higher standard than everyday
citizens. If citizens of this state, and St. Tammany Parish cant recognize and determine an unmarked
police car with flashing lights and sirens on, what makes the petitioner so different, that he suppose to
recognize such? Petitioner urges this honorable court to find such unconstitutional as it pertains to

petitioner's case, under these circumstances being he was out of bis mind, afraid being he thought he

13
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 13 of 140

was about io be killed by these unknown white men.
CLAIM NO. $
THE COURT EXCEEDED ITS JURISDICTION

Petitioner contends that his convictian and sentence regarding the crime of ageravated
obstruction of a highway of commerce is illegal and contrary and in conflict with La. Crc.P. Art. 872,
which states: “A valid sentence must rest upon a valid and sufficient:

(1) Statute;

(2) Indictment, and

(3) Verdict, Judgment, or plea of gniliy.”

Petitioner represents and shows his conviction and sentence are invalid, and the trial court didn't
have jurisdiction to proceed to trial regarding count-1, in this maiter. In order for trial and its verdict
and judgment to be valid it is exgential that the indictment it is based upon be itself valid. The judge
therefore had no authority or legal power to sentence petitioner as to count one. There can be no trial,
conviction, or punishment for a crime without a formal and sufficient accusation. State v. Seifean, 138
So.92 (1931), recognizes the jurisdictional requirements by making a valid and sufficient indictment a
prerequisite for a valid sentence.

Although petitioner was charged by a bill of information rather than by indictment, the law is
the same as it pertains to both. An indictment must contain every element of the charged offense to pass
constitutional muster. This is because “[i}he Sixth Amendment guarantees every defendant the right to
be informed of the governments accusation against him.” 'The district court should have observed that
count 1 failed to allege that the state failed to charge the petitioner with a crime in count 1 of the bill of
information, Exhibit-E which states:

“Connt-1, B.S. Aggravated Obstruction of a Highway, Marlone R. Brumfield, on or about

Auguat 26, 2015, by the intentional or criminally neglect placing of anything or performance of any

i4
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 14 of 140

act, on any railway, railroad, navigable waterway, road, way of an airport, wherein it is foreseeable that
human life might be endangered.”

Please note, “of commerce” is not within the information but is included in the statute of said
offense. Such does not charge a crime / offense, the prosecutor merely recited the statute as is written in
the criminal code, which is incorrect. Petitioner has enclosed a bill of information which was filed,
against him in his previous charges, see Ex- “F? which is the correct way to file a bill of information.
The petitioner represents and shows he was prejudiced in preparing a defense in this matter. The statute
does not include “interstate” in the wording of said staiue. Petitioner represents and shows if he did
violate any laws, it would be on the interstate. However, since interstate is not part of the statute itself,
petitioner didn’t and couldn't violate said statute. Clearly, when the state didn't include in the bill of
information what unlawful act petitioner committed.

Now the prosecutor ig a very smart and intelligent individual whom went to law schoal and pass
the bar to be a lawyer. Also has filed many bills of inform ation within the 22™ Judicial District Court,
therefore this honorable court shouldn't allow the state to use mistake or ignorance of the law, for not
filing a proper bill of information. If the defendant cant use mistake or ignorance for a defense for
breaking the law, the state shouldn't be allowed to use such when prosecuting the law.

Being Count -1, neither contains every slement of the offense charged under B.S. 14:96, nor
refers with sufficient specificity to the alleged act committed by petitioner, the bill of information did
not allege

a cognizable offense and the trial court neither the state had jurisdiction to proceed to inal on said
charges, therefore, relief should be granted in its entirety on this claim pursuant to U.S. ¥. Cabere-

Teran, 168 F.3d 141 (C.A. 5 Cir. 1999).

LAW AND ARGUMENT CLAENM NO. 4

15
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 15 of 140

INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

Generally, an ineffective assistance of counsel claim must be appropriately addressed through
an application for post conviction relief filed in the district court, where a full evidentiary hearing can
be conducted, if necessary, rather than by direct appeal. State v. Jones, 13-19 (La App. 5 Cir. 8/27/13),
123 S0.3d 758, 765, See State v. Harish orn, 09-47 (La. App. 5 Cir 11/10/09), 25 80.34 172, 181, writ
denied, 09-2654 (La. 6/4/10), 38 So.3d 298.

Under the Sixth Amendment to the United States Constitution and Article 1 § 15 of the
Louisiana Constitution, a defendant is entitled to effective assistance of counsel, State v. Af cDonald,
64-550 (La. App.5 Cir. 11/16/045), 889 So.2d 1039, 1042, writ denied, 04-3088 (La. 4/1/05), 897 So.2d
509. A claim of ineffective assistance of counsel must satisfy the two pronged test set forth in
Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984), State ». Dabney, 05-53 (La. App. 5
Cir. 6/28/05), 908 So.2d 60, 63.

Under the Strtcldand v. Washington test, the defendant must show: 1) that counsel's
performance was deficient, that is, that the performance fell below an objective standard of
reasonableness under the professional norms; and 2) that the deficient performance prejudiced the
defense. State v. Dabney, 05-53, 908 So2d at 63(Citing Strickland AGG U.S. al 687, 104 S,Ct. At 2064}.
This requires showing that counsel's errors were so serious as to deprive the defendant of a trial whose
result ig reliable. Id. The defendant must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the results of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the out come. Id.

A court must indulge a strong presumption that counsel's conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action “might be considered sound trial strategy.” Id. There is no

precise definition of reasonably effective assistance of counsel, so any inquiry into the effectiveness of

16
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 16 of 140

counsel must be specific to the facta of the case, and must iake into consideration the counsel's
perspective at the time. State v. LeCaze, 99-0584(La. 1/25/02), 824 Se.2d 1063, 1078-79, cert. Denied,
597 U.S. 865, 123 S.Ct. 263, 154 L.Ed. 2d 110 (2002). The Sixth Amendment does not guarantee error
less counsel or counsel judged ineffective by hindsight. Id.

Petitioner represents and shows his counsel was ineffective at trial when he did not move for a
mistrial, At trail on transcript page 340 & 341, which states:
BY MR. MACKE

Q. You may continue.

A. “Once he sent that text message, we had a good idea that that's who was going to be in

the vehicle. And one of the other detectives has dealt with him on numerous other occasions and

actually know him personally through previous arrests. And onee that detective, saw him he

said that's who it is and that's when we knew - -
MR. BARROW

I'm going to object. That's hearsay. Although counsel lodged an objection, he should

have requested a mistrial at that moment. Once the bell has rung, you can not take away the sound.
Lac.CrP. Art. 775 provides that the trial court shall grant a mistrial when prejudicial conduct in or
outside of the court room make it impossible for the defendant to obtain a fair trial. Being counsel did
not request for a mistrial, the court could not grant a mistrial. However, the judge immediately knew
that the Petitioner would be prejudiced and could not receive a fair trial at that point. So what does the
judge do ? Still on trial page 340, line 15-31, which states:
THE COURT

I'm going to sustain that objection. I'm going to admonish the jury not to consider the
Just answer af all, Don't consider that at all, okay ?

I want to take a short recess. Ladies and gentlemen, if you would just step out, it's not
going to be more than two minutes. Okay. (JURY EXITS)

THE COURT

17
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 17 of 140

Be seated, counsel, I'm going to give you an opportunity to speak to your client - - to
your witness and advise him that prior arrests are not something that can be gone into, and I
need you — all to make sure that other witness understand that that's totally improper.
Trial Transcript page 341, which provides:
THE COURT

I don't think in this case it was done maliciously, and I have admonished. But I'm going
to admonish it now and make sure that it doesn't happen again.

Petitioner represent and shows the court in its decision to admonish knew Petitioner was
prejudiced, but since he said: 'I don't think in this case it was done maliciously,” he allowed the trial to
continue. However, the statute does not require if it was did intentionally or unintentionally or
maliciously or not, the statue says if the prejudice conduct make it impossible for the defendant to
obtain a fair trial.

Now, defendant wanted to testify and catch the stand at his trial, however, he refused to do so,
being other arrest and convictions would come before the jury and they would use such to convict on
this instant charges he stood trial for, so other arrest and numerous run-ins with law enforcement
prejudiced the petitioner before the jury, and made it appear as if the petitioner was a straight up out-
law and bad person, and the jury would convict on such, without even considering any further evidence

or testimony adduced at trial.

Now the State of Louigiana also knew that petitioner was prejudiced too, please continue trial
transcripts page 341, lines 7-13, which provides:
MR MACKE
And the judge, the state just wants to put on the record that this individual is not the

narcotic agent that does know Mr. Brumfield from the prior airest, and we did speak with that
individual any my apologies to the court for that.

18
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 18 of 140

A apology to the court does not cure that defect, only a mistrial would have done so. Now, what
is more prejudiced to the petitioner, at no time whatsoever did his lawyer or the state make a request for
the judge to even admonish the jury. La. Ce C.P. Art. 771 which provides in part:

In the following cases, upon the request of the defendant or the state the court shall promptly
admonish the jury to disregard a remark or comment made during the tral, or in argument withing the
hearing of the jury when the remark is irrelevant or immaterial and of such a nature that it might create
prejudice against the defendant, or ihe state, in the mind of the jury:

(2) When the remark or comment is made by a witness ar person other than the judge, district attorney,
or a court official, regardless of whether the remark or comment is within the scope of Art. 770,

In such cases, on motion of the defendant, the court may grant a mistrial if it is satisfied that an
admonition is not sufficient to assure the defendant a fair trial.

In this case, if the trial court himself, went beyond the statute and law to admonish the jury
without being asked by either party, the trial court obviously felt like the petitioner was prejudiced. The
trial court even felt the need to talk to the witness and admonish the jury tvice in this matter. Stl on
trial transcript page 341, lines 14-30, which provides:

THE COURT

I want you to discuss it with him now, and I'm sure you all don’t have any objection to
that.

MR. BARROW

No, you honor.
THE COURT

‘Take about a two minutes. (Recess taken).
THE COURT

Let's return the jury. QURY ENTERS).

19
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 19 of 140

THE COURT

Re seated please. I just want to re-emphasize and admonish again not to consider
anything in that prior answer.

By the trial court putting further emphasis on the jury not to consider the prejudicial testimony
and evidence of prior arrest and dealing with the petitioner such prejudice the petitioner and counsel
was ineffective for not requesting a mistrial.

Next reason why counsel! was ineffective during these proceedings because counsel brought
race into his trial, and petitioner was on trial with an all white jury, except for one juror whom appeared
io be half white. Counsel at trial stated on transcript page 331, that:

“In fact, Mr. Brumfield was getting a hamburger at Wendy's when four, at least four, burley
white guys, late at night, in some ragged out cars with lights decide to chase him.”

Such was not sound trial strategy, and inflame the jury and prejudice the petitioner in the eyes
of the jury. If the jury had considered finding the petitioner not guilty, once petitioner's counsel brought
race in the trial, all defendant's chances of being found not guilty vanished. It wasn't no longer about
the trial, the evidence, the testimony, it then became a race issue, being counsel had insulted the white
jury, by alleging that their race of peaple jumped out on a black man, such prejudiced the petitioner,
and had race not came before the jury as it did, petitioner would have been found not guilty at tral in
this matter.

Now the next reason why counsel was ineffective in these proceedings, because at trial, he
stated on transcript page 288, lines 12-18, which provides:

“Now, I know # lot of you, and I am too concerned about our budget situation. And I know a lot
of you have probably been reading a lot about what-——-where we can cut, about how Louisiana has the
highest incarceration rate per capital in the country.

The above statement prejudiced the petitioner before the jury at trial. First of all, the above

20
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 20 of 140

mentioned is not related to this case in any way whatsoever. Further, by counsel talking about high
incarceration rate in Louisiana, he is basically saying that my client is guilty as charged, no need for a
irial in this matter, but don't convict him to make the incarceration rate one more person on the already
high rate. Once the jury had heard such, it had already determined petitioner was guilty as charged. No
lawyer in his right mind would tell the jury his client is guilty but, this lawyer did such, making him
totally ineffective at trial, which resulted in prejudice to petitioner, and led him to being convicted.

Next reason why counsel is ineffective in these proceedings, because trial transcript page 333,
lines 15-20, which trial counsel stated:

“And knowledge that he had the cocaine on him is an element of the crime. If you find that he
had the cocaine on him and that it was cocaine, then I put it to you, he had no idea it was there.

Said argument is without merit, and it prejudiced the petitioner at trial before the jury. Aft the
trial on the merits several officers got on the stand and testified that he found the cocaine in a cigarette
pack, on the petitioner's person. Counsel has committed a fraud upon the court and the jury, which
made the jury look at counsel and defendant is a totally different light. The jury concluded if counsel
went to the point to lie for defendant, the defendant had to be guilty of both charges being counsel was
trying to fool and trick the jury. Had counsel not tried to trick and fool, lie, or commit a fraud upon the
jury, he would have been found not guilty at trial.

Next reason why counsel was ineffective during these proceedings for the reasons stated in
claims two and three of this application for post conviction relief, and claim 1(b) no competent attorney
or no attorney in his right mind would allow his client to go to trial, and the trial court didn’t have
jurisdiction fo proceed on one of the charges, or allow the prosecutor to use perjured testimony and
information, or an unconstitutional charge / offense, said actions clearly prejudiced petitioner at trial.

Finally, petitioner represents and shows counsel was ineffective in these proceedings because he

filed several different motions in this matter, and not one of said motions or pleadings are 2 motion to

21
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 21 of 140

quash, based on the statute being unconstitutional or the bill of information doesn't list the elements of
the crime or the elements which constitute a crime within the statute. Said bill of information was
defective and such prejudiced petitioner at trial. Had counsel filed a per-trial motion to quash, the
outcome would have been different, therefore, relief should be granted on this claim in it entirety.
Accumulative, all of defense counsel's errors amount to a denial of effective assistance of counsel
during per-trial, and during trial in this matter.

Witnesses addresses and names whe could testify in support of my claims.

Claim 1 (A)

Emest EF. Barrow, [I 113 E. 23" Ave., Convington, La. 70433, Frederick H. Kroenke, Jr. 707 Rapides
Street, Baton Rouge, La, 70806; Rachel Yezbeck 701 Loyola Ave., Ste. 404, New Orlems, La. 70113,
‘The Three Judge Panel of the Court of Appeals, First Circuit Court of Appeals, whom heard said
appeal, Baton Rouge, La; Marlone Rashen Brumfield, Louisiana State Prison, Angola, La., Court
Reporter, Theresa Trapan, Courthouse, Convington, La; and this case, Courthouse, Convington, La.
Plus the record transcript of the trial proceedings.

Claim 1 3)

Asst. District Attorney, Kilion and Macke, both at Courthouse in Convington, La. Plus the
record transcript of the trial proceedings. Marlone R. Brumfield La. State Prison; Attomey Ernest E.
Barrow II, 113 E. 23" Ave., Convington, La. 70433; and all police officers whom testified at trial,
being that I am incarcerated and I don't have their addresses.

Claim 1(C)

The Sheriff and district attorney of St. Tammany Parish, Courthouse in Convington, La;
Marlone R. Brumfield, Louisiana State Prison, Angola, La, Whatever discovery the state provides to
petitioner in this matter, Attommey Ernest E. Barrow, IT 113 E. 23" Ave., Convington, La. 70433.

Claim No. 2

22
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 22 of 140

The Louisiana Legislatures, State Capital, 22“ Floor, Baton Rouge, La. 70809, Marlone R.
Brumfield, La. State Prison, Angola, La 70712, and all judges over this case, Courthouse, Convington,
La. 70433;

Clam Ne. 3

The District Attorney whom prosecuted this case, Courthouse, Convington, La. Marlone R.
Brumfield, La. State Prison, Angola, La 70712; Ernest E. Barrow, IH 113 E. 23 Ave., Convineton, La.
70433;

Claim Na. 4
Marlone R. Brumfield, La. State Prison, Angola, La 70712, Emest E. Barrow, i113 E 23"

Ave., Convington, La. 70433; The trial transcripts and appellant record, will best support this claim,

plus the court reporter and clerk of court both located at the Courthouse in Convington, La.

CONCLUSION AND PRAYER
WHEREFORE, petitioner pray that this Honorable Court reverse this conviction
and sentence and order the State's court to either re-try petitioner im 90 days or release

him from custody.

Respectfully Submitted,

Marlone Rashen Brumfield # 496966
CBC, L/R Cell #8

Louisiana State Prison

Angola, La. 70712

23
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 23 of 140

CERTIFICATE OF SERVICE
1 W\ cdonee \ ‘ Von have mailed a copy of this Application for Writ of Habeas
Corpus with Memorandum of Law attached to THE Office of the District Attorney for the Parish of
St. Tammy by placing same in the hands of the Classification Officer for this unit to be mail in

accordance with the Department of Correction mules for mailing indigent legal mail. Done this

Nedoas YS Xosunoll
Marlone Brumfiel

 

24
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 24 of 140

Respectfully submitted

Marlone R. Brumfield sacl

General Delivery
Louisiana State Penitentiary
Angola, Louisiana, 70712

CERTIFICATE OF SERVICE
I hereby certify that the enclose Application for Writ of Habeas Corpus has been forward to

respondent by placing same in the hands of the classification officer to be mail via legal mail for

indigent mmiates.

25
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 25 of 140

TWENTY-SECOND JUDICIAL DISTRICT COURT
FOR THE PARISH OF ST, TAMMANY

 

STATE OF LOUISIANA
NO. 567470 . DIVISION “EB”
STATE OF LOUISIANA
VERSUS .
MARLONE BRUMFIELD
FILED:
DEPUTY CLERK
STATE’S RESPONSE TO MARLONE BRUMFIELD’S
APPLICATION FOR POST-CONVICTION RELIEF
MAY IT PLEASE THE COURT:

This matter is before the Court pursuant to an application for post-conviction relief filed
by Marlone Brumfield and dated July 23, 2019. There is no next scheduled court date.

Summary of the argument. The petitioner’s arguments in support of his application for
post-conviction relief tack merit, as follows: (LA) the record presented to the appellate court was
sufficient to permit review of Brumfield’s assignments of error on appeal; (1B) the prosecution
did not knowingly present perjured testimony; (1C) the petitioner offers no evidence that the
prosecution of his case was motivated by consideration of race; (2) the aggravated obstruction of
a highway of commerce statute is not unconstitutionally vague; (3) the court did not lack subject
matter jurisdiction; and (4) the petitioner’s ineffective assistance of counsel claims lack merit
because the petitioner fails to demonstrate deficient performance or prejudice.

Request for summary adjudication. Attached to this pleading are three supporting
documents, which are enumerated in the margin.' The State submits that these documents—along
with the existing trial record—are sufficient to allow the Court to determine the factual and legal
issues summarily and “without further proceedings” pursuant to Article 929(A) of the Code of

Criminal Procedure.

| The attached documents are:
Exhibit 1. Probable Cause Determination (one page).
Exhibit2. Police Report {thirteen pages). F | [ f D
Exhibit 3, Court of Appeal, First Circuit — Notice of Lodging (seven pages).

-10f23- SEP 10 2019

MELISSA R
Deputy HENRY - CLERK
al
ee

Case 2:21-cv-00898-SSV-JVM Documenti-3 Filed 12/16/2

PERTINENT FACTS AND PROCEDURAL HISTORY w.ssssssssssssssssessssssssssssesssssieessssene
PETITIONER’S CLAIMS. cssccsccocsccsscscescsscsssuseesesesssssuceceessassnssseseessnnrsuassenesessessssavntuesseese
MERITS RESPONSE, veccccccccsssssccsscosssssvveccsssssssveveyeressssssecansescsrvanareeseecsanessetepeeceranseneesseevess

BA.

3.2,

3.4.
3.5.

3.6.

wy es

TABLE OF CONTENTS

The petitioner’s claim that he has been denied the right to
appellate review (Claim LA). cccsccssessessesssecsesseensnasenrseessnrnennparsresenseesecieey

The petitioner’s claim that the prosecution knowingly presented
false testimony

at the trial (Claim 1B)........... siecaeececensenensravesesensecsrasscessnsanesaunegasuedesensnenpengresegeeeoge®

The petitioner’s claim that “the district attorney discriminates against
the Biack, African-American Race in St. Tammany Parish” (Claim 1C). 0.

The petitioner’s claim that La. R.S. 14:96 is unconstitutional (Claim 2)..........
The petitioner’s claim that “the court exceeded its jurisdiction” (Claim 3). .......

The petitioner’s claims of ineffective assistance of counsel (Claim 4)..........006

CONCLUSION AND PRAYER, ccsscccccscssssecsssssecsscsssesessscessnesecessvaverenssenreesssncssssesscassesndess

- 2 of 23 -

O Page 26 of 140

10

15

16 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 27 of 140

*

i. PERTINENT FACTS AND PROCEDURAL HISTORY
A.

The petitioner, Marlone Brumfield, has been convicted of two offenses: aggravated
obstruction of a highway of commerce (R.S. 14:96) and possession of cocaine (R.S. 40:967C).
He has been sentenced to life imprisonment as a habitual offender (R.S. 15:529.1).

The Louisiana First Circuit Court of Appeal has affirmed his convictions and sentences,
which became final when the Louisiana Supreme Court denied writs on June 15, 2018. State _v,
Brumfield, 17-0080 (La. App. E Cir. 9/21/17), 232 So.3d 42, writ denied, 17-1790 (La. 6/15/18),
257 So.3d 683; La. C.Cr. P, art. 922(D),

i.

The petitioner in this case was arrested without a warrant. The arresting officer, Detective

Scott Davis, submitted the following information in support of a determination of probable cause

pursuant to Article 230.2 of the Code of Criminal Procedure:

On Wednesday, August 26, 2015, Pursuant to a narcotics investigation it wax learned Martin Bruniiield would ba driving
3 vihite four door Hissan Titan snd celiveting Promethadng with Codeine (Schedule 1) bo an individual in the Wendy's
parking lot jocabed at 69940 Highviay 21, Covington, LA. Detective’s set up survellanoa fh the parking lot, and at
approximately 2139 hours, Detective's observed Srumffald's vehice enter tie Wendy's parting In the above Nissan Titan.
Detective Jason Prieby intisted 3 traffic stop of Brunifield’s vehicle using hls audible siren and red end ble emergency
lights as the vehicle was leaving Wendy's headed Northbound on Molway 24, “The Xlesan Titan lonored the lights snd
sirens and mada 8 U tuin and headed Southbourid ont Highway 21 ia excess of speeds of 100 milos par hour. The
Nissan Titan entered ont £12 Eastbound and tumed off the hesdilghts going In excess of 10D miles per hour running
vehicles off tie roadivay. The vehicle then edted on highway 190 going towords Covington. Once on highway 100 tha
Nissan Titan can several rad lights and zan clvifon vahlelas off the roadway ignoring several fully marked St. Tammany
Parish patrol units as they folned in the pursuit, The Nissen Titan alse bik ancther vehicle vale fleeing, which resulted in
taking off the sida mirror of that vehi, Aftera jengthy vehicle pursuit the Alssar Titan crashed into a buliding iseated
21 632 Boston St, Covington, LA, Brunifield then fled on foot and Wigs epprehended by St. Tammany Parish Ciminal
Patrol deputias. Search Incidental to arcest, Detective’s located suspected Marjuana In his pockets and “Crack Cocaine
joside 4 Clgarette pack bucked in his undenvear, Upon searching the vahicla, Delectiva's discovered tvia larad battles of
suspected Promethazine with Codeine. Upon conducting a cyiminat history inquiry, eves Hiscovened Brimfield had been
convicted of two prlar Possession of Marijuana chargas end that hls driver's censa was suspended.

Detective Seolt: Thamas #9635 [7 ge BAe
Deleci S

Arrest ORicer .
Sworn to and subscribed befora me this eed, day of Rue, vst ta s i toe

i a arm iy
NOTARY PUBLIC ¢ 4 Dever Blailonas of Fea 5

 

Exhibit 1.
WI.
The events occurring in the Wendy’s parking lot were described in more detail in the
report authored by Detective Thomas:
Detective Scott Thomas of the St. Tammany Parish Sheriffs Office
Narcotics Task Force, received information from a cooperating individual
concerning the iiegal distribution of controlled dangerous substances

within the Covington, Louisiana area.

In the presence of detectives, the CI used his personal telephone to initiate
a text message conversation with a subject known to him as “Wacko”. The

- 3 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 28 of 140

co" —™

CI was unable to provide Wacko’s real name. The Cl coordinated a
meeting with Wacko to buy a pint of codeine/promethazine cough syrup.
Codeine/promethazine is commonly abused by mixing it in various
sweetened beverages and drinking it, resulting in effects ranging from
mild stimulation to dissociation by the user, Codeine/promethazine is
classed as a schedule H controlled dangerous substance.

Wacko agreed to meet with the CT in the parking lot of Wendy’s restaurant
{located at 69368 Highway 21, Covington). The detectives involved in the
operation were as follows: Detectives Scott Thomas, Roger Gottardi, Jay
Quinn, Jason Prieto, Bart Ownby, Shane Wilkinson, and Sergeant Darren
Blackmon, Detective Ownby was familiar with “Wacko”, as he had
previously arrested “Wacko” during a separate incident while working
with Covington Police Department Criminal Investigations Division, and
identified him as Marlon R. Brumfield (b/m, 27}. He also stated Mr.
Brumfield would probably attempt to evade the detectives,

A criminal history inquiry revealed Mr. Brumfield has been arrested on
eight (8) separate occasions, with offenses including but not limited to: two
(2) counts of possession of a controlled dangerous substance, two (2)
batteries, two (2) assaults, two (2) counts of illegal use of weapons, one (1)
count of resisting an officer. A copy of Mr. Brumfield’s criminal history
was printed and later turned. is as an attachment to his report.

The Cl remained at the St Tammany Parish Sheriff's Office Law
Enforcement Center (referred to in this report as LEC) with Detective
Wilkinson, While at the LEC, the CI was in constant contact with Mr.
Brumfield, via text messages, The information the Cl obtained from Mr.
Brumfield was relayed to the detectives positioned at Wendy’s by Detective
Wilkinson, via department issued cellular phones and handheld radios. The
CI described Mr. Brumfield’s vehicle as a white or silver four door, either a
Nissan or Chevrolet, truck.

At approximately 9:30 pm detectives strategically staged in the vicinity of
Wendy’s to ensure the entire parking lot was in view of at least one
detective. After a few minutes, the detectives observed a white Nissan
Titan pickup truck enter the parking lot.

As the vehicle entered the north side of the parking lot, the driver, a b/m
wearing a white t-shirt, slowly drove around the restaurant. The vehicle
moved slower than other traffic entering and leaving the parking lot. As he
slowly drove past Detective Thomas and Gottardi’s vehicle, the driver was
staring at the detectives inside the vehicle; it seemed unusual that the
driver stared at the detectives so intensely. He then slowly drove toward
the back (west) side of the restaurant and noticed Detective Quinn’s
vehicle. Detective Ownby was also inside the vehicle, ,

Detective Quinn informed the other detectives he may have been
identified as a law enforcement officer by the driver, however the
detectives were unsure if the vehicle was the one Mr. Brumfield was in.
As the driver passed Detective Quinn, the CI received a text message |
asking who the white guy was. Detective Wilkinson relayed this message
fo the other detectives, via handheld radio. Based off the text message, it
was determined the vehicle the detectives were observing was the suspect
vehicle. The vehicle exited the Wendy’s parking lot before detectives
could make contact with it and conduct a traffic stop... .

Exhibit 2, Bates-stamped pages 023-024 (emphasis supplied).

~ 4 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 29 of 140

The Louisiana First Circuit Court of Appeal summarized the testimony about the events

occurring after the petitioner lefi the Wendy’s parking lot as follows:

Once defendant exited the Wendy’s parking lot, the detectives decided to
effect a traffic stop of the vehicle, In an attempt to do so, the detectives
began to maneuver their unmarked vehicles around defendant’s truck to
try to box it in and prevent him from fleeing. At that time, they had not
activated their emergency lights or sirens. Once defendant was boxed in
on three sides (front, back, and left}, the detectives activated their
emergency lights. In response, defendant applied the truck’s brakes,
causing the police vehicles to the left and front to continue onward
without him. He cut from the right lane of traffic, turned through the left
lane, jumped the median on La. Hwy. 21, and began to travel at a high rate
of speed in the opposite direction, disregarding traffic signals. Defendant
eventually entered [-12 and traveled eastbound at speeds in excess of 100
miles per hour. In doing so, he maneuvered his vehicle around several
tractor-trailers and other passenger vehicles. In one particular incident,
defendant cut in front of a tractor-trailer, causing it to slam on its brakes
and the pursuing officers to drive on the interstate’s shoulder to prevent a
collision, As defendant continued to evade officers on I-12, he turned off
his vehicle’s headlights despite the darkness and time of day
(approximately 9:45 pm.)}. Defendant exited the interstate at U.S. Hwy.
190 in Covington and continued to drive at a high rate of speed,
disregarding traffic signals, and driving on the shoulder and median. He
reached the Claiborne Hill area, where he sideswiped a church van that
was traveling in the middle lane. He then turned onto Boston Street (W.5.
Hwy. 190 Business) and then onto Lee Lane. He entered the Boston
Commons parking lot, where the vehicle ultimately struck the
handicapped ramp of an area business. Defendant exited the crashed
vehicle and began to flee on foot, but he was soon apprehended.

After being apprehended, defendant was informed of his Miranda rights
and Deputy T.J. Schlesinger initiated an outer clothing pat down. Deputy
Schlesinger felt what appeared to be a cigarette box on defendant's lower
body, He received permission from defendant to remove the box, which
was located inside defendant’s underwear. Deputy Schlesinger opened the
box with the defendant’s permission and observed a substance that later
tested positive as containing cocaine. Deputy Schlesinger also found a
small quantity of marijuana in defendant’s back pocket. A search of the
vehicle driven by defendant revealed two bottles of red liquid. Chemical
analysis of the liquid in these bottles indicated that the substance was
diphenhydramine (Benadryl). Defendant did not testify at trial.

State v, Brumfield, 17-0080 (La. App. 1 Cir, 9/21/17), 232 So.3d 42, 46-47,

- 5 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 30 of 140

< ™ a

2. PETITIONER’S CLAIMS.
The petitioner makes six claims in his application for post-conviction relief (four claims
including one claim with three sub-claims), as follows:

1. The conviction was obtained in violation of the Constitution of the United States and
Louisiana Constitution.

A. Denied a right to judicial review on direct appeal,

B, Whether the prosecutor knowingly used false testimony / information to
obtain a conviction?

Cc Whether Jaw enforcement and the district attorney against the the Black,
African-American Race in St, Tammany Parish?

2, The statute creating the offense for which he was convicted and sentenced is
‘ unconstitutional.

3. The court exceeded its jurisdiction.
4, Ineffective assistance of trial counsel,
See Memorandum of Law in Support, pp. 3-5 (Claim 1-A); id. at pp, 5-8 (Claim 1-B); id, at pp. 8-

9 (Claim 1-C); id. at pp. 9-1 (Claim 2); id, at pp. 11-12 (Claim 3); id. at pp. 12-17),

- 6 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 31 of 140

3. MERITS RESPONSE.

3.1. The petitioner is not entitled to post-conviction relief based upon his
claim that he has been denied the right to appellate review (Claim 1A),

A. The details of the petitioner's claim.

The petitioner claims that he has been denied his right to appellate review because “there
are portions of the [proceedings] that weren’t transcribed because it was an off the record bench
discussion.” Memorandum of Law in Support of PCR Application, pp. 3-4. He identifies three
deficiencies in the record on appeal, concerning: (1) the trial court’s instructions to the jury, (2) a
discussion between the prosecutor and a witness, and (3) the absence of ceztain documents from
the record on appeal. Memo in Support, pp. 4-5.

B. Overview of the applicable law.

Article $43 of the Code of Criminal Procedure provides: “In felony cases ... the clerk or
court stenographer shall record all of the proceedings, including the examination of prospective
jurors, the testimony of witnesses, statements, rulings, orders, and charges by the court, and
objections, questions, statements, and arguments of counsel,”

he purpose of this statute is to facilitate the defendant’s right to judicial review. A
violation of this statute, however, does not require that a defendant be granted a new trial. To be
entitled to a new trial, a defendant must make “a showing of prejudice based on the missing
portions of the transcript.” State y. Boatner, 03-0482 (La. 12/03/03), 861 So.2d 149, £53.

To show prejudice, the defendant must demonstrate the existence of an assignment of error
which the appellate court is unable to review. See, e.g., State v. Caminila, 16-0121 (La. App. # Cir.
9/16/16), 203 So.3d 1100, 1109 (defendant failed to show prejudice because the defendant's
assipnment of error “was reviewable from the sealed jury question, the minute entry of the tal
court’s ruling, and the applicable law”).

Cc. There is ne merit to this claim because petitioner fails to show
prejudiced from the alleged omissions from the record on appeal,

i.
The first complained-of deficiency concerns the court’s instructions to the jury. The record
shows that, after the parties rested, and after the jury was discharged for the evening, the court and

the parties had a “charge conference.” RECORD ON APPEAL, pg. 485, lines 11-15.

- 7 of 23 -
Case 2:21-cv-00898-SSV-JVM Documenti-3 Filed 12/16/20

- ny

The following morning, the following proceedings occurred:

JHE COURT: Counsel, we went over instructions yesterday after court
and made a few changes.

Are there any objections?
PROSECUTOR: No objection from the State...
DEFENSE: The only objection I had, Your Honor, is, and J asked for it

and it was of the record in chambers, asked for a responsive
to the agg[ravated] obstruction of a highway of commerce
by reckless operation, I believe it contains some of the
lesser included facts, and | believe it would be appropriate
to include it as a responsive verdict to agg obstruction.
RECORD ON APPEAL, pp. 489-490. After that, the parties made their closing arguments. Id. at 491,

From the above-quoted exchange, the petitioner argues: “Petitioner wasn’t present,
whatever went on during the charge conference should have been transcribed and made part of the
appellate record, being such was did off the record in chambers. Petitioner can’t challenge on
appeal or post-conviction proceedings if his lawyer was ineffective at such conference or if any
other of his constitutional rights were violated.” Memo in Support, pg. 4.

The petitioner could have challenged the trial court’s failure to give the requested
instruction to the jury: a party may assign as error the failure to give a jury charge so long as (1)
the objection is made before the jury retires and (2) the nature of the objection and the grounds
therefor are stated at the time of the objection. La. C.Cr. P. art. 801(C). Here, defense counsel
objected to the trial court’s failure to give a jury charge before the fury retired for deliberations
and, when making the objection, stated the nature of the objection (the refusal to include reckless
operation as a responsive verdict) and the grounds therefor (“it contains some of the lesser
included facts”).

The absence of a transcript of the “charge conference” therefore did not preclude the
defendant from seeking appellate review of the trial court’s decision to exclude reckless operation
as a responsive verdict. (A review of the record shows that the defendant opted not to seek
appellate review of that ruling). Accordingly, the petitioner fails to show prejudice resulting from
the omission of the charge conference from the record on appeal.

ii,
The second complaint is that “the district attomey had a discussion with one of the

arresting narcotics agents, and such wasn’t made part of the record.” Memo in Sapport, pg. 5.

Specifically, during the testimony of Detective Scott Thomas, Detective Thomas said “one of our

- 8 of 23 -

Page 32 of 140
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 33 of 140

other detectives has dealt with [Mr. Brumfield] on numerous other occasions and actually knows
him personally through previous arrests.” RECORD ON APPEAL, pg. 340.
The defendant’s attorney objected, and the trial court sustained the objection as follows:

THE COURT: I’m going to sustain that objection.

I’m going to admonish the jury not to consider the last
answer at all. Don’t consider that at all, okay?

{ want to take a short recess, Ladies and gentlemen, if
you would just step out, it’s not going to be more than
two minutes, Okay.

(TURY EXITS.)

Be seated. Counsel, I’m going to give you an
opportunity to speak to your client -- to your witness and
advise him that prior arrests are not something that can
be gone into, and I need you-all to make sure that other
witnesses understand that that’s totally improper.

PROSECUTOR: And, Judge, just for the --

THE COURT: — I don’t think in this case it was done maliciously, and I
- have admonished. But I’m going to admonish it now and
make sure that it doesn’t happen again.

PROSECUTOR: And, Judge, the State just wants to put on the record that
this individual is not the narcotic agent that does know
Mr. Brumfield from the prior arrest, and we did speak
with that individual and my apologies to the Court for
that.

THE COURT: I want you to discuss it with him now, and P’'m sure you-
all don’t have any objection to that.

DEFENSE: No, Your Honor.
THE COURT: Take about two minutes.
(RECESS TAKEN).

RECORD ON APPEAL, pp. 340-341.

The petitioner argues: “Petitioner, his lawyer, or the judge wasn’t part of said discussion,
and being such wasn’t transcribed and made part of the record, petitioner can’t raise no claim or
issue regarding such discussion. Such should have been made part of the appellate record.
Whatever was discussed, counsel for petitioner had a right to be present.” Memo in Support, pg. 5.

The defendant cites no authority for the proposition that he has a right to be present for
talks between the prosecution and a witness that are in the nature of trial preparation. That is
because no such authority exists. Just as the prosecution has no right to be present when the
defense prepares defense witnesses to testify at trial, the defense has no right to be present when

the prosecution prepares prosecution witnesses for trial.

~9 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 34 of 140

en

Beyond that, the trial court directed the prosecution to inform the witness to not make
prejudicial comments concerning the defendant. The witness did not thereafter make any
prejudicial comments concerning the defendant. The petitioner fails to show prejudice from this
alleged omission from the record on appeal,

Hi,

The petitioner’s third complaint is that “the appellate record didn’t consist of any of the
police reports regarding this matter or the affidavit of probable cause (See Ex.-B), neither did said
record contain any of petitioner’s Boykin transcripts regarding prior charges used to enhance his
sentences see Ex.-C.” Memo in Support, pg, 5.

It is true that the police reports and the referenced affidavits were not made part of the record.
The reason for this is that no one ajfered them as evidence during the course of the proceedings.

It is not true that the record did not “contain any of petitioner’s Boykin transcripts
regarding prior charges used to enhance his sentences.” Those transcripts were sent to the court of
appeal as exhibits to the record on appeal as explained in the Louisiana First Circuit Court of
Appeal’s Notice of Lodging. See Exhibit_l, pg. 3 (“IMPORTANT NOTICE” explaining that
certain exhibits had been sent to the court of appeal in addition to the bound appellate record) id. at
pg. 6 (reflecting that the “Entire Court Record” for docket numbers 396405, 404979, and 506272
had been submitted to the court of appeal). The petitioner again fails to show prejudice resulting
from the alleged omissions frorn the record on appeal.

3.2. The petitioner is not entitled to post-conviction relief based upon his
claim that the prosecution knowingly presented false testimony at the
trial (Claim IB).

A, The details of the petitioner’s claim.

The petitioner claims that the prosecution presented false testimony on three occasions
during the course of the trial.

The first instance concerns a text message from the defendant to the Ch the petitioner
alleges that Detectives Bart Ownby falsely testified that the CI was at the police station at the time

that Detectives Bart Ownby and Jay Quinn were scheduled to meet the petitioner at the Wendy’s

parking lot. Memorandum of Law in Support of PCR Application, pp. 5-6.

- 10 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 35 of 140

~

The second instance concerns the meaning of the term “CI”—the petitioner alleges that the
prosecutor falsely referred to the CI as a “confidential informant” when the CI was really a
“cooperating individual.” Memo in Support, pp. 6-7,

The third instance concerns testimony that, when apprehended, the petitioner stated “I will
give you anybody you want,” The petitioner says that this is not true. Memo in Support, pg. 7.

B. Overview of the applicable law.

When a petitioner claims that the prosecution used false evidence, the claim is governed by
Napue y, Illinois, 360 U.S. 264 (1959), “To prove a Napue claim, the accused must show that the
prosecutor acted in collusion with the witness to facilitate false testimony.” State v. Broadway, 96-
2659 (La. 10/19/99), 753 So.2d 801, 814. If that showing is made, “the defendant is entitled to a
new trial unless there is no reasonable likelihood that the alleged false testimony could have
affected the outcome of the trial.” Id.

Cc. There is no merit to the petifioner’s claims that the prosecution
suborned perjury during the trial.

i The claim concerning the text message to the C1.

Additional pertinent facts, The claim concerning the text message involves the
testimony of three detectives: Bart Ownby, Jay Quinn, and Scott Thomas.

Detective Bart Ownby testified that he and Detective Jay Quinn were at the Wendy’s
parking lot “waiting on [the defendant] to show up” and there were “two other detectives located at
the station”® with the Cl. Recorp on AppgaL, pg. 402, lines 25-29, Detective Ownby explained:
“the other detective with him in the room was constantly relaying messages to us. As more intel
would come in from the conversation between the cooperating individual and suspect, he would
relay it to us.” Id. at 402-403, Detective Ownby described seeing the defendant pass through the
Wendy’s drive-thru lane, and at precisely at that time he received “information from the detective
at the station stating that the individual is asking who is that white boy in the car.” Id. at 403-404,
On cross-examination he further explained:

{S]o, the individuals at the -- the cooperating individual at the police
department, the sheriff's complex, was giving the individual a description of
the vehicle that my partner and I were in. So he knew the vehicle that we
were in, and he, he was approaching our vehicle. And when he saw my
partner, that’s when we had confirmation through text messages that when

the question came up who was the white boy, who was the white boy.

RECORD ON APPEAL, pp. 412-413,

- il of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 36 of 140

aos,

Detective Jay Quinn testified: “we had received information from the confidential
informant that he had received a text asking who is the white guy in the vehicle.” Recorp on
APPEAL, pg. 417, lines 1-3. He was not questioned further about that topic.

Detective Scott Thomas testified: “When [the defendant] gets into the Wendy’s parking lot,
he’s driving extremely slow as if he’s looking for something. Once he gets close to the vehicle
description that we gave one of our unmarked units, he slows down almost to a stop, maybe comes
to complete stop. He sends a text message to the cooperating individual asking who the white guy
is. And at that point we knew that this was the guy we were looking for.” RECORD ON APPEAL, pg.

342, lines 3-11. On cross-examination, Detective Thomas testified:

Q: Earlier you said that your team received a text from --

A! Yes, sir,

Q: -- Mr. Brumfield. You didn’t find that text on the phone?
A No, sir.

RECORD ON APPEAL, pp. 372-373.

Following the petitioner’s arrest, Detective Thomas submitted an affidavit in support of a
probable cause determination (reproduced above). The first line of that affidavit reads: “On
Wednesday, August 26, 2015, pursuant to a narcotics investigation it was learned Marlin
Brumfield would be driving a white four door Nissan Titan and delivering Promethazine with
Codeine (Schedule IT) to an individual in the Wendy’s parking lot located at 69340 Highway 21,
Covington, LA.” Exhibit 1,

The petitioner’s argument. The petitioner assertls—based upon the affidavit of Detective
Thomas and Detective Thomas’s testimony—that the CI was not at the sheriffs office but instead
was at the Wendy's parking lot, Because the CI was actually at the Wendy’s parking lot, he argues,
Detective Ownby’s testimony—that the CI was at the sheriff's office—was false.

Analysis. The petitioner fails to demonstrate that the Ci was at the Wendy’s
parking lot at the time of the scheduled drug transaction. It is true that Detective Thomas’s
affidavit states that “it was learned Marlin Brumfield would be ... delivermg Promethazine with
Codeine (Schedule II} to an individual in the Wendy’s parking lot.” Although the petitioner was
led to believe that he would be delivering the drugs to the CI, this was a ruse, See RECORD ON
APPEAL, pg. 338-339 (the “goal” of the operation was “to positively identify Mr, Brumfield and to

purchase -- I’m sorry, not to purchase, to confiscate, to seize the codeine and Promethazine that he

- 12 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 37 of 140

~

was suspected to have on his person”). It was a ruse that the petitioner apparently saw through,
resulting in a dangerous high-speed cross-town car chase.

Detective Thomas did testify that “[the defendant] sends a text message to the
cooperating individual asking who the white guy is.” He clarified on cross-examination that his
“team” received a text message from the petitioner. That testimony is consistent with the police
report and with the testimony of other witnesses. See Exhibit 2, at 024 (Detective Wilkinson
relayed this message to the other detectives, via handheld radio”); RecoRD ON APPEAL, pp. 412-
413 (testimony of Detective Bart Ownby); id. at 386, lines 6-10 (testimony of Detective Jason
Prieto that “we were getting information live from someone else cooperating with us and the
detective that was with that person”).

The defendant otherwise argues that “[t]he only wafy] that Det. Ownby and other
detectives can say what the text message said, they [] had to see said text, the only way that
could have happened, if the cooperating individual was in the car with the detectives at the
Wendy's parking lot.” Memorandum of Law in Support of PCR Application (“Memo in
Support”), pg. 6. This is not correct, The detectives could say what the text message said because
they were fold what the text message said, and the trial court found that this testimony not to be
excluded by the hearsay rule because it was res gestae. See La. C.E. art. 801(D)(4) (statements
are not hearsay if “[t]he statements are events speaking for themselves under the immediate
pressure of the occurrence, through the instructive, impulsive and spontaneous words and acts of
the participants, and not the words of the participants when narrating the events, and which are
necessary incidents of the criminal act, or immediate concomitants of it, or form in conjunction
with it one continuous transaction.”).

The defendant fails to demonstrate that the testimony presented at the trial was false.

The petitioner further fails to demonstrate that the prosecution Anew the testimony to be
false, i.¢., that the prosecutor “acted in collusion with the witness to facilitate false testimony.” The
testimony of the witnesses was consistent with the contemporaneously written police report
(Exhibit 2); for that reason, there is no basis for the prosecution to have suspected that the
testimony was false.

Finally, ever if the testimony concerning the location of the CI at the time of the ruse

transaction were false, it would be immaterial, It has no bearing on the evidence showing the

- 13 of 23 -
Case 2:21-cv-00898-SSV-JVM Documenti-3 Filed 12/16/20

vo

defendant to be guilty of aggravated obstruction of a highway of commerce-~a high-speed chase
resulting in the petitioner’s “crashing into a handicap walkway in the Boston Commons area”
{RECORD ON APPEAL, pg. 423). And it has no bearing on the evidence showing the defendant to
have possessed cocaine, namely, the fact that it was recovered from the petitioner’s underpants.
fi The claim concerning the meaning of “CY”,

The second alleged instance of perjury concerns the meaning of the term “CI.” Specifically,
the petitioner alleges that the prosecutor falsely referred to the CI as a “confidential informant” when
the CI was really a “cooperating individual.” He argues that these terms do not have the same

meaning, therefore, at least some of the trial testimony was perjured. Memo in Support, pp. 6-7,

The petitioner is simply wrong. The term “confidential informant” and “cooperating.

individual” both refer to the same phenomenon-—an individual whose identity is privileged
because he or she “has furnished information in order to assist in an investigation of a possible

violation of a criminal jaw.” La. C.E. art. Si4(A),

iif, The claim concerning the defendant's statement.

Detective Scott Thomas testified that, after being apprehended and advised of his rights per
Miranda, the defendant said: “You got me” and then “I will give you anybody you want.” RECORD
ON APPEAL, pe, 354,

The defendant argues that this testimony is false because:

if said statement was true, why didn't the officers allow petitioner to do the
very same as the cooperating individual was doing to the petitioner? The
officers clearly stated that they were investigating narcotics in St, Tammany

Parish. So if they use a small fish to catch a medium fish, why not use a
mid-level deaier to catch a King Pen [sic]?

Memo in Support, pg. 7.
The petitioner fails to demonstrate that the officer’s testimony was false, or that the
prosecution should have known that the officer’s testimony was false.

ae OS

There is no merit to the petitioner’s claims of perjury or subornation of perjury.

2 if the defendant has any information about any “King Pen” drug dealers in St, Tammany Parish (or elsewhere)
that he wishes to share, he is free to share that information.

- 14 of 23 -

Page 38 of 140
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 39 of 140

3.3. The petitioner is not entitled to post-conviction relief based upon his
claim that “the district attorney discriminates against the Black,
African-American Race in St. Tammany Parish” (Claim 1C).

In this claim, the petitioner argues:

Petitioner represents and shows race plays a major factor in St. Tammany
Parish when a person is arrested and prosecuted African-American (black),
males are discriminated when arrested a black male more then likely will be
over-charged for violating the laws in said parish. However, a white male
with the same record more likely won’t be arrested, and he has violated too,
If he is arrested, he would be arrested for a lesser crime than the black male,
which is unconstitutional. ,

Petitioner further represents and shows its unfair and offensive and
discriminatory practices for a black defendant charged with a crime, be
charged as a habitual offender when they exercise constitutional rights to a
trial and get convicted However, when a white male or white person
exercises their rights fo trial in St. Tammany Parish, and get convicted they
don’t get prosecuted as a habftual offender, and their record is 10 times

worse than a black defendant’s record, Such has been the practice in St.
Tammany parish for several years.

Memo in Support, pg. 8.

The petitioner, however, does not offer any proof in support of this claim. He instead asks
for permission “to propound discovery on the district attorney for the parish of St. Tammany
Parish [sic] for the last 10 years for further support his claim.” /d., pg. 8,

The Constitution does not require that the defendant be granted the discovery he requests.
See United States v. Armstrong, 517 U.S. 456 (1996). In Armstrong, the United States Court
considered “the showing necessary for a defendant to be entitled to discovery on a claim that the
prosecuting attorney singled him out for prosecution on the basis of his race.” 517 U.S. at 458. The
Court held that, before such discovery may be ordered, the petitioner must make “a credible
showing of different treatment of similarly situated persons.” Id. at 470. °

Here, the defendant has made no showing whatsoever. He therefore has not made even the
preliminary showing required to authorize the requested discovery.

The petitioner’s conclusory assertion that the district attorney’s office is racist does not

warrant post-conviction relief or even the discovery he requests.

- 15 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 40 of 140

oN an

3.4. The petitioner is not entitled to post-conviction relief based upon his
claim that the prosecution knowingly presented false testimony at the
trial (Claim 2).
The petitioner argues that the statute of conviction, La, R.S, 14:96, “does not spell out what
conduct is in violation of the statute” and that the “performance of ‘any act’ is too broad, uncertain,
vague, and ambiguous” to pass constitutional muster. Memo in Support, pp. 9-10.
The statute of conviction in this case, aggravated obstruction of a highway of commerce,
reads as follows:
Aggravated obstruction of a highway of commerce is the intentional or
criminally negligent placing of anything or performance of any act on any
railway, railroad, navigable waterway, road, highway, thoroughfare, or
runway of an airport, wherein it is foreseeable that human life might be
endangered.

La, RS. 14:96(A).

The statute is not overbroad. “The doctrine of overbreadth, so-called, is a creature unique
to the First Amendment, in particular Free Speech. It applies to statutes which, although used to
punish activities which may be legitimately regulated, nevertheless inchide within their
prospective reach speech or conduct protected by the First Amendment.” State v. Schirmer, 93-
2634 (La. 11/30/94), 646 So.2d 890, 900-901.

La. B.S. 14:96 does not regulate conduct speech or conduct that is protected by the First
Amendment. It therefore, by definition, cannot be overbroad.

The statute is not vague. “FU Inder the ‘void-for-vagueness’ doctrine, a criminai statute
must meet two requirements to satisfy due process: (1) adequate notice to individuals that certain
contemplated conduct is proscribed; and (2) adequate standards for those charged with determining
the guilt or innocence of the accused.” State v. Hair, 60-2694 (La. 5/15/01), 784 So.2d 1269, 1274.
“Broad language is not in itself vague, particularly where it is clear that the legislature intended to
make criminal all acts of a certain kind.” Id. (citation omitted). “A statute need not set out every
circumstance and variation in conduct which may be a violation thereof” Id. (citation omitted).

In this case, the meaning of the statute is obvious to a “person of reasonable intelligence’
the gist of the statute is: don’t do anything on a road or highway (or railway or railroad, or
navigable waterway, or airport runway) that will foreseeably endanger the life of someone else.

“Any act,” while certainly “broad language,” is comprehensible to a person of reasonable

intelligence, So is the requirement that the act foresceably endanger human life. See State v.

- 16 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 41 of 140

Baron, 416 So.2d 537, 538 (La, 1982) (finding that the phrase “whereby it is foreseeable that
human life might be endangered” is not unconstitutionally vague).

Beyond that, the fact that a wide range of conduct is made criminal is not a reason to declare
the statute unconstitutional: “Cumbersome enumeration or explicit delineation of ali possible
situations is not required. The enumeration in a statute of every item or variation in conduct is
frequently impossible.” City of Baton Rouge v. Norman, 290 So.2d 865, 868 (La, 1974),

KOK

The petitioner fails to show that La. R.S. 14:96 is unconstitutional. There is no merit to this

claim,

3.5. The petitioner is not entitled to post-conviction relief based upon his
claim that “the court exceeded its jurisdiction” (Claim 3).

The petitioner in this claim argues that the bill of information is somehow defective. He
argues that “an indictment must contain every element of the charged offense to pass constitutional —

muster” then recites the contents of the bill of information, then argues:

Please nots, “of commerce” ts mitwithin tie lafiimiion but inindudel-in the datite af mid
offents, Such doew not change. crime / pffenretie prosecutor merely reciled {tia midule an is written in
the colniliixt code, which Ie Inéoitedt. Petitioner hiaa-enafoud 11 WM oP Iotonedion Which was iiled,
ageinet bine in his previons charges; see Ex- G?? whlabr ia the cairoet way te tile a blllot infanmation,

  

The pefitioner representsand shows hs was préjudided in propatiig 9 defense in thlwmalier: The satate:

 

deew unt include “interstate” in the wording of anid.claino. Welitioner represents and) shows UF be fil
violets any Jews, it would be on the inierstate: Sowever: sinc interstate'iswot pait of dhe statute Hoel,
petitioner didn't and eouldy't Wiolate edd whitnte, Cléntly, whied the: aide aide clade: laahs, Oi af
informbificnt what unlawful act petitioner committed.

Memo in Support, pp. 11-12.

Initially, under Louisiana law, if the defendant thinks he hasn’t received adequate notice of
the charges against him, his remedy is to request a bill of particulars. See La, C.Cr, P. art. 484. In
this case, the defendant actually did file a motion for bill of particulars. RECORD ON APPEAL, pp.
49-60. And in open court the defendant through counsel informed that court that the motion was
“satisfied” by the production of discovery by the prosecution, RECORD ON APPEAL, pg. £36, lines 2-
18, There is no merit to the petitioner’s claim that he received inadequate notice.

Next, it is true that the phrase “of commerce” is not actually contained within the bill of

information. But it is not true that it is “included in the statute.” Although those words are in the

~ 17 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 42 of 140

title of the statute, the title ofa statute is not part of the statute. See La. R.S. 1:13(¢A4) (“Headings to
sections .., are given for the purpose of convenient reference and do not constitute part of the
law’); State v. Williams, 10-1514 (La. 3/15/11), 60 So.3d 1189 (holding that “swearing” is not an
element of the crime of “false swearing for purposes of violating public health or safety” because
“the title of an act is not part of a statute”),

Finally, the fact that the word “interstate” is not specifically used in the statute is of no
moment. The crime of aggravated obstruction of a highway of commerce is defined in pertinent
part as “the intentional ... performance of any act on any ... highway ... wherein it is foreseeable
that human life might be endangered,” La. R.S. 14:96(A), The term “highway” is defined as “the
entire width between the boundary lines of every way or place of whatever nature publicly
maintained and open to the use of the public for the purpose of vehicular travel, including bridges,
causeways, tunnels and ferries; synonymous with the word street.” La, R.S. 32:1(25), The
interstate is a type of highway. Therefore, the failure to use the word “interstate” in the statute has
no bearing upon the validity of the petitioner’s conviction.

The petitioner fails to show that the trial court lacked jurisdiction. For that reason, there is
no merit to this claim.

3.6. The petitioner is not entitled to post-conviction relief based upon his
claims of ineffective assistance of counsel (Claim 4).

A. The details of the petitioner's claim.

The petitioner alleges ineffective assistance of counsel during pre-trial motion practice,

jury selection, opening statements, and trial. Memo in Support, pp. 12-17.
B, Overview of the applicable law,

To establish a claim of ineffective assistance of counsel, a petitioner must demonstrate both
that his counsel’s performance was “outside the wide range of professionally competent
assistance” (the “performance” prong) and “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different” (the “prejudice”

prong). Strickland v. Washington, 466 U.S. 668, 690, 694 (1984).

- 18 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 43 of 140

Cc. The petitioner fails to demonstrate deficient performance or
prejudice. ,

h Claims arising from pre-trial proceedings.

The petitioner claims that counsel was ineffective “for the reasons stated in claims two and
three of this application for post-conviction, and claim 1(b).” Memo in Support, pg. 17. Those
claims concern perjury (Claim 1B), the unconstitutionality of La. R.S. 14:96 (Claim 2), and the
trial court’s lack of jurisdiction (Claim 3).

For the reasons discussed above (pp. 11-14, 16-18}, the prosecution did not present
perjured testimony, the aggravated obstruction of a highway of commerce statute is constitutional,
and the bili of information was not defective. Because those claims lack merit, counsel did not
perform deficiently by failing to raise those claims. ,

if, Claims arising from voir dire.

While selecting the jury, defense counsel asked the following question: -

Now, I know a lot of you, and I am too concerned about our budget
situation. And I know a lot of you have probably been reading a lot about
what -- where we can cut, about how Louisiana has the highest have per
capita prison rate in the country. ... Is that going to come inte anybody's
consideration when they deliberate as to the guilt or innocence of Mr.
Brumfield? Because it shouldn’t, right?

RECORD ON APPEAL, pg. 289.

The petitioner argues: “The above statement prejudiced the petitioner before the jury at
trial. First of all, the above mentioned ts not related to this case in any way whatsoever. Further, by
counsel talking about high incarceration rate in Louisiana, he is basically saying that my client is
guilty as charged, no need for a trial in this matter, but don’t convict him to make the incarceration
rate one more person on the already high rate. Once the jury had heard such, it had already
determined petitioner was puilty as charged.” Memo in Support, pg. 16. This is nonsense.

Trial counsel tried to make sure that improper considerations would not influence the jury’s
verdict, This is not “outside the wide range of professionally competent assistance,”

iii Claims arising from opening statements.

1. During opening statements, counsel offered a justification for the defendant’s

actions. Counsel offered a theory that the petitioner drove like a madman because he was scared:

“Mr, Brumfield was getting a hamburger at Wendy’s when four, at least four, burly white guys,

late at night, in some ragged out cars with lights decide to chase him. He didn’t know them. All he

- 19 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 44 of 140

knew was that some people were after him and chased him. And he was trying to get away. That’s
not unreasonable,” RECORD ON APPEAL, pp. 331-332.

The petitioner argues that this served to “inflame the jury and prejudice the petitioner in the
eyes of the jury. If the jury had considered finding the petitioner not guilty, once petitioner’s
counsel brought race in the trial, all defendant’s chances of being found not guilty vanished. It
wasn’t no longer about the trial, the evidence, the testimony, it then became a race issue, being
counsel had insulted the white jury, by alleging that their race of people jumped out on a black
man.” Memo in Support, pg. 16.

The petitioner’s argument is patently absurd. Defense counsel suggested that a black man
would have reason to fiee if set upon by four burly white men. That suggestion is valid. The
petitioner therefore fails to demonstrate deficient performance.

The petitioner also fails to demonstrate prejudice: accurately describing the facts is not an
“insult,” nor is there any basis for concluding that white people are a cohesive group who care
about what other white people do. In any event, the court instructed the jury both before and after
the trial about the presumption of innocence, the need to consider only the evidence presented

. during the trial, and state’s burden of proof beyond a reasonable doubt. See RECORD ON APPEAL,
pp. 316-317, 519-523,

2. During opening statements, trial counsel also advanced a theory of the case
regarding the possession of cocaine: “... let me throw this out there: Drug addicts are not known
for their delayed gratification, are they? Drug addicts, when they get a drug, they use it
immediately. And knowiedge that he had the cocaine on him is an clement of the crime. If you find
that he had the cocaine on him and that it was cocaine, then I put it to you, he had no idea it was
there. And, therefore, if he didn’t know it was there, just like the paperclip,[*] he can’t be found
guilty of it.” RECORD ON APPEAL, pg. 333.

The petitioner argues that this theory-—-in light of later testimony that the cocaine was in a
cigarette pack on the petitioner’s person—amounted to “a fraud upon the court and the jury, which
made the jury look at counsel and defendant in a totally different light. The jury concluded if
counsel went to the point to lie for defendant, the defendant had to be guilty of both charges being

counsel was trying to foo! and trick the jury.” Memo in Support, pg. 17.

3 The mention of “the paperclip” was a reference to voir dire, RecorD ON APPEAL, pg. 281, lines 7-32

~ 20 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 45 of 140

In reality, this was a theme that the trial counsel returned to during closing arguments:

The cocaine, let’s talk about that. I don’t know if any of you have had
dealings with people who are addicted to drugs. I think I know one person
has. Drug addicts aren’t known for their delayed gratification abilities; they
are not going to put that crack cocaine on a shelf and say, “I'l have that in
two days.” They are going to use it, right then and there,

Knowledge of the presence of that cocaine is required to convict him of it.
If Mr. Brumfield knew it was there, he would have smoked it a long time
ago. I’m not saying that Mr. Brumfield doesn’t have a problem, I’m saying
he didn’t know it was there. ,

RECORD ON APPEAL, pg. 505.
Trial counsel made his best effort to persuade the jury that the cocaine, even if possessed by

the defendant, was not knowingly possessed by the defendant. This was not deficient performance.

The petitioner’s final (and primary) claim of ineffective counsel concerns counsel’s failure to

move for a mistrial during the direct examination testimony of Detective Scott Davis. The pertinent

iy, Claims arising during the trial.

portion of the trial transcript reads as follows:

THE WITNESS:

DEFENSE:
THE COURT:

PROSECUTOR:

THE COURT:

PROSECUTOR:

Once he sent that text message, we had a good idea that
that’s who was going to be in the vehicle. And one of
our other detectives has dealt with him on numerous
other occasions and actually knows him personally
through previous arrests, And once that detective saw
hirn said that’s who it is and that’s when the knew -~

Pm going to object. That’s hearsay.
I’m going to sustain that objection.

I'm going to admonish the jury not to consider the last
answer at all. Don’t consider that at all, okay?

I want to take a short recess, Ladies and gentlemen, if
you would just step out, it’s not going to be more than
two minutes. Okay.

(JURY EXITS.)

Be seated. Counsel, ['m going ta give you an
opportunity to speak to your client -- to your witness and
advise him that prior arrests are not something that can
be gone into, and I need you-all to make sure that other
witnesses understand that that’s totally improper.

And, Judge, just for the --

I don’t think in this case it was done maliciously, and I
have admonished, But I’m going to admonish it now and
make sure that it doesn’t happen again.

And, Judge, the State just wants to put on the record that
this individual is not the narcotic agent that does know Mr.
Brumfieid from the prior arrest, and we did speak with that
individual and my apologies to the Court for that.

- 21 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 46 of 140

THE COURT: — [ want you to discuss it with him now, and I’m sure you-
all don’t have any objection to that.

DEFENSE: No, Your Honor.
THE COURT: Take about two minutes.
(RECESS TAKEN).
THE COURT:  Let’s return the jury.
(IURY ENTERS)

THE COURT: Be seated, please. I just want to reemphasize and admonish
again not to consider anything in that prior answer.

RECORD ON APPEAL, pp. 340-341,

The defendant complains that “at no time whatsoever did [defense counsel] or the state
make a request for the judge to even admonish the jury” and that “the trial court himself went
beyond the statute and law to admonish the jury without being asked by either party’ Memo in
Support, pg. 15. At this juncture, the State notes that “a trial judge may admonish the jury
without being requested to do so.” State v. Burge, 515 $o.2d 494, 505 (La. App. | Cir. 1987).

The petitioner argues that “the trial court obviously felt like [he] was prejudiced” because
the court admonished the jury twice. For that reason, the petitioner suggests, counsel ought to .
have moved for a mistrial. Memo in Support, pp. 15-16.

Whether or not to move for mistrial is a matter of trial strategy: “there may be a variety of
valid practical reasons why counsel does not want to abort the trial and start all over from the
beginning.” State v, Grant, 614 So.2d 344, 346 (La. App. 4 Cir, 1993).

Here, the fact that the trial court admonished the jury also makes it reasonable for counsel
to have not moved for a mistrial. Because the court admonished the jury, counsel could
reasonably conclude that the court considered admonition to be sufficient fo cure any unfair
prejudice accruing to the defendant. The petitioner fails to demonstrate deficient performance on
the part of trial counsel.

oe

In addition to failing to show deficient performance, the petitioner fails to demonstrate

prejudice, This case involved overwhelming evidence, including an audio recording of the radio
| traffic from the high speed chase itself (RecoRD OW APPEAL, pg. 396), The chase ended when the
petitioner crashed his car into a medical clinic, and at that time the petitioner fled from the

crashed vehicle on foot. When ultimately apprehended, cocaine was recovered from a cigarette

- 22 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 47 of 140

pack concealed in the defendant’s underpants. There is no reasonable probability that the jury
would have returned a different verdict even if the petitioner demonstrated that his counsel had
performed deficiently.

4, CONCLUSION AND PRAYER,

The petitioner has failed to demonstrate that he is entitled to post-conviction relief.
Accordingly, the State respectfully prays that his application for post-conviction relief be
DENIED.

Respectfully submitted, .

Mehul —

Matthew Caplan’ LSBA #31650
Assistant District Attorney

CERTIFICATE OF SERVICE
T hereby certify that I have served a copy of the foregoing pleading and all attachments
thereto to the petitioner this 10 day of September, 2019, by sending it by United States Postal
Service first-class mail, addressed as follows:
Marlone Brumfield, DOC # 496966

Louisiana State Penitentiary
-17544 Tunica Trace

Angola, LA 70712 | A, th. [ (

Matthew Caplan, LSBA #31650
Assistant Dis Pict Attorney

~ 23 of 23 -
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 48 of 140

~ “ss

1 PROBABLE CAUSE DETERMINATION
STATE OF LOUISIANA

228? JUDICIAL DISTRICT COURT PARISH OF ST. TAMMANY
Before me, the undersigned notary public, personally came and appeared: Det. Scott Thomas #9635
who, after being by me first duly sworn, did depose and state: That he/she prepared and signed the
attached arrest report, item number _ 2015-012648 .

and that it is a true and correct statement to be submitted to a Magistrate per La.C.Cr.Pr. Art 230.2 consists
of the following summarized facts:

On Wednesday, August 26,.2015, Pursuant to a narcotics investigation it was learned Marlin Brumfield would be driving
a white four door Nissan Titan and delivering Promethazine with Codeine (Schedule II) to an individual In the Wendy’s
parking Jot located at 69340 Highway 21, Covington, LA. Detective’s set up surveillance in the parking lot, and at
approximately 2139 hours, Detective’s observed Brumfield’s vehicle enter the Wendy's parking in the above Nissan Titan,
Detective Jason Prieta inttlated a traffic stop on Brumfield’s vehicte using his audible siren and red and blue emergency
lights as the vehicle was leaving Wendy's headed Northbound on highway 21. The Nissan Titan ignored the lights and
sirens and made a U turn and headed Southbound on Highway 21 in excess of speeds of 100 mifes‘per hour, The
Nissan Titan entered onto 112 Eastbound and turned off the headlights galng in excess of 100 miles per hour running
vehicles off the roadway. The vehicle then exited on highway 190 going towards Covington, Once cn highway 190 the
Nissan Titan tan several red lights and ran civilian vehicles off the roadway ignoring several fully marked St, Tammany
Parish patrof units as they joined In the pursuit, The Nissan Titan aiso hit another vehicle while fleeing, which resulted in
taking off the side mirror of that vehicle. After a lengthy vehicle pursuit the Nissan Titan crashed into a bullding located
at 832 Boston St, Covington, LA. Brumffeid then fled on foot and was apprehended dy St. Tammany Parish Criminal
Patrol deputies, Search incidental to arrest, Detective’s located suspected Marijuana in hls pockets and “Crack” Cocaine
inside a cigarette pack tucked In his underwear, Upon searching the vehicle, Detective’s discovered two large bottles of
suspected Promethazine with Codeine, Upon conducting a criminal history inquiry, it was discovered Brumfield had been
convicted of two prior Possession of Marijuana charges and that his driver's license was suspended,

Detective Scott Thomas #9635 (Li sg
y

Arresting Officer ~

Sworn to and subscribed before me this 9 ~.L4, day of Rus, ust + AglS folork

~

 

= — as
NOTARY PUBLIC sh. Daven fhlatkmou & fea 5

WHEREAS, the above and foregoing affidavit having been submitted to me, upon oath, of arresting

 

officer detailing the wairrantless arrest of__ Marion Brumfield (D.O.B, 11/13/1987)

 

for the charge(s) of 4 Q ghwa a), 14:
Felony), 40:967A/C (Possession with inten istri chedule IT to. wit Coralie Ag: session nawith intent
to distribute Schedule IE, ta wit Codeine), 40:966E.3 (Possession of Marliuana third Offense), 32:415 (Driving unde!

Suspensien) 5

 

 

   

andafter having reviewed the above affidavit for the purpose of determining whether probable cause existed
fer the arrest, as per La.C,Cr,Pr, Art 230,2: 1, the undersigned Judge, have deterrgined that probable cause
dj (did not) exist for the warrantless arrest of Eva Higy dividual, 44) ,

Given under my official signature eri A

      
 
   

x

 

08-26-2015
Dele of OMe sc,

eelblingees corr ASST
ae a

a“ me a
~y _
4
. ' 7d t
ioe wd

Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 49 of 140

 

 

Agencyorre LAGS20000

Phone _(985} 8982320

 

ST TAMMANY PARISH SHERIFF'S. OFFICE
1200 CHAMPAGNE ST , COVINGTON, LA, 70433

COMPLAINT ARREST AFFIDAVIT

AGENGY REPORT NUNBER 2015-012648

 

 

COURT COCKET NUMBER . 2
auventieL_J

 

Agancy OR Numbor,
Raported:
Arrest; Day

Booked: Day

Ottonse Indicator:
Family i Matdon Nama
Address:

Employer / School Addrogs
Social Security Number Ros. Typo
Rase Ethnicity

“alr Color Halt Length

Gifense Status Statuto Vielation Number

Type

Fypa
‘Offense Status Statute Violatioa Number

Situation Typa

Oflenso | Offonss Type

Offense Status Stalule Vinfation Number

Fypa

Report Centains
Otficor{s) Ropostlag
Officer Reviowlag {1
Routed Fo.
Aselgned To

Case States

{D, Number

IB. Humber

Diapatehad {mit}

Hmotmilh Arestod?

Case

Place of Birth

Cizonship

city

Ras, Status
Box

Halr Styte Facial Hale

Forced Entry? Oecupancy

Gategay

Forced Entry? Occupancy

Grima Category

Forced Entry? Ocegupancy

Crimes Catagory

Time Anived

OIC Chock?

OUTSA:

“|. Bond Amount:

Occupation
Phone
Slate Zip Businese
Arist¥ OBTS#

Walant

Eye Color Complaxlon

Type Weapon

Weapon ~

Typa Weapon

Ralatec Report Number(s)

Wame 10. Humber

A Offenses AMisuime

Rofoned To
Asslgaod By

Exceplion Typo

O17

Exhibit

iz

 

@ Offenders

Dain

# Promiacs Ent. #Vehlclos Stolan —) Arrested
Asalgnad Date

Date Gloared

 

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 50 of 140

 

Aganey ORM "LA0520000

    

‘aGencyneromrntitacr 2016-(12648
DOGKEEAITBER
jovonitel_J

 

 

 

 

 

 

Phone (985) 8982320. COMPLAINT REST MTOM A. noms

 

Arrests.

Boakud: Bay:

Ovens | Hieanss.

Sllvation 3

Statute Volation Humbsr

Report Contalns

ener

Aaslgnad To Assignod By

Stay. . “ Exedpllon-Typt?

 

018
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 51 of 140

CC. -LAINT ARREST AFFIDAVIT - VI.

a

, SLE

Juvenie [| 1. Original
2 Supplement

 

Agency Repo Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agancy OR} Numbar | Agency Nema
LA0520900 STE TAMMANY PARISH SHERIFF'S OFFICE 2015-072648
Ddginal Data Roportad Insident Type
Drug Minlation
amriienaminainaas
VEHIOLE / VESSEL
Person Code # Voh# | Vehiclo Classification | Typs
DE4 4 USED IN CRIME : TRUCK
Vahicte Use Venlcte Style Tag Reg. [Doct
PRIVATE TRANSPORTATION Pick Up Truck G259483
Yoar Make Modal Tag Expire Tag Slate Gecal Humber Ts¢ Fypa
2014 NISS TT. 2018 LA
VIN THU fF AA Estimated Valsa Damage | Trelter Type
IN6BAQEKOBN3 13035 _—Functlonal
Hazardous Materials|Hazerd Placanded | Condition: Windows Closed? Locked? Xeya In ignition? | Insurance Company
YES NO
Inswanca Poticy # Lion Holder Insuranes sumaray
Colon = Top . Bottom Regeriplontidantitying Characterstics, Nolicable Damaga, lalerfor Coler, etc.)
White White
Vessel Name Length Hull Material Peopulslon Baal Type
Recovary Addrass { Goagraphia Indicator Date Racovared | Value Recovered
Recavary Loc, Recovery Code Original Reparing Agency Repor Number Hold(y¥as/No} — Reason J Authority
NO
Mathod of Thett Components Stdppod: Tiras*Wineels Battory Transmission Major Body Porta Olhod Specify.
Nia BIA vit Plata RadiofGB Interior Engine Parts ‘TagidecavStolan
raw norage Location NGG Enieied By
Desaiption
aeemnaaes
ADMINISTRATIVE
Report Contains Related Repod Numbar{s}
Officerts} Reporting 1D, Number Nama 10. Numbar Unit : Dale
THOMAS, WILLIAM $ {00065 ___ 9635 Qo/2e/2015
Offices Fleviewing {if Applicable) ID, Number Approved Dale” Offenses #Victhns = #Ofenders #Premisugint fs Voblcins Stolen = # Amosted
BLACKMGN, DARREN 349 09/23/2015 6 o 1 6

 

 

 

019
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 52 of 140

j COIL” “AINT. ARREST AFFIDAVIT =PR'

TBA: “onkiival

verges

 

* Enléred By:

clear

Esliealer Seat Yalug

-Person Coda #
‘Offense Ind.

Oday

Daserigtton

N-3

‘Quentily

NGIG

device:

020
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 53 of 140

T.Diigital

Reported,

Quanbly

Offensa Ind,

Cantalted B

Dosciaien

NN-1 DVD of pr takerrof vehicle. erastt

 

021
Case 2:21-cv-00898-SSV-JVM

Document 1-3 Filed 12/16/20 Page 54 of 140

  
 

an

diventa F |

 

  

 

  
 

 

 

Agency ORI Number Agency Nemo
LAGS200U0 F
Orginal Date Roported “aden Type
08/26/2045 1 Brug Violation:

 

 

 

 

 

 

    

fied:on foot €
Search ineldental-to arrest, Detectives locate:
and "crack" cocaine inside a cigarette pac
the vehicle, detectives discovéred iwe-lai
cadeing, Upan cofidioling: crininal hist
beeri convicted of two prior possession Sf i at
license was suspended,

 

  
 
 
 
 
  
     

was a8 apprehend:

rai chatgés'and that his

a

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

Rapoxt Conlains:

Gffices{a} Reporting 0, Hiner Wane

THOMAS, WILLIAM S. 100085

Difear Reviewing {If Applicabla}: " TO: Nember  Appray

BLACKMON, BARRE 34g: es : z
Routed To 'Refoved Ta a

NARCOTICS — ——
Assigned Ta Agigied oy Dale

“Case Status . _. Exceplion fyp oj Tate Olaagad.
CLEARED BY ARREST =

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 55 of 140

 

davoailo: Cy ay

 

   
  
   
  
 
 
 
 
 
  

 

‘Agoney. ORINuribar Te ney Nene ney pn
LAG520000 4 ‘ST TE ARIMANY BA Is E

Original Date Reported ‘f Indldant Type

08/26/2015: Drug: Violation

 

 

 

 

 

On Wednesday-August 26; 2045,

Sheriff's Office Narcotics Ta: ofc
in.the arrest of Marlon’ Brurnfie 8 tb i
Cormmercé, criminal damage; uo. couinits a
dangerous “substance, possesslon of tfi

 

facts and clreumstanées surrounding: ihe matter ‘al as’

 

in. the presence of-detectives thea! used his personal telaphonetodnit
message conversation with asubjest knowitotitirds "Wack6%,.T,
to A rood icko's real thea be Hie SEGadi ;

 

Division an iff if i)
Brumficid would: probably: alternptiodévads He detectives.

A criminal history fa revealed Me er
two (2)-counts; of illegal iis

of Mr. Brumfidld’s: ciminal-Al
Ais report

 

The'C! remained at the St. Tam
treferrad to in this retiort a

 

 

 

 

  

 

  

 

 

  

 

 

ADMINISTRATIVE. . :
Repent Contelas " : oo Ratoled ReRaHL
Officerls} Roporting I.Mumber = Name : . IDSNnee “4 Un. — Dafa:
THOMAS, WILLIAM S 100065: B36 oolsepo1s:
Officer Reviewing (If Applicadlo} (D. Numbor —-Approybd Date gs a Qifanders ‘GBreiicod En. Vahieles Stolen + Artasted.
L ON, DARRE. . a49 Og/23/2045. i: oo
P Rovedto ° Releridd Toy ore eee
AssignafTo = [seignigey eB

 

Dale Cleared

   

Cate Salus, ene ees
GLEARED. BY.ARREST. a

 

 

 

 

 

a - stata is —

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 56 of 140

‘

 

Sworite Py

 

   

 

 

 

 

 

 

 
 
 
  
  
 

 

 

 

Agancy ORI Number “Agency Name
LA0620609 STTAMM,
Original Dale Repoited ; WqeddentTyps
08/26/2015 |. Brits Violation:
NARRATIVECONTINUATION:
was in constant.centact. with. Mr Brumfield, vi

 
 

obtainedfrom My, Brumfield. wasrelayed:
Detective Wilkinson, via department issued:
‘Cl described Mi: Brilnifield's Vehicla as:aw
‘Chevrolet thick,

At ebpretnaly 9: 9:30 me -détectives'atta

     
  
 

i
Was oral
iverstared: -atthedetectives so-ihtensely: Heithen slowly:
: jdeofthe cesfaurantiandinoliced Hetective Quinn's
‘Vehicle; Detadtive: Buriat alsounsidethevehtste:

  
  
 
    

‘enforcemetit ff cer. aye th sd i
Wee Maat Me a :

“The. vehicle ed the ‘Wendy's’
and conduct: a traffic'stop,

The Vehicle traveled from the parking lotionte Stirling: Blvd, | oulb fo E:Brewster
Rd, thén-nortfionto Highwa' ;
urimarked unit behind {he:§ ‘ ergeant Blackmon,
Detective Gollardi and Thomas,-and Detective GiininandGwaby:

   
 

ousect wehiole ‘in art attems
Once Detective: Gottardi: ft

 

 

 

 

Reanor,. Contains

 

Officdd(s) Raporihy
THOMAS: WILLIAKES

Officer Reviewing (IEAppiicabtoy.

BLACKMON, DARRE

 

 

 

“THOR:

 

   

 

 

 

Rosted To .

NARCOTICS __ ; _ :

Assignad To. ‘| Asignaday, ‘Data

fase Stats TH BRB rine” Dale Gieared
CLE: EST... bn ee :

 

  

 

024
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 57 of 140

    

COMPLAINT AR) ST.AFFIDA\

Suvénile |

 

 

 

 

 

 

 

 

 

 

 
  
 
       
  
 
 
 
 

 
 

 

  

 

 

 
 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

Agency ORE Nunibar “Agency Nana ee eg epee “ete eye ree joa Run par™
LA0520000- : ST TAMMANY: ‘PARISH SE :bIS OERIG i BOt5. T8648
Original Dale Reported ‘Sqglgont Type
08/25/2015 ‘Drug Violation: wee « _

At9id0'pm, Detective!Prieto-notified-eantral Lispatch urlits weredh pursultiofs i

suspect vehiclé | diet: tratti¢ id Stispactéd Ward

along 1-12: eventy miles per hour (7

commercial trucks, The vehicle-was-aggré

to the front commercial trucks" lanes 9

brakes.and-at least, one commercial truck-to-gt

collision.

Detective Priéto malntalned:radio contaat with ihe’ ‘St. Tal

Dispatch. The dispatcher informed.the anitsdn é

units in-redte-t6 assist and to: stage. ald)

attempt to evade the detectives, as

DétectWve Prieta braadcdsted.on'the rads,

ADMINISTRATIVE?

Report Céatalns
Olficer(s} Reporting 10, Number ©” Nariel LLL Die .
THOMAS, WILLIAM'S 100065. _— __. $63 ee OO/2BI2015.
‘Officer Rewewing (if Appilcabfe) 1D, Numbar | soreness wbMiclime! Hf ‘Prenlisgenl  wVehicleg Sfolen, WArasted
BLACKMON, DARRE 349. 6. 8 i 8 Oo
Routed Ta, tates
NARCOTICS . eres _ __
Assigned-To  Tasigned By, Date
Case Slows "[ Exceplicn-rypat ~ Pale Glearad
CLEARED BY ARREST. i

 

 

 

025
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 58 of 140

  
 
 
  
 
 
   
 
  
  
 
 
  
 
 
 
 
  
   
   
 
  
 

Wiventa |]

 

“Agency OR| Number
“LAGS20000
Original Gate’ ‘Reported

08/26/2075.

 

 

 

 

 

 

 

 

 

 

vehicle-striking the handicap ranip-on:thaswvestiside
Covington, Thé collision broke the) fal He k
déstrayed the wooden handiall and.dacorations

 

 

his "flip fon" shoes, as if to" 3 be able tot
through the parking jot of 1805 Village Wal
south side-of the parking tot-and the: northarn eda!
the driver got to-the dark area of the: parking ke
it with his left-hand. lt appeared-as i-heremoved his
responding: units.

 

Deputies with the StTammany:Parish Sterints |
Boston Commons, As-they pasitiched thelr Filly F
overhéad lights on, Corporal Stip
obsefved:a. b/m;,inatching th

es anyonethey:wa
‘Brumfsid wished to waive his constitutfonal rights:

The:depuly: discovered aiNew
ed if there-wete a
replied"no e
Mr. Brumfield réplied ah"
containing suspected crack-eocaing

   

 
   

_ ADMINISTRATIVE!” ce
Raporl Contains : : port NUmMbST(S),

 

  
   

 

 

 

 

 

 

 

 

    

 

 

Obiper(s} Rapattiog — W.Noimber: Nays. “10, Beasibey Dale:
THOMAS, WILDIAM S 100065. a on/gni2015.
Officer Reviewing {if Applicable) ID,Number.  Apgroved pala. “8 Ofte
‘BLACKMON, DARRE B49 eeuees: i o
Routed Ta . . . ‘Referred te -*
NARCOTICS 2
‘| Assigned To ~ . verre “ald
Case. Sialns Bete Glaaled

 

 

026
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 59 of 140

oN . -
COMPLAINT AR._St AFFIDAVIT - NARRATIVE-C(_. JINUATION

Juventte [_

 

Agency ORI Number

LAG520000

Agency Report Number

Agency Rams .
ST TAMMANY PARISH SHERIFF'S OFFICE 2018-012648

 

‘Original Date Reparled

08/26/2015

ineidenl Type

Drug Violation

 

 

 

 

NARRATIVE CONTINUATION.

Mr. Brumfield was placed under arrest for possession of a schedule II controlled
dangerous substance,

During a search incidental to arrest, the depufy discovered a small plastic bag
containing suspected marijuana (N-2} and a crumplad recelpt.centaining suspected
marijuana (N-3) In Mr, Brumfleld's right rear pocket. These were collected as
evidence. ,

Detective Prieto requested.an N.C.I:C, check of Mr. Brumfield-and learned he did net
have any outstanding warrants. Mr. Brumfield had a valid Louisiana class |

_ dentification on his persen, however the check revealed Mr. Brumfield had a

suspended Louisiana class P (90518694) license.

Detective Thomas and Ownby searched, the vehicle and discovered an electronic
cigarette smoking device containing a tiquid suspected of containing THC (N-4).
There was a baby bottle containing approximately six and a half ounces (6.5 oz) red
liquid (N-5), suspected of being codeine/promethazine cough syrup In the center
console cup holder, There wasia plastic sixteen polnt nine ounce (16.9 oz) water
bottle which contained approximately twelve ounces (12 oz) of a red liquid (N-6),
suspected of being codeine/promethazine cough syrup on the front passenger floor
board. These were collected as evidence.

There was a cellular phone in the vehicle, located in the driver side door console,
which was seized. The cellular phone is believed to be the phone Mr. Brumfield used
to communicate with the CL A search warrant was later requested in attempt to -
identify any records. which may indicate the communication of potential drug
transactions and to retrieve the communications between Mr. Brumifield and the Cl.

The suspected crack cocaine was field tested using a “NIK B" field test kit, whichwas
positive for cocaine, The suspected marijuana was tested using a "NIK G" field fest
kit, which was positive for THC, The suspected codelne/promethazine could not be
tested by the detectives. The selzed evidence was placed: into the Narcotics evidence
vault jacated at the LEC..A request was submitted for the seized [tems to be tested by
the St, Tammany Parish Sheriff's Office Crime Lab,

Mr. Brumfield was transported to ihe LEC by St. Tammany Patish Sheriff's Deputy
TJ. Schlesinger. Upon arrival, Mr, Brumfield was again advised of his constitutional
tights, using the statement of Miranda Rights form, by Detective Quinn, which he

 

 

Repor Containa

arg
ADMINISTRATIVE
. . Related Rapos Number(s)

 

Gflicarf{s) Reponing

THOMAS, WILLIAM &

10, Humber

100065

Nama Unit

9635

ID. Number Bate

O9/22/2015

 

Officer Raviewtng tif Applicable}
BLACKMON, BARRE

“1B, Number

349

Approved Delo

09/23/2015

HOffenses # Victlms

6

# Offenders #PromsasEnl AVahiclasSlelen # Arrastad
4 al

 

Routed To

NARCOTICS

Roferred To

 

Assigned To.

Asigaad By Dato

 

Gaze Status

CLEARED BY

 

Exception Typs Data Cleared

 

 

ARREST.

 

027
Case 2:21-cv-00898-SSV-JVM Document1-3 Filed 12/16/20 Page 60 of 140

  
 

© COMPLAINT Ani SY AFFIDAVIT. NARRATIVES

tyanile [—],

 

‘gone ORT Neier Ageney NaS
LADSBO000. = E ae 2FFS OFFICE
Original Date Reporied. ©

opza/201 5

 

 

 

 

 

 

WARRATIVUECONTINUATION.
voluntarily acknowledged and-signed, The signed femwas later furnedJAas ati
attachment tothis.report,

Detective Prieto requested theinext.wrecket:offthe: ‘St. Tarinaniy’t ‘Patisht ‘Sheriffs:
Office wrecker tog to remove the vehicle
INBBAGEKOBNS13035). bearing Loulsiaiia fed

  
   
     
 
   
   
 
  
   
 
  

mee oved from the
is:welellater placed onarcompact

Department to inforre fi if t
to report the. damage to 1é Bul

Mr, Brumfield refused fo provide’
arrested for Violation of Loui
highway-of cammerce), 14:6 A
suspension); 40;987A/C {possessiot
cocaine}, 40°087A/C. (possession withiintell!
and 40:S86E:3 (possession Gf mafijuana, third:aifensé) Bl
Tammany Parish Jall withoutinckdent

  

 

   

 

 

“ADMINISTRATIVE sncsekeecesa ae
Repent Contains” —— Retaled Report Numborjay

 

‘| Gtficerta) Reporling: to Kumber Namo
“THOMAS, WILLIAM Ss: 100065
Olfeay Revlewing UU Appticabla), “JD: Nuniar

BLACKMON: DARRE' 349

Routed To
NARCOTICS
Assigned fo

   

 

2 iivicins Hones HF
Oo 8

2

 

 

 

"Dita:

 

 

 

Casa Stata — eat -
CLEARED BY. ARREST :

 

 

 

028
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 61 of 140

 

COMPLAINT AR(_.ST AFFIDAVIT NARRATIVE

Attachivishts aré asfollawst

1 - criminal: history for Matlon.Brumtteld

{ -slgned Miranida-form:

+ -wreeker request,

Assistédiby!

Det: RoyercGéttard’ 9849
Det. Jason Piféto: (9620
Sgt. Darren:Blaekinorr +9605:
Dei, Share Wilkinson £9623:
Det. Jay Quinn (9846

Det, BarLOwnby / 9636!

Nothitig further,

Assigned To

wDale.Claared

 

029
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 62 of 140

 

Office of the Clerk
Court of Appeal, First Circuit
State of Loulsiana
www la-feca.org .
Redd Naquin Post Office Box 4408
Clark of Court Baton Rouge, LA
‘ . 70821-4408
Notice of Ledging (225) 382-3000
January 23, 2017
2017-KA-0080
State Of Louisiana
Versus

Martone Rashen Brumfleld

To: Matthew Caplan Warren LeDoux Montgomery
701 N. Columbia Street 701 N. Columbia Street
Covington, LA 70433 Govington, LA 70433
meaplan@22da.com wmoantgomery@22da.com

Frederick Kroenke Esq.
Louisiana Appellate Project
707 Rapides Street

Baton Rouge, LA 70806

Re: 22nd Judiclaf District Court, No. 567470, “E”
Judgment(s) dated: 02/18/2016 Conviction
07/11/2016 Habitual Offender Adjudication & Sentencing

You are advised that the record in the above-captioned case has this date been ledged. The case bears appellate court
docket number 2017-KA-0080 on the docket of this Court. Please show this docket number on all correspondence and
filings.

The Uniform and Local Rules of Loulsiana Courts of Appeal govern appellate practice and procedure. Complete copies
of the Rules are on the Court's website, www.la-feca.org. Your attention fs specifically directed to the following rules:

Uniform Rule 2-7,2 REQUIREMENTS OF OTHER MOTIONS (not made in open court}
Uniform Rule 2-7.3 FILING {of motion or pleading)

Uniform Rule 2-8.6 ABANDONMENT OF CIVIL APPEAL

Uniform Rule 2-11.4 REQUEST FOR ORAL ARGUMENT

Uniform Rute 2-12 BRIEFS (in general)

Uniform Rule 2-12.43 NON-CONFORMING BRIEFS; SANCTIONS
Uniform Rule 2-13 ’ THMELY FILING OF PAPERS

All requests for the return of conformed copies of filings must be accompanied by a self-addressed, stamped envelope,

The briefing schedule In conformity with Uniform Rule 2-12.7 Is as follows, unless an extension is granted pursuant to
Uniform Rule 2-12.8:

Frederick Kroenke Esq. Appallant Brief 02/17/2017
Warren LeDoux Montgomery Appellee Brief 03/09/2017 :
Matthew Caplan Appellee Brlef 03/09/2017 . Exhibit

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 63 of 140

Mt et

PLEASE FILE AN ORIGINAL AND SEVEN COPIES OF THE BRIEF,

RRER(OP DHE COURT
ROBO NAQUIN

CLERK OF COURT
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 64 of 140

ad

STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

IMPORTANT NOTICE
2017K AQ 080

PLEASE FIND ATTACHED THE EXHIBIT LIST SENT TO THE COURT OF

APPEAL WITH THE APPELLATE RECORD IN THIS MATTER,

As a courtesy, the Clerk’s Office is hereby notifying you that the attached
document lists the exhibits that have been sent to the First Circuit in addition to
the appellate record, This list is not indicative of what exhibits have been .
included within the bound appellate record.

It is incumbent wpon each counsel/party to review the appellate record to
ensure the necessary exhibits are before the Court of Appeal and, ifnecessary, to
immediately file a Motion and Order to Supplement the Appellate Record with the

appropriate court.

Please call the Clerk’s Office at (225) 382-3000 if you have any questions.

COURT OF APPEAL, FIRST CIRCUIT

feo Dp
CLERK OF COURT
FOR THE COURT
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 65 of 140

ETA RTD ee

    

 

+

STATE OF LOUISIANA NUMBER:567470 E
2017K A008 22" JUDICIAL DISTRICT COURT 7
VERSUS

PARISH OF ST. TAMMANY
MARLONE RASHEN BRUMFIELD

 

STATE OF LOUISIANA

FILED IN EVIDENCE ON: FEBRUARY 17, 2018
PRESIDING JUDGE: WILLIAM J. BURRIS
MINUTE CLERK: TARA D. COOPER

EXHIBITS FILED BY: STATE

VTA PHOTO-FRONT OF WHITE NISSAN TRUCK DRIVEN
V1B-PHOTO-PASSENGER SIDE OF TRUCK
V1C-PHOTO-CLOSE-UP OF FRONT PASSENGER SIDE
vID-PHOTO-OVERSHOT OF THE VEHICLE CRASH
/1E-PHOTO-CLOSE UP OF QUARTER PANEL
v'1F-PHOTO-CLOSE UP OF DRIVER SIDE QUARTER PANEL,
V tG-PHOTO-FURTHER BACK PHOTO OF DRIVER SIDE
V 1H-PHOTO-LICENSE PLATE GN VEHICLE
VL; PHOTO-DAMAGE TO BUILDING ONCE TRUCK WAS REMOVED
viJ- PHOTO-DAMAGE TO BUILDING ONCE TRUCK WAS REMOVED
V1K- PHOTO-DAMAGE TO BUALDING ONCE TRUCK WAS REMOVED
V1L-PROTO-DAMAGE TO BUILDING ONCE TRUCK WAS REMOVED
ViM-PHOTO-DAMAGE TO BUILDING ONCE TRUCK WAS REMOVED i"
¥'IN-PHOTO-INSIDE THE FRONT OF THE VEHICLE - Bn
v'10-PHOTO-CLOSE UP OF THE WATER BOTTLE CONTAINING RED LIQUID
VP-PROTO- CLOSE UP OF THE BABY BOTTLE CONTAINING RED LIQUID :
¥1Q-PHOTO- CONSOLE WITH BABY BOTTLE m, pS
v 1R-PHOTO-ID FOUND IN VEHICLE fe
v‘18-PHOTO-VEHICLE REGISTRATION
S2-BABY BOTTLE CONTAINING RED LIQUID

  

   

     

83-WATER BOTTLE CONTAINING RED LIQUID/ Ho}. sent rn

S4-CELL PHONE . at

35-B-CIG DEVICE — 3
¥S6- CAD NOTES-FOR RECORD PURPOSES ONLY a ~~
VST-AUDIO OF CAD eo

$3-NEWPORT CIGARETTE BOX CONTAINING COCAINE hot $

$9-MARHUANA el Crt |

$10-MARIJUANA IN RECEIPT ; =
¥ St1- SCIENTIFIC ANALYSIS REPORT oo:
v S12-JAIL CALL LOG INDEX a
VS13-CD OF JAIL CALLS Ss

| ys
COURTOFAPPEALFIRSTCIRCUIE
Filed
JAN 23 2017
Tart, Wig oe
mei °
587470 BN: E

    

1A-48, 86, ST, St4, 912, $13 »
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 66 of 140

2017K AQ 080

STATE OF LOUISIANA NUMBER:$67470 E

22h? JUDICIAL DISTRICT COURT
VERSUS

PARISH OF ST. TAMMANY
MARLOWE RASHEN BRUMFIELD

STATE OF LOUISIANA

JURORS POLLED ON: FEBRUARY 18, 2016
PRESIDING JUDGE: WILLIAM J. BURRIS
MINUTE CLERK: TARA D, COOPER

Vv WRITTEN POLLING SHEETS FOR THE FELONY JURY TRIAL
IN THE ABOVE CAPTIONED MATTER
CAN BE FOUND IN THE CLERK OF GOURT EVIDENCE VAULT

COLURTOF APPEAL FIRSE CIRCLAT
Filed

JAN 23 2017

 
Case 2:21-cv-00898-SSV-JVM Document1-3 Filed 12/16/20 Page 67 of 140

2017K Ao 080

STATE OF LOUISEANA NUMBER:567470 E

228° JUDICIAL DISTRICT COURT
VERSUS :

PARISH OF ST. TAMMANY
MARLONE RASHEN BRUMFIELD

STATE OF LOUISIANA

FILED IN EVIDENCE ON: JULY 41, 2016
PRESIDING JUDGE: WILLIAM J. BURRIS
MINUTE CLERK: TARA D. COOPER

EXHIBITS FILED BY: STATE

yp Sl- Curriculum Vitae of Lauren Engel

'82-Ten Print Fingerprint Card

¥°53-Entire Court Record-Docket Number 396405

wv $4-Entire Courl Record-Docket Number 404979/9}
vS5-Entire Court Record-Docket Number 506272

z
3
ab

oo ¢

z
oso ay H4ALOe

COURT OF APPEAL FIRST CIRCUIT
Filed

~ SAN 23 2017
Piet, Ufgoi—

CR4545

* a

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 68 of 140

&

22%? JUDICIAL DISTRICT COURT FOR THE
PARISH OF ST. TAMMANY

NO. 567,470 DOCKET “E"
STATE OF LOUISIANA
VERSUS

MARLONE BRUMFIELD

FILED: eptenaloac 1% 9019
PUTTY CLERK

ORDER DENYING APPLICATION FOR POST CONVICTION RELIEF

Defendant filed an Application for Post Conviction Relief on July 29, 2019.
This Court requested a response from the Office of the District Attorney on
August 16, 2019 which was received by this Court on September 10, 2019.
Following review of the file and the State’s response, this Court concludes the
defendant failed to provide any evidence or argument that would entitle him to
post-conviction relief.

Accordingly IT IS ORDERED THAT: The Application for Post Conviction

Relief is denied.

Signed this 17th day of September 2049 in Covington, Louisiana.

 

WILLIAM H. BURRIS
DISTRICT JUDGE, DIVISION "E”

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 69 of 140

Seco

Che Supreme Court of the State of Louisiana

STATE OF LOUISIANA
No.2020-KH-00632
V8.

MARLONE R. BRUMFIELD

IN RE: Marlone R. Brumfield - Applicant Defendant; Applying For
Supervisory Writ, Parish of St. Tammany, 22nd Judicial District Court
Number(s) 567470, First Circuit Court of Appeal, Number(s) 2019 KW 1414;

November 04, 2020

Writ application denied. See per curiam.
JTG
JLW
SIC
WIC
JHB

Hughes, J., would grant as to sentence imposed.

Supreme Court of Louisiana
ovember D4} 20

 

“Clerk of Coilrt

Deputy For the Court
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 70 of 140

SUPREME COURT OF LOUISIANA

No. 20-KH-0632
STATE OF LOUISIANA
v.
MARLONE R. BRUMFIELD
ON SUPERVISORY WRITS TO THE TWENTY-SECOND
JUDICIAL DISTRICT COURT, PARISH OF ST. TAMMANY
PER CURIAM:

Denied. Applicant fails to show that he received ineffective assistance of
counsel under the standard of Strickland v. Washington, 466 U.S. 668, 104 8.Ct.
2052, 80 L.Ed.2d 674 (1984). As to his remaining claims, applicant fails to satisfy
his post-conviction burden of proof. La.C.Cr.P. art. 930.2.

Applicant has now fully litigated his application for post-conviction relief in
state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-
conviction procedure envisions the filing of a second or successive application
only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within
the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the legislature in
2013 La. Acts 251 amended that article to make the procedural bars against
successive filings mandatory. Applicant’s claims have now been fully litigated in
-~aceord with La.C.Cre. art. 930.6, and this denial is final. Hereafter, unless he can
show that one of the narrow exceptions authorizing the filing of a successive
application applies, applicant has exhausted his right to state collateral review. The

district court is ordered to record a minute entry consistent with this per curiam.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 71 of 140

SUPREME COURT OF LOUISIANA
No. 2020-KH-00632

STATE OF LOUISIANA

   
  

YS.

ha. MARLONE R. BRUMFIELD ee |
Ac 8c 4

ei

Oy S 4 1 dng Tat ic ee oo crPe f St T = fy

9 S - On Supervisory Writ to the 22nd Judicial Distt.ct Cour, Parish of St. Lammany

WA ie :
ar ALL

Hughes, J., would grant the writ as to the sentence imposed.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 72 of 140

STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA NO. 2019 KW 1414

VERSUS MAR 13 2020

MARLONE R. BRUMFIELD

 

 

In Re: Marlone R. Brumfield, applying for supervisory writs,
22nd Judicial District Court, Parish of St. Tammany,
No. 567470.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JU.

WRIT DENIED.

MRT
wre

COURT OF APPEAL, FIRST CIRCUIT

wl tad
VV
DEPUTY CLERK OF COURT

FOR THE COURT

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 73 of 140

Rodd Nequin
Clerk of Court

Docket Number: 2019 - KW - 1414

State OF Louisiana
versus
Marione R, Brumfield

To; Marlene R. Brumfield
Louisiana State Penitentiary
Angola, LA 70742

William H. Burris
71 N. Columbia Street
Covingion, LA 70433

 

Office Of The Clerk

Court of Appeal, First Circuit

State of Louisiana
werwJda-fera.org

Notice of Judgment and Disposition

March 13, 2020

Warren LeDoux Montgomery

701 N, Columbia Street
Covington, LA 70433
wmontgomery@22da.cam

Post Office Box 4408
Baton Rouge, LA
70822-4408

(225) 382-3000

In accordance with Lecaf Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel,

r

ODD NAQUIN ~
CLERK OF COURT
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 74 of 140

 

 

 

MEMORANDUM OF LAW IN SUPPORT

 

RAY TT PLUARE THE COURT:

 

  

arcunent prevented, Petitioner respectfully moves this

Honorable Cenrt te arant him pest-eonvielion relief, snd get aside hie current convielion end sentence

for the reasons established herein.

 

) VENUE

 

Juriuliction and venue are proper before this Honorable Court pursuant ie La Const, 1974, Art,

&

TICE OF PRO-SE FTLING

 

Be. Henmlield requesia that this Honorable Court view these Claims m serardance w

 

a
ntl

Badal

 

¢, Beane, 771 So.20 698 (La 2000)(leex dvingent standards than fonnal pleadings filed by lawyers),

 

pleadings m this Coust.

 

Petitionor, Marlone Rashen Bromfield was convicted of Aggravated Obstruction of a Highway of

Commerce, and possession of cocaie on February 18, 2017, after a jury irial in the 22" Judicial

District Court in for the Parish of St. Tammany, State of Louisiana in Case No. 567470, Div"E,” the
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 75 of 140

Honorable William J. Burris, Judge Presiding,

On November 15, 2016, a habitual offender hearing was held, in which petitioner wea found to
be afourth-time felony offender, Judge Burris then sentenced petitioner im accordance with LSA-R.8.
15:425,1l in amendatory Ute sentence as ic count one and twenty years st hard labor as to count iwo, to
mn concurrently with each other. A copy of the minutes showing the conviction, and the senteace are
attached.

Petitioner's conviction and sentence were based on a four count bill of information charging
ageravated obstruction of a highway, simple criminal damage to property, and povsession with the
intent fo distribute Schedule Ht Controlled dangerous enbstance and possession of marijuana (3 rd
offense, all in violation of RS. 14:96, 56: 40:967 (A}(1), 966 (C}(E)(3). The bill of information was

mmended later by the state, count 2 ta reed possession of achedule II to wit Cocaine, diamiasing the

simple criminal damage to property and the possession of marijuana third offense on August 22, 2016.
Petitioner entered a not guiliy plea said charges in the amended bill of information. On the date of the
scheduled trial, petitioner's motion to suppress statements and evidence waa heard slong wiih the
preliminary examination, in which both were denied. Thal began February 16, 2016, Petitioner was
convicted ag charged on the obstruction of a highway of commerce aud possession of cocaine.

Attorney Ernest E. Barrow IT 113 E. 23rd Ave., Convington, La. 70433, represented Petitioner
at trial and during the motion to suppress and preliminary bearing, said altorney was a conflict allomey
appointed by he trial court.

The court of appeals First Cireuit No. 2017-K.A-0080, denied petitioner direct appoal on
September 24, 2017. ‘The case is reported as unpublished. The Supreme Court denied writs on June 15,
2018, No, 2017-K.0-1790.

Petitioner argued three claims for relief on appeal. Arguing that: 1) the district court erred when
# denied defendaui'a metioa ta suppress evidence and sialementa beenuse it wae acquired via ilegal
search and seizure: 2} The states failed to prove sufficient evidence to convict Bramiield of possession
af cacalze, and 3) The habimal offender law is excessive and cruel and wonsual ponishment. The
Louisiana Appellate Project was appointed to represent Petitioner on appeal. However, Petitioner hired
zitormey Rachel Yazbeck to do his appeal in this matter (701 Loyola Ave. Suite 404, New Orieans, La.
79113).

Petitioner represents and shows said application for post-conviction relief it timely, being thai

Supreme Court of Louisiana denied his direct appeal oa June 15, 2017. Petitioner had $0 day in which
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 76 of 140

tw seek ywrita In the United States Supreme Court. However, his conviction became iiaal once ihe time
period for him to seek writs expired, or on Seplember 15, 2018. Petitioner has two (2) year to seek post
conviction relief in the district court. Therefore, this application is timely filed.

CLAIMS PGR RELIEF

The conviction was obtained in vielation of the constitution af the united Atates and
Lauisiana Constitution.

A. Trenied aright te judicial review em direct appeal.
LSA-Comst. Art. 1 § 19 provides:

No penn shall be subjected to imprisonment. or forfeiture of rights or property withort the
deht of judicial review based upon a complete record of all evidence upon which the judgment is
based. Thia right may be intelligently waived...

La. Cr CP Art 843 pertinently states;

in felony esses . . the olerk of court stenographer shall record all of the proceedings, including
the examination of witnesses, staements, mulings, orders and charges by the court and objections,
questioning, statements snd arguments of counsel.

Moreover, in criminal proceedings the court reporter shall record all portions of the proceedings
required by law and shall transcribe those portions of the inial proceedings required by B.S. 12: 964
(C).

The Lonisiana Supreme Court and the Untied States Supreme Court have made it clear that a
criminal defendant has a fight ta 0 complete ianscript of the trial proceedings particular where, as in
this case appellant counsel wag not counsel at trial. State ». Beater, 03-485 (La. 12/9/03, 861 Se.2s
146, 152).

Material omiesions from trial court proceedings bearing on the merits on an appeal require
reversal. State vy, Baataer, 03-485 (La. 12/3/03, 861 So.2s 149, 153. However, “slight inacewracy in a
record or an inconsequential omission from ii which is immaterial ta the proper determination of the
appeals” does not require reversal of a conviction. Id., quoting Stete ». Brammajield, 96-2667 (La.
10/28/98), 737 So.28 660, 669, cert denied, $26 U.S. 1625 (1999), State v. Parker, 361 So.2d 226, 227
(La. 1978). A defendant is not entitled ta relief of an incomplete record absent a showing of prejudice
based on the missing portions of the transeripts. Id.

in this cage, there are portions of the transcripts that weren't transcribed becanse it was an off

the record bench discussion, see Exhibit-’A”, pages 135,137,143, 157,159, 166,168,267,457,& 483-89.
Case 2:21-cv-00898-SSV-JVM Document 1-3: Filed 12/16/20 Page 77 of 140

On pages 172,m 73,273, 290, off the record discussion were beld mt such was transcribed and did
correctly and accordingly to the law and statute. Petitioner would like fo point out on page 434, the
court stated:
THE COURT

Yes, Lets do the charge conference (court adjourned).
Petitioner representa and shows he waan't present during anid proceedings aad such wasn’t transcribed
and made part of the appellant record. On the following day of trial (page 489 attached under Ex.- A)
which states:
THE COURT

Counsel, we went over instructions yesterday after court and made afew changes.
ME. MACKE

No objection from the state, pursuant to the changes that were maze al that pretrial conference
or the charge conference.
MR. BARROW

The only abjection I had your honor is, aid I asked for it was the off the mcord in chambers

’ sontaing some of the lesser included facts, and I believe it would be appropriate to include it as a
responsive verdict to Ags. Obstruction. I know your Honor is not inclined to do that, but just note my
abjection.

Petitioner wasn't present, whatever went on during the charge conference should have been
transcribed and mude part of the appellate record, being euch was did off the record in chambers.
Petitioner can't challenge on appeal or post-conviction proceedings if his lawyer was ineffective at such
conference or if any of his ether constitutional rights were vialated.

LaCr.C.P. Art. 843 requires either the clerk of the eourt reporter to record all proceedings,
including the examination of prospective jurors, rulings, objections, and arguments of counsel. In State
Pinion, 66-2436 (La. 10/26/07), 968 So.2d 131, 134-25 (per curiam )(ciiationa omitted), the Louisiana
Supreme Court explained that “the failure to record bench conferences will ordinarily not aifect the
direct review process when the record suggest that the unrecorded had no discernible impact on the
proceedinga sad did not reauli in any specific prejudice ta the defendant.

Ag in State v. Landry, 97-499 (La. 6/29/9090, 731 So.2d 214, 216, the record is grossly

incomplete is ceversl respects aad the deficient recard deprived the defendant af his consditstional
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 78 of 140

rights of appeal and judicial review, Landry reaffirmed thet “it is wot the defendants obligation to
ensure an adeqrate record_..it is the duty of the couri..to see that the court reporter maker a ime,
complete, and accurate record of the trial.” 751 S0.2d @ 216, citing in part La, CCP Art. 17.

atitioner representa andl shows al ane projnt the Disiviet Attorney had a dincnesioa with one of
the ayesting narcotic agenis, and such wasn't made part of the record. See Exhibit -A, last page which
ia iranweript page 341, line 14-17, which provides:
THE COURT

I want you to discuss it with him now, and I'm sure you-all don't have any objection to thet.

The tril waa recessed, snd 1 assumed af that time, the DA went disenas auch with the officer
However, Petitioner, his lawyer, or the judge wasn't part of said discussion, and being such wasn't
transcribed aed made part of the record, petitioner can't raise no claim or issue regarding such
discussion. Such should have been made part of the appeilate record. Whatever wag discussed, counsel
for petitioner had aright to be present.

Further, Petitioner represents and shows the appellate record didn't consist of any of the police
reports regarding this matter or the affidavit of probable cause (See Ex.-B”), neither did said record
contain ny of petitioners Boykin iranseripta regarding prior charges used te enhance his sentences see
Ex.°C?. Petitioner represents he was prejudiced by such not being made part of the record, because he
was denied error patent review, pursuant to La.CrC.P. Art 920(2), therefore, relief should be granted on
this claim in its entirety.

B. WHETHER THE PROSECUTOR KNOWINGLY USED FALSE TESTIMONY /
INFORMATION TO OBTATH A CONVICTION ?

Petitioner avers that his constitutional rights by the United States Constitution 5", 6" and 14*
Amendment as well as the Jouisiena Constitution Art, 1 § 13 and 16 were violated when the
prosecution knowingly used false testimony or mformation io secure a conviction for the Agsravaied
Obstruction of a Highway of Commerce and Possession of Cacame.

Petitioner avers that on Jane 10, 2019, he received a copy of hia criminal file trom his trial
lawyer, Me Emest E, Barrow, pertaining to hig arrest, prosecution and conviction in this matters See
Ee PD

Petitioner contends that upon reviewing the documents in said file, he discovered a copy of his
anaavit af probable cause, and several police reports, In the affidavit of probable cause, it clearly

slates:
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 79 of 140

“Qn Wednesday August 26, 2015, pursuant to a narcotics investigation it was leamed Marlin
Brumfield would be driving a white four door Nissen Titan and delivering promethazin with Cadine
{Schedule I} fo an mdividaal in the Wendy's parking lot located at 69340 Highway 21, Coavington,
Le”

Now at the Criminal trial in this matter Detective Scott Thomas testified at trial, tlreat:

“Quee he saw the vehicle description that we seve him that we were going fo be in, he achially gent 5
text message to the cooperating individual asking who the while cuy was with him.”
Trp. 442.

So with that being testified to, under onth ot trisi, and in the affidavit of probable canse means
ihe cooperating individual was in the parking lot. So, when detective Bart Gwaby (Tip. 422), that the
person was at dhe Sheriff's Complex auch wag a lie at trial, and perjuved testimony a trial, and the
prosecutor stayed mum and silent

Fusther, detective Bart Ownby testified on trial p. 412 that:

“Detective, did the text meseage that you previously testified to in which the defendant said
who is that white bey, is that what that text message said ? Yes.”

The only was that Det. Qwaby and other detectives cen say what the text message said, they
either had to see said text, the only way that could have happened, if the cooperating iadividnal was in
the car with the detectives at the Wendy's parking lot, which shows snd proves all detectives that
testified to such at trial, lied under oath and perjured themselves. Petitioner never text-edl anyone he
called the guy on his cell phone so that is why they could not retrieve any text off petitioner's phone or
ihe ga cailed cooperating individual plone.

Nexi perjury issue deals with the state allowing the detectives af trial calling the C1.
Cooperating individual a confidential informant. Although both words starts with a C/, both words
wont the same, and doesi'i have the same meaning. Please gee Trp, 335, which states:

A. “We were working with the individual from a geparate incident whe determined he was gomg to
cooperate with us and he subsequently led us te Mr. Erumfield,

G. —-& there a certain terminclogy for that individnal ?

That's going to be 2 “cooperating individual.”

A confidential iaformant ia an unknown person who informa against snather or a person whe
makes a practice esp. for money or informs police of others criminal activity and has been reliable in
the past. At the trial of this matter, confidential informant was stated several times, see Trp. 322, did,

417, 502, & 511, The prosecutor even referred to this guy aa a confidential informant in his opening
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 80 of 140

arguments (itp. 322). Clearly, this guy should not have been called a confidential infonaant, when he
wasn't one. Please see trans. p. 156, which states:

“Well, we was aitempting to make a traffic stop to determine, io investigate further we were
waiting lime or we were actinlly i? this miy waa giving ug geod information.”

’ The police themeelves knew this guy wasn't reliable. Obviously he wase'l a confidential
informant, becouse they wouldn't have referred to him as being a cooperating individual, they would
have known he was reliable and credible. Again, the prosecutor never said one word, when such was
stated at trial.

Mext issne the petitioner would like to paint cut, several detectives testified af iviel, when the
petitioner was apprehended he immediately stated: “E will give you anybody you want.” (ThR 354)

Said gistement in not tme and perjured testimony. If said statement was true, why dida't the
officers allow petitioner to do the very same as ihe cooperating individual was doing te the potitioner ?
The officers clearly stated that they were investigating Narcotics in St. Tammany Parish. So if they use
asinall fish te catch a medium fish, why not uge a mid-level dealer to catch a King Pen ? Such was
never the intentions of said officers. The intentions of the officers was to arrest the petitioner and send
him to prison for life, being the officers were upset, that petitioner was a black man, dating a white
femate.

‘The state cannot contend these officers did not testify falsely in this case, because the record
shows otherwise, and the use of perjured testimony violeted clearly established law in neeordance with
sich ceses as: Napuev. Hinoive, 360 U.S. 264 (1954), Pelev. Kevsas, 317 US. 213 (1942), Meaney v.
Hoalokan, 294 U.S. 103 (1935). In Napue, the Supreme Court held:

“Convictions obtained through the use of false testimony known to be euch by representatives
of the state is a denial of due process, and there is also a denial of due procesa when the state though
not soliciting filse evidexce allows it te go uacorrected when it appears.”

The material fact in this knowing use of perjury is evident. Petitioner's allewalions are
apparently true, as cai bee seen from the exhibits and the trial testimony. Any reasonable cout alficial
should have known to allow these witnesses to testify falsoly is shameful and violates Petitionor’s
constitutional rights. ‘This conrl can find that the gemiine issues of fact exist, that these partscular state
witnesses testified falsely, and the attached documents and trial records clearly established these reports
were used io bring charges against petitioner. It would prove that the officers have filed false reports

aad false information to have charges brought against petitioner.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 81 of 140

Petitioner Zurther contends that he swffered prejudice die to these police witnesses commiting
perjury and testifying falsely. Had the witnesses not committed perjury or tostified falsely, petitioner
would nat have been convicted. The testimony of these witnesses were the only testimony (evidence)
hat was vilal to the peiliioners case. The jury relied upon their ieslimany in reaching a verdict. Had the
jury been made known of these witnesses perjury (unirethtuiness) there would have been a different
auteame. Petitioner submit that his conviction and sentence be reversed on the progecutian knowing
ave of falsa or perjured testimony. Being that the prosecutor made the jary aware of the fact no nuns
were in that van. Ploase he advised that is the sole and only time the state pointed out 4 lie to the jury.
See Traa.p. 494 which states:

“And I know some of you have probably heard one of the officers testimony that were nuns and
then the deacon came aud said, oh, it waa me and my wife.”

The above is what is required by law, and should have been did each time when such occurred
at this trial, but wasn't therefore, relief should be granted in its entirely.

c. Whether law enforcement and the district aliomey discriminates agaisst the Black, Aftican-
American Race in St. Tammany Parish ?

Petitioner representa and shows race plays a. major factor in St. Tammany Parish when a person
ig arrested and prosecated. African-American (black), males are discriminated when airested, A black
male more then likely will be over-charged for violating the laws in said parish. However, a white male
with the same record more likely won't be arrested, and he has violated too. Hf he is arrested, he would
he arrested for a lesser crime than the black male, which is unconstitutional.

Petitioner fusilier represents and shows its nafair and offensive and discriminalory practices for
a black defendant charged with 2 crime, be charged as a habitual offender when they exercise
constitutional rights to atrial and get convicted, However, when a white male or white person exercises
iheir rights to tvial in St. Tammany Parish, and get convicted they don't get prosecuted ay a habitual
offender, and their record is 10 times worse than a black defendants record. Such has been the practice
in St. Twnmany parish for several years. Article 61 states:

“Subject to the supervision of the altorney general, as provided in Adicle 62, the district
attorney has entire charge and control of every proxecution instituted or pending im his district, and
dstennines whom, when and how he shall prosecute.”

Petitioner represents and shows he would like to propound discovery on the disirict attorney for

the parish of St. Tammany Parish for the last 10 years for farther support his claim. Said discovery will
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 82 of 140

dlearly chaw blacks ore disoriminaled agaist and receive harsher sentences that white olfenders,
Therefore, once discovery is completed, petitioner would like to supplement this claim, and other
claims. To deny petitioner to propound discovery would be stopping petitioner from proving his claim.
Also, wich wonld be denying nim due process and equal protection af the lewa which ia forbidden by
ihe United States Constitution, Amendment 14. Petitioner further represents and shows this honorable
conri and other judges within St. Tammany Perish may be called to court to testify regarding this claim,
which may cause for all judges within the 22% Fndicial District Court to recuse themselves from this
case, and have the Louisiana Supreme Court, to appoint axetired judge to handle all future proceedings
in this matter, as it pertaina to this instant application for post-conviction relief, as it pertains to
potitioner.
LAW AND ARGUMENT OF CLAIM 2

THE STATUTE CREATING THE OFFENSE FOR WHICH HE WAS CONVICTED
AND SENTENCED 15 UNCONSTITUTIONAL

Agpraveted Obstruction of a Highway of Commerce is Uncanstiintional beiag ite vague,
overboard, ambiguous, and doesn't include mterstate in the statute.

As a general matter, a statute is presumed to be constituficnal, md the burden of showing
otherwise falls to the challenger. Stale «. Muschkat, 706 So.2d 429. Further, criminal statutes are given
a genuine construction according to the fair import of their words, taken in them usual sense, in context,
and with reference to the purpose for the provision La. LS. 14:3; Muschkat, 706 So.2d @ 432, State
y. Griffin, 495 So.2d 1306, 1308 (La. 1986). Additionally, when the constitutionality of a siafute is at
issue, and under one constniction it can be upheld, while under the other it cannot, a court aust adopt
the constitutional constriction. State * Lecampia, 406 Sa.2d 1300, 1311 (La. 1981}, Therefore, a coil
may avoid constitutional problems by adopting a narrowing construction of the stelute as long ag that
interpretation remains consistent with the overall purpose behind the legislation. Muscikal, Supra,
(stating “[W]hile we recognize our duty to interpret statutes in a manner consistent with the state and
federal constitutions, we may only preserve a state by a constitutional construction provided that the
saving construction is a plausible one.) (Citation omitted). Tn addition to criminal sisiutes being
strictly end narrowly constmed, any ambiguity must be resolved in favor of the accused, State ».
iudantz, 800 So.3d 790: State». Carr, 741 $0.20 1271.

Petitioner represents and shows within the current statutory criminal law and procedure it states
each and every offense except for B.S. 14:96. Whereas, the alleged conduct is not allowed by slatute is

clearly spelled out. However, R.S. 14: 96 is unconatitutional becanse it does not spell ont what conduct

nd
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 83 of 140

ig a violation of the statute. A citizen can not be arrested for violeting atate laws when the law ig as
vague as RLS. 14:96, because a citizen cannot reasonably understand the coaduct, citizens cant be
punished or arrested, unless they have been given advance “Tair notice” of the action they charged with
is prohibited. The prohibited description must be clear and not vague. Citizens should not be made io
abide by laws that they have not been informed of. The criminal statute defines B.S. 14:96, as follows:

“Simple Obstruction of a highway of commorce isthe intentional or criminally neglect placing
of anything or performance of any act on any railway, railroad, navigable waterway, roadway of an air
port, wherein it is foreseeable that human life might be endangered.”

Being that performance of “any act” is too broad, uncertain, vague, and ambiguous, The citizens
do not know what conduct they are being arrested for. This allows law enforcement to make rules as
they go or ss incidents arise. Legislatnre can not make a rule or mw, that conflicts with state and dederal
law or the Louisiana and United States Constitution. If a citizen as myself, was aware that the acl or
actions were @ crime or a violation of the law, there is a very strong probability they would have act
done the violation. By having such a vague flaw when law enforcement can not charge a citizen with s
certain violation they use the statute B.S. 14:96, which is a catch-all, and is legal, unlawdtul, ead
unconstitutional. Especially, in the petitioner's case. He should have been charged with speeding, hit a
nit, flight fiom an officer, running a red light or two, which all are misdemeanor offenses which carries
no more than 6 months (non-felony}.

According to the statue az it is currently written, anybody who is speeding, driving reckless,
ning ared light or stop sign, throws trach out of the window while driving, a person who crosses ihe
road or highway walking really slow and a car must awerve or leave the highway from hitting that
person, all could be charged under this unconstitutionally broad atatute (B.S. 14:96), Even a mother or
parent whom allows their young child to walk across the reads or highways, and a car almost hit the
child, snd sist jeave the highway tc keep from hitting acid child. Petitioner oan go on and on but will
stop here, the law is vague and nobody shouldnt have to guess or wonder if or if not their actions
eonstitnte a crime.

Now if, and I say only if this Honorable Court does not find B.S. 14:96, to be unconstitutional,
auch is unconstitutional as it is applied to the petitioner in this instant case, being interest is not part oF
ihe criminal stainte. Further, because Louisiana hav a stand your eround law, which gives a person the
right to use deadly force if he fears for his life or to stop an intruder. All officers testified at trial,

petitioner hadn't broken any laws wien they tried to box him in their unmarked car. So at that paint,

1.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 84 of 140

petitioner feered for his life, and had the right to kill, but instead, he fled the scene, at a high rate of
speed being being he was scared, afraid, and out of his mind thinking several white men were out to
kill him and kidnap him, especially since none of the policemen had their lights or sirens on when they
tried te black him in, when ihe chage fire darted. Flenge sec traneeript page 385, lines 15-21, which
sales:

“(iy practice is being an unmarked, I know people don't really recognize my track to be a
police vehicle. They may not see the light because they ane more directed to the front and not the side,
so I typically slow or stop, if I have to at every intersection and male gure I don’t injure someone or get
injured.”

Now, the state of Louisiana is trying to hold the petitioner to 2 higher standard than everyday
citizens. If citizens of this state, and St. Tanmany Parish can't recognize and determine an unmarked
police car with flashing lights and sirens on, what makes the petitioner so different, that he suppose to
recognize such ? Petitioner urges this honorable cout to find such unconstitutional as it perieins to
petitioner's cage, under these cironmstances belug he was out of his mind, affraid being he thought he
was about to be killed by these unknown white men.

CLAIM NO, 3
THE COURT EXCEEDED ITS JURISDICTION
Petitioner contends that his conviction and sentence regarding the crime of aggravated

obstruction of a highway of commerce is Hlegal and contrary and in conflict with La CCP. Art. 872,
which states: “A valid senteace must rest apon a valid and sufficient:

(1) Statute;

(2) Indictment, and

(3) Verdict, Indement, or plea of guilty.”

Petitioner represents and shows his conviction and sentence are invalid, and the trial court didn’t
have furisdiction te proceed to trial regarding count-1, in thie matter. In order for trial and its verdict
and judgment ta be valid it is essential that the indictment it is based upon bo itself valid. The judge
iherefore had ne authority or legal power to sentence petitioner aa io connt one. There can be no trial,
convictian, or punishment for a crime without 2 formal and sufficient acousation. State v. Saifeai, 138
$0.92 (1991), recognizes the jurisdictional requirements by mzking a.valid and sutticient indiciment a
prerequisite for a valid sentence.

Although petitioner was charged by a bill of information rather than by indictment, the law is

the same ag it pertains to both. An indictment must contain every element of the charged offense to pass

ik.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 85 of 140

constitutional muster. This is becange “[ffhe Sixth Amendment guarantees every defendant the right to
be informed of the goveram ents accusation against him.’ The district conrt shonid have observed that
count 1 failed to allege thet the state failed to charge the petitiosor with 2 crime im count t of the bili of
information, Exhibit-E which states:

“Count-1, B.S. Ageravated Obstruction of a Highway, Marlene R. Brumfield, on or about
Augmet 26, 2015, by the intentional or criminally neglect placing of anything or performance af any
act, on any railway, railroad, navigable waterway, road, way of an airport, wherein it ig foreseeable that
human life might be endangered.”

Please nate, “of commerce’ is nat within the information but is included in the statute of seid
offense. Such does not charge a crime / offense, the prosecutor merely recited the statute as is written m
the criminal code, whieh is incorrect. Petitioner has enclosed a bill of information which was filed,
against him in his previous charges, see Ex- “F’ which is the correct way to file a bill of information.
The petitioner represents and shows he was prejudiced in preparing a defense in this matter. ‘The statute
docs not inclide “interstate” in the wording of suid statue. Petitioner represents and shows if be did
violaie any laws, it would be on the interstate. However, since interstate is not part of the atatnie itself,
petitioner didn't and couldn't violate said statute. Clearly, when the stale didn't include in the bill of
information what unlavefal act petitioner committed.

Now the prosecutor is a. very smart and intelligent individual whom went te law school and pass
the bar to be a lawyer. Also has filed many bills of information within the 22™ Judicial District Court,
therefore this honorable court shouidn't allow the state to use mistake ar ignorance of the law, fer sot
filing a proper bill of information. If the defendant cant use mistake or ignorance for a defense far
breaking the law, the state shouldn't be allowed to use such when prosecuting the law.

Being Count -1, neither contains every clement of the offense charged under B.S. 14:96, nor
refers with sufficient specificity to the alleged act committed by petitioner, the bill of intormatioan did
not allege a cognizable offense and the trial court neither the stale had jucsdiction to procesd to tial on
said charges, therefore, relief should be granted in its entixety on this claim purssanfto 08 ». Cabere-
Teran, 168 R3d 141 (CA. 5 Cir, 1999).

LAW AND ARGUMENT CLAIM NO. 4
INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

Generally, an ineffective assistance of counsel claim must be appropriately addressed through
an epplication for post conviction relief filed in the district court, where a fall evidentiary hearing can

be conducted, if necessary, rather than by direct appeal. State v. Jones, 13-19 (La. App. 5 Cir, 8/27/13),

12.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 86 of 140

123 So.4d 758, 765, See State». Harish orn, 09-47 (La. App. 5 Cir. 11/10/09}, 25 So.3d 172, 181., writ
denied, 09-2654 (La. 6/4/10), 38 So.3d 298,

Under the Sixth Amendment to the United States Constitution and Article 1 § 12 of the
Louisiana Constitution, a defendant ia entitled to effective assistance of counsel, State 4. AéoBonatd,
04-550 (La. App.5 Cir, 11/16/045), 889 So.2d 1039, 1042, writ denied, 64-3088 (La. 4/1/05), 897 So.2d
599. A claim of ineffective assistance of counsel must satisfy the two pronged test act forth in
Strickland ». Washington, 466 U.S. 668, 104 S.Ct, 2052 (1984), State v. Dabney, 05-53 (La. App. 5
Cir. 6/28/05), 908 So.2d 60, 63.

Under the Strickland ». Wasitingtaa test, the defendant must show: 1) that counsels
performance was deficient, that is, that the performance fell below an objective standard of
rensonubleness under the professional nonns; and 2) thai the deficient performance prejudiced the
defense. State v. Dabney, 05-53, 908 So2d at 63(Citing Strickland 466 U.S. at 687, 104 3,Ct. At 2064).
Thig requires showing thet counsel's errors were so serious as to deprive the defendant of a trial whose
remit is reliable. Td, ‘The defendant must show that there is a reasonable probability thal, but for
counsel's unprofessional errors, the results of the proceeding would have been different. A reasonzble
probability is a probability sufficient to undeimine confidence in the out come. Id.

Acourt must indulge a strong presumption thet counsel's conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption thal, under
the circumstances, the challenged action “might be congidered sowad trial strategy” Td. There ia no
precige definition of reasonably effective assistance of counsel, so any inquiry inte the effectiveness of
enungel must be specific to the facts of the case, and must take into consideration the counsel's
perspective at the time. State y. LeCaze, 99-0584(La. 1/25/02), 824 So.2d 1063, 1078-79, cert. Denied,
537 U.S. 865, 123 S.Ct 263, 154 L.Ed. 2d 110 (2002). The Sixth Am endinent does not giiarantee errer-
Jeas counsel or counsel judged inefiective by hindsight. Id.

Petitioner represents and shows his counsel was ineffective af trial when he did net move for 8

aiistrial, At irail on transeript page 340 & 341, which states:

BY MR. MACKE
a. "You may continue.
A “Once be went that text message, we had a good idea that that's who was going to be in

the vehicle, And one of the other detectives has dealt with him on numereis other occasions and
actually know him personally ihreagh previous arrests. And once that defective, saw him he
said that's wha it is and that's when we knew - -

13,
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 87 of 140

ME. BARROW

I'm going to abject. Thai's hearsay. Although counsel lodged an ebjection, he shauld
have requested a sistrial at that moment. Once the bell has rang, you can not take away the sound.
Lac.CeP Act. 775 provides that the trial court shall grant a misivial when prefudicisl conduct in or
outside of the court room make it impossible for the defendant to obtain a fair trial. Being counsel did
nat request for a mistrial, the court conld not grant a mistrial. However, the judge immediately knew
that the Petitioner would be prejudiced and could not receive a fair trial at that point, So what does the
judge do ? Still on trial page 240, line 15-31, which states:
‘THE COURT

Tm going to sustain that objection. I'm going to admonish ihe jury not to consider the
last answer at all, Don't consider that at all, okay ?

T want to take a shart recess. Ladiea end gentlemen, if you would just step out, ifs 108
going to be more than two minutes. Okay. (JURY EXITS)

THE COURT
Be seated, counael, I'm going to give you ais opportunity to speak to your client « - io
vour witness and adviee him thet prior arrests are not something that can be gone into, and 1
need you — all to make sure that other witness understand that thal's totally inproper.
‘Trial Tranaorlpt page 341, which provider:

THE COURT

T don't think in thig case it was done maliciously, and I have admonished. But Tm going
to admonish it now and make sure that it doesn't happen again.

Petitioner represent and shows the court in its decision to admonish knew Potitioner was
prejudiced, but since he said: 'T don't think in this case it was done maliciously,” he allowed the trial te
eoutinue. However, the statute doea net mquire 2 it waa did intentionally or uninientionally or
maticiously or not, the statue says if the prejudice conduct make it impossible for the dofendani to
obtain a fair trisl.

Now, defendant wanted to testify and catch the stand at his trial, however, ne refused to do 0,
being other arrest and convictions would come before the jury and they would nee auch to convict on
this instant charges he stood triat fox, so other arrest and numerous ran-ing with law enforcement
prejudiced the petitioner before the jury, and made it appear as if the petitioner was straight up cut-

iaw and bad person, and the jury would convict on such, withaut even considering any further evidence

or testimony adduced at trial.

id,
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 88 of 140

Now the State of Louisiana also knew that petitioner was prejudiced too, please continue trial
trangoripts page 341, lines 7-13, which provides:

ME MACKE

And the jndge, the sine inet wente fo put on the reeord that thin individual la net the
nercotic agent that does know Mr. Bruaufield from the prior arrest, and we did speak with that
individus! any my apologies to the court for that.

A apology ta the eourt does nat care that defect, only a mistrial would have done so. Now, what
ix more prejudiced to the petitioner, at no time whatsoever did bis lawyer or the state m ake arequest for
the judge to even achnonish the jury. La. Cr.C.P. Art. 771 which provides im part:

In the following caves, upon the request of the defeadant or the state the conrt shall promptly
admonish the jury to disregard a remark or comment made during the trial, or in arguineat withing the
hearing of the jury when the remark is irrelevant or immaterial and of such a.nature that it might create
prejudice against the defendant, or ihe state, in the mind of the jay:

(2) When the remark or comment is made by a witness or person other than the judge, district allomey,
or a comt official, regardless af whether the remark or comment is within the scope of Art. 770.

Tn such cases, on motion of the defendant, the court may grant a mistrial if it is satisfied that an
admonition ia not arfficient ta assure the defendant afair trial.

Tn this case, if the trial court himself, went beyond the statute and law to admonish the jury
without being asked by either party, the trial court obviously felt like the petitioner was prejudiced. The
rial court even felt ihe need to talk to the witness and admonish the jary twice in this matter. SHA on
vial anscript page 341, Imes 14-36, which provides:

THE COURT

Twant you to discuss it with him now, and I'm sure you all don't have any objection to
that.

MR. BARROW
No, you henor.
THE COURT
aice about a hwo minutes. (Recess talcen).
THE COURT
Leta return the fury. (QURY ENTERS).
THE COURT

Be seated please. I just want to re-emphasize and admonish again not ta consider
anything ia thet prior answer.

45.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 89 of 140

Ry the trial court putting further emphasis on the jury not to consider the prejudicial iestim ony
end evidence of prior arrest and dealing with the petitioner snch prejudice the petitioner and counsel
was ineffective for not requesting a mistrial.

Next reszon why counsel! was ineffective during these praceedinga because sonagel braught
race into his trial, and petitioner was on trial with an all white jury, except for one juror whom appeared
to be half white. Counsel af trial stated on transcript page 331, that:

“fn fact, Mr. Bromfield was getting a hamburger at Wencdy's when four, at least four, burley
white guys, late at night, in some ragged out cars with lights decide to chase him.”

Such was not gourd trial sirategy, snd inflame the jury and prejudice the petitioner in the eyes
of the jury. If the jary had considered finding the petitioner not guilty, once petitioner's counsel brought
race in the tral, all defendant's clunces of being Found not guilty vanished. It wasn't no longer about
the trial, the evidence, the testimony, it then became arace issue, being counsel had insulted the white
jury, by alleging that their race of people jumped out on a black man, sich prejudiced the pelitioner,
id had race not came before the jury aa it did, petitioner would have been found not guilty at trial in
this matter.

Now the mext reason why counsel was ineffective in these proceedings, becanse at frial, he
stated on transeript page 288, lines 12-18, which provides:

“Now, | know alot of you, and am toe concerned about our budget situation. And I know a lot
of you have probably been reading a lot about what—where we can cat, shoul how Louisiana has the
highest incarceration rate per capital in the country.

The above statement prejudiced the petitioner before the jury al irial. Firat of all, the above
mentioned is not related te this case in any way whatsoever. Further, by counsel talking about high
inearceration rate in Louisiana, he is basically saying thal my client is guilty as charged, no need for 2
trinl in this matter, but don't convict him to make the incarceration rite one more person on the already
high rate. Once the jury had heard such, it had already determined petitioner was guilty as charged. Ne
lawyer in his right mind would tell the jury his client is guilty but, this lawyer did such, making him
totally ineffective at trial, which resulted in prejudice to petitioner, and led him to being convicted.

Next reason why counsel is ineffective in these proceedings, becaise trial irangeript page 333,
lines 15-20, which irial conasel siated:

“And knowledge that he had the cocaine on him is so element of the crime. Mf you find that he

had the cocaine on him and that it was cocaine, then Iput it to you, be had no idea it was there.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 90 of 140

Said argument is without merit, and it prejudiced the petitioner at trial before the jury. At the
irial on the merits several officers got on the stand and testified that he found the cocaine in a cigarette
pack, on the petitioner's person. Counsel has committed a fraud upoa the court and the jury, which
iiade the jury lock st conasel and defeacant ie a totally different light. The jury concluded if connzel
went to the point te lic for defendant, the defendant had to be guilty of both charges being counsel was
trying to fool and trick the jury. Had counsel noi tried to trick and fool, lie, or commit a Trand upon the
jory, he would have been found not guilty at trial.

Next reason why counsel was ineffective during these proceedings for the reasons stated in
claing two and three of this application for post conviction relief, and claim 1(b) no competent altorney
or no attorney in his right mind would allow his client to go to trial, and the inal court didn’t have
juviadiction to proceed on one of the charges, or allow the prosecutor fo use perjnred testimany and
information, or aunconstitutional charge / offense, said actions clearly prejudiced pelitioner ai trial,

Finally, petitioner represents and shows counsel wag ineffective in those proceedings because he
filed several different motions ia this matter, and aot one of said mations or pleadings are 2 mation to
quash, based on the statute being unconstitutional or the bill of mform ation doesn’t list the elements of
the crime or the elementa whioh constitute a crime within the statute. Said bill of infomation was
defective and such prejudiced petitioner at trial. Had counsel filed a pre-trial motion to quash, the
outcome would have been different, therefore, relief should be granted on this claim in it entirety.
Accumulatively, all of defense counsel's errors amount to a denial of effective assistance of canisel
during pre-trial, and during trial in this matter.

Witnesses addresses and names who could testify im support ef my claims.
Finest E Barrow, HI 113 E. 23" Ave., Convington, La. 70433; Frederick H. Kroenke, Ir. 707 Rapides
Street, Baton Rouge, La. 70806; Rachel Yorbeok 701 Loyola Ave., Sic. 404, New Orleana, La. 70115:
‘The Three Judge Panel of the Court of Appeals, First Circuit Court of Appeals, whem heard said
appeal, Baton Rouge, La; Marlane Rashen Bromfield, Louisiana State Prison, Angota, La., Court
Reporter, Theresa Trapan, Courthouse, Convington, La; and this case, Courthouse, Convingtoa, La.
Plug the record transcript of the trial proceedings.
Claim 1(B)

Avat. District Attorney, Kilion and Macke, both at Courthouse in Convington, La. Phis the

record transcript of the trial praceedings. Marlone R. Enunfield La. State Prisow, Attorney Emoat E.

17,
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 91 of 140

Barrow DI, 113 B. 23" Ave., Convington, La. 70433; and all police officers whom iestified at trial,
being that I am incarcerated and I don't have their addresses.
Glam 1 ith

The Sherif and distriet attorney of St. Tammany Parish, Conthonse i Convington, 155
Martone R. Brumfield, Louisiana State Prison, Angola, La; Whatever discovery the state provides to
petitioner in this matter, Aliorney Emest E. Barrow, Tf 113 ©. 23" Ave., Convington, La. 70433.
Ciam No. 2

‘The Louisima Legislatares, State Capital, 43™ Bloor, Baton Rouge, La. 70809, Marlane R.
Brumfield, La. State Prison, Angola, La 70712, and all judges over this case, Courthenge, Convington,
La, 70433;
Claim No. 3

The District Attorney whom prosecuted this case, Courthouse, Convington, La Marlene R
Brumfield, Lu, State Prison, Angola, La 70717, Exnent E Berow, Ui ii3 E23" Ave, Convington, La.
10433,
Claim Ne. 4

Maxlone RB. Bromfield, La. State Prison, Angola, La 70712; Ernest FE. Barrow, IIT 113 B23"

Ave., Canvington, La. 70433; ‘The trial transcripts and appellant record, will best support thie claim,

plus the court reporter and clerk of court both located at the Courthouse in Convingten, La.

CONCLUSION AND PRAVER

WHEREFORE, Petitioner respectfully prays that for these reasons argued:

1. ‘The State of Louisiana through its district attorney be daly served with a copy of the
foregoing Application;

2. The State of Louisiana be required to answer same or file any procedural objections it
might have within 30 days, pursuant to La.C.CrP. Art. 927 (A); -

é
3. The Court set a date for an evidentiary hearing at which Petitioner may question his
attomey(s) regarding the ineffective assistance of counsel claims,

4, After suid evidentiary hearing be held, Petitioner be allowed to supplement iis
application, so that he may raise any additional claims that ba discovered at said hearing;

5. The Court authorized request for admission of fact and genuineness of documents be
propounded on the State of Louisiana pursuant to La. Crc.P Art. 929 (By, also he be allowed to
supplement once the State of Louisiana allow him to purchase his District attorney file, See
Ex.-G, which state agreed te to provide said cost, but hasn't did so yet.

18.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 92 of 140

6. After taking evidence, the court granted post-conviction relief, setting aside Petitioner's
conviction and sentence and order that Petitioner be released immediately, and

7 ‘Grant such order and further relief as appears reasonable and just to which petitioner
may be entitled.

Respectiully Submitted,

Waton Brun peda
Marlone Rashen Brunfield # 496966
CBC, LAR Cell #8

Louisiana State Prison

Aagola, La. 70712

19.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 93 of 140

 

 

 

 

 

 

 

 

 

 
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 94 of 140

Case 2

               
                    

qed ged pm ped

 

 

   

ane

i

r

 

PROS

G

     

t

TETHER

vn

 

2

on

 

 

 

 

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page-95 of 140

 

   

 

 

  
 

Leusiana C oustitation J

yet
aa

7 ae
B oe
: 14

th

BL
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 96 of 140

Case 2

 

 

 

 

 
 

   

 

my its

ae

  
 

E.

2 Ee

d

 

21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 97 of 140

Case 2

 

 

 
 
 
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 98 of 140

Case 2

 

 

ey

 

ta

SUE ene

Cony

age

© UOTE

fhe

 

 

ae
o

FP.

iby

   

 

 

é

  

 

af the

qi

7

ed GELS

   

7

 

 

ey
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 99 of 140

Case 2

 

 

aCHEOP

at i

tug

 

 

 

   

  

CHIVES

paaes

1 on

  

Ost

 

 
© of 140

21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 10:

Case 2

    
 

   

cal
a
Ma

= ;

ey ed

oy

ge

=

Re

a

aa

es

“5

   

 
   

aL

ivi

{ oY

wa
ey

oy

 

B

a

a GLEE

Fa
ea

ae OE

 
 

   
 
 
 

at
a :
= & =
s > a
; =
te
5 Fs “t
ee Ford
2 a4
‘io ot
aa =
eel :
et o ect
‘lng frat s
a
rae a
a i
on
3 a
wil

 
   
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 101 of 140

 

  
 
  

on Aras

  

Gay cis

ertalaiag ta

 

<P =
fdr Eynesat BE.

 

 

Hitoner contends

 

colt Theman teaiified at Wiel, the:

 

 

wey teach eee
SY THE Gas

   

 

 
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 102 of 140

Case 2

                     

dd

a

yt

eqnentt

 

ibs

i
Ss

s
t

Yor

eee

Ye

   
 

 

3

Bad
=o
rnd
rang
a
3
‘

 

   

Peep
& coop

fae

“bet
a
sg

 

 

 

    

i

on BY ease
eh AY cpp 2, £2

35), ¥

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 103 of 140

 

  

Wine issues of £

 

st,

4 Falke repores

 

far ayy

  
   
      

   

-shiuoay thal were nung aa

op: a eek =
SAS GLE anna my

    

©

g required by law, and

   

OTE

black

 
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 104 of 140

Case 2

 

 
 

 

Fad

ae

oh) ad

 
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 105 of 140

Case 2

 

 

ald

phe

 

es

              

sah

1

“ae
POLED

ght

 

ARAL fal

oe

¢

the stebut

 

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 106 of 140

“iy practice is being

jencks €

 

  

ra
failed

 

Hits:

 

mravisiong of bath ¢

   

He
bay
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 107 of 140

 

tare

convict

 

 

 

he wae grepidiced in preparing

 

 
 

aid abows Hh

 

+ glo
PE ARG

 

 

pte
i
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 108 of 140

Case 2

 
 
 
 

  

 
 
 

 

 

   
 

 
 
  

3 ies
at & feet
= ald ok
= ca Ey
. load ny
o& et ol
a ui «
cad . “n
hey ® Hs a
3 wt oo
2 m Song ,
3 ol =
a am) 2 ta et
S ne, is g ot
it i 4 a ins
age “ ia = ale
= i os
2 gi 25
roa wry ig 2 =
tt os cee Ea &
‘ “et
", a %
oe fh eit el
ae aed ae
3 as a
ped = :
one oe 4
ned te 8
ot a &
Bt “we oat
tt &
o na u4
wh a a aor
PY is
: ster
ye it tg
ane weit ral
<i) “ae 5 =
‘ a tel
4 te el
ma £ to a .
et t i we,
tn se “ he ee
S [Sew zt el
= i re
~ . 1
“ os af =
ae cia) Pe =
Es r is ae
cE nt Ls : Ss]
3 m & 4
om fe 2 rat fat
oe S a oS £5
=i ws ad in “
tt a o aa
can So ect =
ot Hast . >
x “| cs
3 : S
2b Pas a
43 cas
ais oy
o ee
De a a
8 A 2
4 oor =
he len Sh
a & a
ont = =
et ret
= BS 2
= a
= pa =
wh 8 oA
ma a ey
ae is B
wh de no
= a
“Ss ue
th 8
ti . a
oy 2 Loa
i B=
tame

  
  
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 109 of 140

 

here ig ne

   

 

 

ve try hindsied

 

 

eel was i

 

 

nef remiest for a mistrial, the court could nol gran 8 epiptriel. However, the judge Immeidialely knew

 

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 110 of 140

 

fe ae

i dont think in this case if was done ma
to admonish ff mow end mule sure Ral it de

 
  

 

Dtosty
SUOTEAE

4
air
Ra FEL

 

the

  

 

 

 

Th sich cusen, on motion off

   

admonition is not st

 
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 111 of 140

Case 2

   

hy, anon polity

 

                  
 

4

ba
aecd
a

2

 

 

ay
rhe a
” ey
a n th
ie} Sot nal a
<i 5 “ ~
oa ee oose _
Pe “ys = yD
: we a a
hy 3 a
a vs =
2 a 2
au <3 6
Gos Roy
a 2 =
ying f
ty ‘oe
So a
a
tot Sit
a es
a aa
Sb >
: a

ae
RRO

seb

ar

Al

MOR. By

    
 

9
1
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 112 of 140

2
eae
ang

 

of you have probably b

 

capital in the country.

 
 

ig mot related ie t

 

HGHE CVE 2

 

we , ‘ 4.44 : : ee o Okla asisgm Pfs fart the ©
“And bnowledae that he had the cocaine om hie is an element of the crime. Ifyou Find thet hs

 

 

, amd ib p

  

rule

  

 

grocending,

      
  

ae

Finally, petilioner repre

maotions in

ai,
nis

  

i : te ol ata
defeutive and mich

mat
al
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 113 of 140

Case 2

 
 
   
 

     

          

   

   
 

. oy é
te “me
eu
8
on
ma
“ea
om ral
“
o
ba
oo
a)
is
& ‘i
e
4 e
ay fe
4 ie 5
wt re
Cl “et
3 ; “
a .
mt o> a
a a (2 a
> Tar a?
3 ine] a “ vat
1 ft “—y io Bed
mn . ost sea oP
iden! a bean Ry tea
ari = ee
" wat ne * on ot
a e a it a)
a m ed po 2
ae wut ot re Pere
“a on fy a cl :
td ey poet
oo = ale aed
f, & rs] x w v
“a “ eS : ef
nel ae 4 ee a qin
™ aie ot i
f ae wp rt
: z
a mw a ous
a esd
‘sil & wen
wom a i
a
gt a
Ge ofl
& cr
a] a
6
“a = ona
Po S
te * ~
= a <
+} 2 r
=
A
2 S &
f ae
& Bo ia
ti a ey
oS wo a
S wr) ot
= ae &
a es 78
3 s & os Fea
2 5 Qe i
Em) et send
= Z| ' oh a
a t. =f ae ot
5 oi 2 a =
. oo aff! a}
=
Be
S
ad

  
 

¥

 
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 114 of 140

me
ms
fa

 

and clerk of court both tooated at the

 

oH

 

  

 

3 Applies

   

 
 

a
wa
a
ayaa as
YEE Be
a AL Ee,
OY
%

gf fe wdc

   

specttniiy Subm died

 

 

 

yk
hand
21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 115 of 140

Case 2

   

ed

be
“5

 

 

 

oe
~

1

3

lone R. E

ET ROPES

 

 

  

SLL

Tr.
Fe

1S

 

   

ino: that he

vy

Feo
Oreg

i

 

 

 

   
 

j

 

FLEE
INU? ik

£

 

 

 

an
ene
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 116 of 140

IN THE
SUPREME COURT
TOR THE
STATE OF LOUISIANA

STATE OF LOUISIANA
va.

MARLONE R. BRUMFIELD

 

SUPERVISORY WRIT OF REVEIW
APPLICATION FOR POST-CONVICTION RELIEF

 

22" JDC, St. Tammany case
No.; 567476; Div. "E"

 

Respecifully submitted this a day of Kor , 2020.

Wala Quba

Marlone R. Brumfield, #496966
Main Prison, CR bie VR

La. State Penitentiary
Angola, La 70712

CRIMINAL PROCEEDING

TYPED & FORMATTED BY;
Offeader Coungel Substitute
Main Prison Legal Aid Office
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 117 of 140

TABLE OF CONTENTS:
MEMORANDUM OF LAW TM SUPPORT... ccsesssescssecsesssenscenssnssarseeesnsescaenennenesensnenetentensanineeearen ss 1
JURISDICTION AND VENUE... csccesesssccccecesccssecscecsseennenetanssenasenscesssnenessesseanennensnsesneanauansansatenseneestene 1
NOTICE OF PRG-SE PILING... ecccscceesssecennsererntenenesneeccencnna ties teusaeeenensenensseraauecesesemsanecsstnaneanarnensa es 1
STATEMENT OF THE CASE, ..ccscccsssssesssescesecnsscesercnersatsisecsaransscanseceesnesaessnnnsnnnssereyeansusentsenaanseseeameananazas 2
CLAIMS FOR RELTER ....cccccssscscessssesserecscstsuecsarensetneseenssneseaeacsensenenesassessseasgneacsaeanenasegessonanenatensnennet ees 3
B. WHETHER THE PROSECUTOR KNOWINGLY USED FALSE TESTIMONY / INFORMATION
C. Whether law enforcement and the district altorney discriminates against the Black, Airiean-
Atorican Race in St. Tammany Parsley? ees eee settee cece ne ncee nner eneeeeeceussnnsenenat neaerearaneaseeeases 9
THE STATUTE CREATING THE OFFENSE FOR WHICH HE WAS CONVICTED... sscessenees 19
THE COURT EXCEEDED ITS JURISDICTION... cscssscsseessenssenennsssnnssenctecereneeteneenenenteananeneneneees 12
INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL,..csccusteisnessetsecenseensrenesnnenrnsenineeensnsnnen enna 14
CONCLUSION AIND) PRAYER. ......cscssesscsrsenssesetsecetsesseessusensscesseneesenssgteraensgnessnesssass nentanennensrensa teary ID
CERTIFICATE OF SERVICE, .0..ccscsssssccscescossssstriessessrssenstinsssesneesseessussenusnnanenessennanessanenaeananseenansette nye 20
VERIFICATION, ..cccccccsserssecoccceccescsceeesesesesascnceseeescensusensenredes seasons ceagansesuenauageseeceseessensseduanasuaeeuanseeaeennegs a)
EXHIBITS
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 118 of 140

 

 

 

 

 

 

 

 
  

 

 

TABLE OF AUTHORITIES:

FEDERAL CONSTITUTION

Sth, 6th and 1th Amendments... ..sssssssscssecseees cree ceeereretsesenearenressensesersccasannasanasconss sntesgpteesenensercanes sees 6
Stcth Aamo diva cant, .......-ceccccecscsssece secs coesseseceecessacuneeenenenennesennsseceensnearenesaenensesensaececeseranseatecenasanaerserearands 13p.
Sixth Amendment to the United States Comatitution,...... sc cecse sceeceseeeee tener eee ceatsnaeeaenenencnn see 14
United States Constitution, Amendment 14. es ecseccesceeeeceeteteneneseee nna esecaescnesensatataeaeensaransecer eg 10
FEDERAL CASES

Maoney v. Holohan, 294 U.S. 103 (1935)... asses ensecceneecceeeccccec ee ceeectctennnnrncceeeectenasnnennensnanae ns 8
Muaahkai, 706 So0.2d @ 492 eee seaeeeeee ee LO
Napue v, Ilnoise, 360 U5, 264 (1954) ee ceecseececseeeeeceeserssseeeesnanrnnrenencassseennerecnsarennanrenenasarraycectansseen ss 8
Pyle v. Kansas, 317 U.S, 213 (1942)..ecesssccsssneeeecscssceesscsecunseranieanstearrersananececcansennannanrnnnnananssascoraseenrensss¥tt g
Strickland v. Washington, 466 U.S. 668, 104 8.Ch. 2052 (1984)... ecseressseernesscssnssanerrsessrarssssersceneeen: 14
U.S. v. Cabera-Teran, 168 F.3d 141 (CA. 3 Cit, 1999). ce csssseenseeeeseeeceenesetesnsnennensensanaeensansanenteentoats 14
STATE CONSTITUTION

Article 1 § 13 of the Louisiana Constitution

Lea, Const, 1974. ccsecsecseceeecersereccncccctsstacnssnsnsssssasusesenensessnesscdeasseeruscnacranspnenercsnsasacanenes reaasnenranansaes penases ae
Louisiana Constitution Art. 1 § 13 and 16

Louisiana Constitution of 1974.....0...--1-.

LSA-Const. Art. 1 § 19 provides.

STATE STATUTES & RULES

Constitution of the United States oc ee eee cee eee ee nsnstasaeeenenenenneaenenenensneneeseenennenraee cerecanenanmnen es 3
Lek, COCR AL 1 7icccccecssssccccecscesceceeecececcsassessatacererescoeecocecesssusestasasansncecnensscenusascaeacaaaasnarensseaearenecegseasnensens 44
La. Cr P Art 771

La, Ce CLP Ark B43 ccscccccsssscssssersseuscovercnsseennseanesunossoreresenseecesaanunsavaresdenacenaeensensessaroazaned asx tagere LSOTOHgren22? 3
La. Cr.C.P, Art, 872

Boe, BUS. DEB oo cecceccccsecccsceccecescesseccenceccsanesesenensceeeqeacecsercestonsseuaesaensenecegeserecteccerssssensnnrassanarerneaeeneyseninnns ere 10
LA CoCr P. Art 770. cccccccccccecesesccrscensscsccesssscensensnernsecsespeneasesnensareearsatnenscaesesapesesonorees coeassanaraneeeveversersantys 22 i6
La CoCr P, Art, 775. ..ccccccscssecscsscssrseereeccrsesseccsscesereasssensvensecesesnesssesesseenasansouesaveserssgressueatosaseneuennacragevent enn ey? sb)
La CCP, Article G2...ccccccccccccssscccssseccecsvstsesesnessnrseeagseeeceeesceeasenassausanevacaesenteneseasneeeenedsnaasesaerennsararseeeeentanen ee 9
Lea CCB, Art 920(2)ocscscsessssscssesseesesssesetsonsnceseeseeessnauanssssareseeseseteneeenentannassneaneenssantensnsaseaesesesannananaasron std 5
Le Ce CP. Att 849. oc cccecceccccccccsesenscerersesesesseserestacareearasaneatarersepescensceeresanaeeranensansagseseaessanerer ses beneMianenen eee 45
LARS. 152529 Lo ccccccccesecescssseecssnscsesvsccsseneneseecoecseeneseeneassersestsnnenarensinescusseevaneapenspnonpsegeseesnendsenernesnaananeaes 2
BS. U3! 961 (Cha cccsecccccccccccesecccacseeenneneseeeneesneesenuesannsareuteensnesenennanarnneetnnperevnanenesnectnneeneeesaen ae 3
BS, TRB Gacecccascsestececocrsseavnaratssssssneensacasecenneraususnsrpeeseostterenesth teats pevuesv ues seseusaeaesestsavsoaeeeteeeannrenaneunsneneirens 2
BLS. 14:96... saveceasanstanananecenneuasTinersensans 2, 10p., 13
BS. 40:966(C)E)(B)eaneesescecsnecesnseeeeeseesesetnnereneecetnsteeenseeetuntensuneseenacenmneerevineeemcsoatvanereaneteens te 2
BLS. 40:96 7CA)(L) occ ceccccssseeeneccncecesneeevnersnsertnnsnseuneesneneeentececnusnsremeceeneentnnneeetesatnsnareneeeeiontes te 2
Bele Mon cccececcecgceccesececcccescececesecuvserseusesessecenerececcacscessaseseneesessesesenee sos rinescaasearasenentaeeteenes sonendaeececannarene ace 1
STATE CASES

State Pinion, 06-2436 (La. 10/26/07), 968 So.2d 131, 134-35 (per curiam)... eeesecereeerneeeee ed
State v. Boatner, 03-485 (Lu. 12/3/03, 861 So.2s 149, 152) 4
State v. Boatner, 03-485 (La 12/3/03, B61 So.25 149, 153... csesseesecerenrseeneccssecneretetennenenarenerenernn sees
State v. Bromnfield, 96-2667 (La. 10/28/98), 737 So.2s 660, 669, cert denied, 526 U.S. 1025 (1999)....4
State v, Carr, FOL S020 LIT Le eceecsseccssescssesesrssssessnenssaceeneasnane ren sreeeseeeunseresehe tees eAeheUs PURE THEE CARRERE TTA 19

State v. Dabney, 05-53 (La. App. 5 Cit. 6/28/05), 908 S0.2d 60, 63....-.....csseeseeencersceircrcreeeeetetess
State v. Dabney, 05-53, 908 Sodd at 63(Citing Strickland,466 U.S. at 687, 104 5,Ct. Ai 2064)}............14

 

State v, Griffin, 495 So.2d 1306, 1308 (L.0. 1986).cccscce-wocsseeseseesssnertnssevstesessesnseetacetnecensetaeeentt 10
State v. Hartshorn, 09-47 (La. App. 5 Cir. 11/10/09), 25 So.3d 172, 181., writ denied, 09-2654 (La.
GIALLO), 38 $0.34 298 0. cccececceessunssonnsnnesenesneeteenneesestnsisastasersnenttessnanusasnnenrnerineenettneeestasts 14
State v. Jones, 13-19 (La. App. 5 Cir. 8/27/13), 123 So.3d 758, 765

State v. Landry, 97-499 (La. 6/29/990, 751 So.2d 214, 216.......----eeeseesssceesnsnnessneneeesconcteenteeecnnneecenenne es
State v. LeCaze, 99-0584(La, 1/25/02), 824 So.2d 1063, 1078-79, cert, Denied, 537 U.S. 865, 123 3.Ct.
263, 154 L.Ed, 2d 110 (2002)... ccsssceserescercssssessnerssnasonesessnenresersnecasseansnarinarenttonecanerseneranastrerserencenrten tes 14
State v. Lecompte, 406 So.2d 1300, 1311 (La 1981)... .eeessesessssenseeseuneettassennsaresnneeremnsteneetenrs 10
State v McDonald, 04-550 (La. App.5 Cir. 11/16/8045), 889 So.2d 1039, 1042, writ denied, 04-3088
(La. 4/1/05), 897 $0.2 $99..csecssecscteceecieessnastusterteetetneeetentsnnansntnninniaetneetnneneeeteesnses 14
State v. Muschieat, 706 So.2d 429... se scsessesneneneereceseeeetsenceeeeecessstnananseeraceanossseesenansenearecascasensene rs 16
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 119 of 140

State v. Parker, 361 So.2d 226, 227 (La. 1978)... dececscustanssearsuecepeseaeneeaeaeetaneeressneenereensescesssacseeneeeee ace
State v. Soileau, 138 SO.92 (LOST) cess sseeecceneeeecceeeteeeeeee nese tnatenenecnsenenensensssnsevensenennenneacenenseeates “2
State v. Williams, 800 So.2c 790... eects sssescseressssecssssserseseesrsareseavsnsqeeneescesutessaneacararseatersarratererascicaen see 16

iii
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 120 of 140

 

 

STATE OF LOUISIANA SUPREME CODRT

Vs. CASE NO.

MARLONE R. BRUMFIELD STATE OF LOUISIANA
Date Filed By Clerk of Court. Dpty. Clerk of Court.

 
  

 

 

MAY IT PLEASE THE COURT:

NOW INTO COURT COMES, Marlone RB. Brumfield, Pro Se Petitioner, who respectfully
presents this Supervisory Writ of Review on his Post-Canviction Application and “Memorandum af
Law in Support,” of which be reapectfiully incorporates into and makes a part of his Uniform
Application for Post-Conviction Relief. Farthermore, after due and proper consideration of the merits
herein and the argument presented, Petitioner respectfully moves this Honorable Supreme Court fo
either remand this case back to the trial court for a hearing and further develapment of the rial court
record before embarking npon Supervisory review of the Claims present, or should thia Honorabie
Court deem petitioner to have made a sufficient showing of entitlement to relief, grant him post-
conviction relief, snd set aside his current conviction and sentence for the reazons established herein so
that he might be relieved of thia current illegal restraint.

JURISDICTION AND VENUE
Jurisdiction and venue are proper before this Honorable Court pursuant to La. Const, 1974, and
RateX of this Honorable Court's Rules and Filing requirements

NOTICE OF PRO-SE FILING

Mr. Brumfield calls this Honorable Court's attention to the fact that he will be proceeding
before this Honorable Coutt in his request that the Claims presented herein be reviewed in secordance

with the rulings of Hales vy. Kerner, 404 0.5. 319, 92 S.Ct 394, 30 L.Ed.3d 652 (1972); State v.

 

 

Moak, 387 So.2d 1108 (La. 1980)(Pra-se petitioner not held to same astringent standards 8 a trained
lawyer); State y. Egana, 771 So.2d 638 (La, 2000)(less stringent standards than fonnal pleadings filed
by lawyers). Mr. Brumfield is a layman of the law and untrained in the proper ways of filing and
proceeding properly in the manner that the formal pleadings must be submitted to this Honorable

Court.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 121 of 140

STATEMENT OF THE CASE

Petitioner, Marlone Rashon Brumfield was convicted of Aggravated Obstruction of a Highway
of Commerce, and possession of cocaine on February 18, 2017, after 2 jury trial in the 22™ Judicial
District Court in for the Parish of St. Tammany, State of Louisiana in Case No. 567470, Div."E,” the
Honorable William J. Burris, Judge Presided.

On November 15, 2016, a habitual offender hearing was held, in which petitioner was found to
be a fourth-time felony offender, Judge Burris then sentenced petitioner in accordance with LSA-R.S.
15:529,7 to amandatory life sentence aa to count one and twenty years at hard labor as to count two, to
run concurrently with each other. A copy of the minutes showing the conviction, and the sentence are
attached.

Petitioner's conviction and sentence were based on a four count bill of information charging
aggravated obstruction of a highway, simple criminal damage to property, and possession with the
intent to distribute Schedule 11 Controlled dangerous substance and possession of marijuana (3 rd
offense, all in violation of B.S. 14:96, R.S. 14:56, R.S. 40:967(A)Q), RS. 40:966(CKEX3). The bill of
information was amended later by the state, count 2 to read possession of schedule I to wit: Cocaine,
dismissing the simple criminal damage to property and the possession of marijuana third offense on
August 22, 2016. Petitioner entered a not guilty plea said charges in the amended bill of information.
On the date of the scheduted trial, petitioner's motion to suppress statements and ovidence was heard
along with the preliminary examination, in which both were denied. Trial began February 16, 2016,
Petitioner was convicted as charged on the obstruction of a highway of commerce and possession of
cocaine.

Aitorney Emest E. Barrow Ill 113 E. 23rd Ave., Convington, La. 70433, represented Petitioner
uf trial and during the mation to suppress and preliminary hearing, said aitorney waa a canflict attorney
appointed by he trial court.

The court of appeals First Circuit No. 2017-KA-0080, denied petitioner direct appeal on
September 21, 2017. The case is reported as unpublished. The Supreme Court denied writs on June 15,
2018, No. 2017-KO-1790,

Petitioner arpued three clalma for relief on appeal. Arguing that: i) the district court erred when
it denied defendant's motion to suppress evidence and statements becanse it was acquired via illegal
search and seizure; 2) ‘Che states failed to prave sufficient evidence to convict Brumfield of possession

of cocaine, and 3) The habitual offender law is excessive and crac) and unusual punishment. The
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 122 of 140

Louisiana Appellate Project was appointed to represent Petitioner on appeal. However, Petitioner hired
attorney Rachel Yazbeck to do his appeal in this matter (7061 Loyala Ave. Suite 404, New Orleans, La.
70113).

Petitioner represents and shows said application for post-conviction relief it timely, being that
Supreme Court of Louisiana denied his direct appeal on June 15, 2047. Petitioner had 90 day in which
to seek writs in the United States Supreme Court. However, his conviction became final once the time
period for him to seek writs expired, or on September 15, 2018. Petitioner has two (2) year to seek post

conviction relief in the district court. Therefore, this application is timely filed,
CLAIMS FOR RELIEF

It is the contention of petitioner that both the trial court as well as the Court of Appeal made a
determination of the facts and evidence in dispute which was contrary ta and/or involved an
unreasonable application of cleary established federal law as determined by the Supreme Court of the
United States.

Petitioner urges that the instant conviction was obtained in violation of the Constitution of the
United Statay and Louisiana Constitution of 1974. Aa ta the controlling law on the isme, petitioner
hereby presents the following.

A. Denied a right te judicial review on direct appeal.

LSA-Conat. Art. 1 § 19 provides:

No person shall be subjected to imprisonment or forfeiture
of rights or property without the right of judicial review
based upon 2 complete record of all evidence upon which
the judgment ia based ‘This right may be intelligently
waived...
La CeCP Art 843 pertinently states:

Jn felony cases . . .the clerk of court stenographer shall
record all of the proceedings, including the examination of
witnesses, statements, rulings, orders and charges by the
court and abjections, questioning, statements and arguments
of counsel.

Moreover, in criminal proceedings the court reporter shall record all portions of the proceedings
required by law and shall transcribe thage portiona of the trial proceedings required by 2.8. 13: 967
{©), this is echoed by the (Federal) Court Reporter Act.

Both the Louisiana Supreme Court and the Untied States Supreme Court have made it clear that

acriminal defendant has a tight te 2 complete transcript of the trial proceedings particular where, as in
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 123 of 140

this case appellant counsel was nat counsel at trial. State ». Hoatner, 03-485 (La 12/3/03, 861 So.28
149, 152). These rulings were handed down long before today, and have been in effect for the trial
court to be aware of their existence at the time it rendered its September 17, 2019, judgment denying
petitioner relief based upon auch Supreme Court decisions.

The current state of the flaw provides that: material omissions from trial court proceedings
bearing on the merits on an appeal require reversal. State v. Baotner, 03-485 (La 12/3/03, 861 So.2s
149, 153. However, “slight inaccuracy in a record or an inconsequential omission from it which is
immaterial to the proper determination of the appeals” does not require reversal of a conviction. Id,
quoting Stee +. Hramnfield, 96-2667 (La. 10/28/98), 737 S0.2s 660, 669, cert denied, 526 0.5. 1025
(1999); State ». Parker, 361 So.2d 226, 227 (La. 1978). A defendant is not entitled to relief of an
incomplete record absent a shawing of prejudice based on the missing portions of the tranacripts. Id.

Tn this case, there are portions of the transcripts that weren't transcribed because it was an off
the record bench discussion, see Exbibit-” A”, pages 135,137,143, 157,159, 166,168,267,457,& 485-
#9, On pages 172,m 73,273, 290, aff the record disoussion were held but such was tranacribed and did
correctly and accordingly to the law and statute. Petitioner would like to point out on page 485, the
court stated:

THE COURT

Yes, Lets do the charge conference (court adjourned).
Petitioner represents and shows he wasn't present during said proceedings and such wasn't transcribed
and made part of the appellant record. On the following day of trial (page 489 attached under Ex.- A}
which states:
THE COURT

Comnael, we went over instructions yesterday alter court and made afew changes.
MR. MACKE

No objection from the siate, pursuant to the changes thut were made at that pretrial conterence
or the charge conference.

MR. BARROW

The only objection I had your honor is, and I asked for it was the off the record in chambers
asked for a responsive to the Agg. Obstruction of a highway to be reckless operation. I believe it
contains some of the lesser included facts, and I believe it would be appropriate to include it as a
responsive verdict to Agg. Obsiruction. I know your Honor is not inclined to do that, but just note my
objection.

Petitioner wasn't present, whatever went on during the charge conference should have been
transcribed and made part of the appellate record, being such was did off the record in chambers.

Petitioner can't challenge on appeal or post-conviction proceedings if his lawyer waa ineffective at sach
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 124 of 140

conference ot if'any of his other constitutional rights were violated.

LacrCP Art. 843 requires either the clerk of the court reporter to record all proceedings,
including the examination of prospective jurors, rulings, objections, and arguments of counsel. In State
Pinion, 06-2436 (La. 10/26/07), 968 Sa.2d 131, 134-35 (per curiam)(citations omitted), the Louisiana
Supreme Court explained that “the failure to record bench conferences will ordinarily not affect the
direct review process when the record suggest that the unrecorded had no discernible impact on the
proceedings and did not result in any specific prejudice te the defendant.

As in State v. Landry, 97-499 (La. 6/29/990, 751 So.2d 214, 216, the record is grossly
incomplete in several respects and the deficient record deprived the defendant of hia constitutional
rights of appeal and judicial review, Landry reaffirmed that “it is not the defendants obligation to
ensure an adequate record....it is the duty of the court..to see that the court reporter makes a true,
complete, and accurate record of the trial.” 751 So.2d at 216, citing in part La, CnCP Art. 27.

Petitioner represents and shows at one point the District Attorney had a discussion with one of
the arresting, narcotic agents, and such waant made part of the record See Exhibit -A, last page which
is transcript page 341, line 14-17, which provides:

THE COURT

T want you to discuss it with him now, and I'm sure you-all don't have any objection to that.

The trial was recessed, and I assumed at that time, the DA went discuss such with the officer.
However, Petitioner, his lawyer, or the judge wasn't part of said discussion, and being such wasn't
iranscribed and made part of the record, petitioner can't raise no claim or issne regarding such
disenseion. Such should have been made part of the appellate record. Whatever was discussed, connsel
for petitioner had aright to be present.

Further, Petitioner represents and shows the appellate record didn't consist of any of the police
reporta regarding this matter or the affidavit of probable cause (See Ex.B”), neither did said record
contain any of petitioners Boykin transcripts regarding prior charges used to enhance his sentences.
(see Ex. “C”). Petitioner represents he was prejudiced by sich not being made part of the record,
because he wag denied error patent review, pursuant to La.Cr.C.P Art 920(2), therefore, relief should
be granted on this claim in its entirety.

B. WHETHER THE PROSECUTOR KNOWINGLY USED FALSE TESTIMONY /
JNFORMATION TO OBTAIN A CONVICTION?

Petitioner herein lays challenge to the rulings of both the trial court and the Court of Appeal as

io the claims presented herein. The decision rendered by both of the couris below were a violation of

5.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 125 of 140

clearly established Federal Law as determined by the Supreme Court of the United States when
interpreting the Amendments of the Constitution. In additien to the foregomg, the mlings of the courts
below prove themselves to facilitate a Federal Question which brings to light that their remains critical
questions in dispute which cannot be resolved based upon the existing record alone. Ag such, this
maiter is ripe for a remand and evidentiary hearing, or ihe Respondent devotes a solemn agreement ta
join petitioner efforts in federal conrt to jointly purane an evidentiary hearing sa thet the record can be
expanded and all critical facts in dispute laid to rest as to all claims herein. Petitioner avers that his
constitutional rights by the United States Constitution 3°, 6° and 14° Amendments as well as the
Louistana Consitution Art, 1 § 13 and 14 were violated when ihe prosecution knowingly used false
testimony or information ta secure a conviction for the Aggravated Obstruction of a Highway of
Commerce and Possession of Cocaine.

Petitioner avers that on June 10, 2019, he received a copy of his criminal file from his trial
lawyer, Mr. Ernest E. Barrow, pertaining to his arrest, prosecution and conviction in this matters. (See
Ex.’D”).

Petitioner contends that upon reviewing the documents in said file, he discovered a copy of his
affidavit. of probable canse, and several police reports, In the affidavit of probable canse, it clearly
states:

“On Wednesday August 26, 2015, pursuant to a narcotics
investigation it was lezmed Marlin Brumfield would be
driving a white four door Nissan Titan and delivering
promethazin with Codine (Schedule H) to an individual in
the Wendy's parking lot located at 69340 Highway 21,
Convington, La.”

Now ai the Criminal trial in this matter Detective Scott Thomas testified at trial, that:
“Once he saw the vehicle description that we gave him that
we were poing to be in, he actually sent a tent message to
the cooperating individual asking who the white puy was
with him.”

Trp. 412,

So with that being testified to, under oath at trial, and in the affidavit of probable cause means
the cooperating individual was in the parking lot. So, when detective Bart Ownby (T.p. 412), that the
person was at the Sheriff's Complex mich was a lie at trial, and perjured testimony a trial, and the
prosecutor stayed mum and silent.

Finther, detective Bart Ownby testified on trial p. 412 that:

‘Detective, did the text meseage that you previously
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 126 of 140

testified ta in which the defendant said who is that white
boy, is that what that text message said ? Yes.”

The only was that Det. Qwnby and other detectives can say what the text message said, they
either had to see said text, the only way that conld have happened, if the cooperating individual waa in
the car with the detectives at the Wendy's parking lot, which shows and proves ali detectives that
testified to such at trial, lied under oath and perjured themselves. Petitioner never text-ed anyone he
called the guy on his cell phone so that is why they could not retrieve any text off petitioner's phone or
the so called cooperating individual phone.

Next perjury isme deale with the sate allowing the detectives at trial calling the CL
Cooperating individual a confidential informant. Although both words starts with a C/I, both words
ment the same, and docan't have the same meaning. Please see Trp. 335, which states:

A “We were working with the individval from a
separate incident who determined he was going to
cooperate with us and he subsequently led us to Mr.
Brumfield.

Q. — Itthere a certain terminology for that individual ?

A ‘That's going to be a “cooperating individual.”

A confidential informant is an unknown person who informs against ancther or @ person who
makes a practice esp. for money or informs police of others criminal activity and has been reliable in
the past. At the trial of thi maiter, confidential informant waa slated several times, see ‘Ik.p. 322, 414,
417, 502, & 511. The prosecutor even referred to this guy as a. confidential informant in his opening
arguments (Trp. 322). Clearly, this guy should not have been called a confidential informant, when he
wasn't one. Please sce trans. p. 156, which states:

“Well, we was attempting to make a traffic step to
determine, to investigate further if we were wasting time or
we were actually -if this guy was giving us good
information.”

The police themselves knew this guy wasnt reliable. Obviously he wasn't a confidential
informant, becanse they wouldn't have referred to him as being a cooperating individual, they would
have known he was reliable and credible. Again, the prosecutor never said one ward, when such was
stated at trial.

Next issue the petitioner would like to point out, several detectives testified at trial, when the
petitioner was apprehended he immediately stated: “I will give you anybody you want.” (TrP. 354)

aid statement ig not trae and perjured testimony. Hf said statement was trie, why didn't the

7
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 127 of 140

afficers allow petitioner to do the very same as the cooperating individual waa doing to the petitioner?
The officers clearly stated that they were investigating Narcotics in St. Tammany Parish. So if they nse
a small fish to catch a medium fish, why not use a mid-level dealer ta catch a King Pen? Such was
never the intentions of said officers. The intentions of the officers was ta arrest the petitioner and send
him to prison for life, being the officers were upset, that petitioner was 4 black man, datmg a white
female.

The state cannot contend these officers did not testify falsely in this case, because the record
shows otherwise, and the use of perjured testimony violated clearly established law in accordance with
auch cases us: Napue v. Hnoise, 360 US. 264 (1954), Pyley. Kansas, 317 U.S. 213 (1942), Moasgy 9.
Holohan, 294 U.S. 103 (1935). In Napae, the Supreme Court held:

“Convictions obtained through the use of false testimony
known to be such by representatives of the state is a denial
of due process, and there is also a denial of due process
when the state though not soliciting false evidence allows it
to go uncorrected when it appears.”

The material fact in this knowing use of perjury is evident. Potitioner’s allegations are
apparently true, ay can bes seen from the exhibits and the trial testimony. Any reasonable court official
should have known to allow these witnesses to testify falsely is shameful and violates Petitioners
constitutional rights. This court can find that the genuine issues of fact exist, that those particular state
witnesses testified falsely, and the attached documents and trial records clearly established these reporta
were used to bring charges against petitioner. It would prove thai the officers have filed false reporta
and false information te have charges brought against petitioner.

Petitioner further contends that he suffered prejudice due to these police witnesses commilting
perjury and testifying falsely. Had the witnesses not committed perjury or testified falsely, petitioner
would not have been convicted. The testimony of these witnesses were the only testimony (evidence)
that was vital to the petitioners case. The jury relied upon their testimony in reaching 2 verdict. Had the
jury been made known of these witnesses perjury (untrathfiiness) there would have been a different
outcome. Petitioner submit that his conviction and sentence be reversed on the prasecution knowing
use of false or perjured testimony. Being that the prosecutor made the jury aware of the fact no nuns
wore in that van. Please be advised that is the sole and auly time the state pointed out a lie to the jury.
See Tran.p. 494 which states:

“And I know some of you have probably heard one of the

officers testimony that were nuns and then the deacon came
and said, oh, it was me and my wife,”
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 128 of 140

The above ia what is required by law, and should have been did each time when such accurred
af this trial, but wasn't therefore, relief should be granted in its entirety.

Cc. Whether law enforcement and the district attorney discriminates against the Black,
African-American Race in St. Tammany Parish?

Although not allowed thus far, petitioner wishes to gather the data and bring in the experts to
show that the law éenfercment in St. Tammany Parish is race driven and the interest of those in power
within the borders of St. Tammany are full speed ahead with those who set discrimination in place in
the Constitutional Convention of 1898 whereby the delegates specified that they sought to install,
preserve and promofe White Supremacy for generations to come. For generations, the objectives of
Law Enforcement in St. ‘Tammany Parish has held true to those principles and objectives, and that is
somothing the numbers will prove. Petitioner continues to represent and show that race plays a major
factor in St. Tammany Parish whon a person is arrested and prosecuted. African-American (black),
males are discriminated against in the frequency of arrest, when arrested, the method of arrest, and the
manner and extent to which the prosecution is pursued d by law enforcement. A black male more then
likely will be over-charged for violating the laws in said parish. However, a white male with the same
record mors likely won't be arrested, and he has violated too. If he is arrested, he would be arrested for
a jesser crime than the black male, which is unconstitutional.

Petitioner further represents and shows its unfair and offensive and discriminatary practices for
a black defendant charged with a crime, be charged as a habitual offender when they exercise
constitutional rights to a trial and get convicted. However, when a white male or white pergon exercises
their rights to trial in St. Tammany Parish, and get convicted they don't get prosecuted an a habitual
offender, and their record is 10 times worse than a black defendants record. Such has been the practice
in St. Tammany parish for several years. Article 61 states:

“Subject ta the supervision of the aitorney general, as pravided in La(iCnP Aniicle 62, the
district attorney has entire charge and contro! of every prosecution instituted or pending in his district,
and determines whom, when and how he ehall pragecute.”

Petitioner represents and shows he would like to propound discovery on the district attorney for
the parish of St. Tammany Parish for the last 10 years for further support his claim. Said discovery will
atearly show blucky are discriminated against and receive hardher sentences that white offenders.
‘Therefore, once discovery is completed, petitioner would like to supplement this claim, and other

eluins. To deny petitioner to propound diacovery would be stopping petitioner from proving his claim.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 129 of 140

Algo, sach would be denying him due process and eqnal protection of the lawa which is forbidden by
the United States Constitution, Amendment 14. Petitioner farther represents and shows this honorable
court and other judges within St. Tammany Parish may be called to court to testify regarding this claim,
which may cause for all judges within the 93™ Judicial District Court to recuse themselves from this
case, and have the Louisiana Supreme Court, to appoint a retired judge to handle all future proceedings
in this matter, og it pertains to this instant application for post-conviction relief, as it pertaina to
petitioner.
LAW AND ARGUMENT OF CLAIM 2

THE STATUTE CREATING THE OFFENSE FOR WHICH HE WAS CONVICTED
AND SENTENCED IS DNCONSTITUTIONAL

The trial court rendered a decision which was contrary to and/or involved and unreasonable
application of clearly established Jaw and determined by the United States Supreme Court, thereafter,
when petitioner presented his claims to the Court of Appeals, mstead of tailoring a remedy to the
disregard of federal Law, the Cowt allowed the deprivation to live on. Petitioner urges that the
Louisiana Criminal Definition for Aggravated Obstruction of a Highway of Commerce is
Unconstitutional being it is vague, overboard, ambiguous, and doesn’t include interstate in the stahute.

As a general matter, a statute is presumed io be constitutional, and the burden of shawing
otherwise falls to the challenger. State v, Muscikat, 706 So.2d 429. Further, criminal statutes are given
ageimine construction according to the fair import of their words, taken in their usual sense, in context,
and with reference to the purpose for the provision La. R.S. 14:3, Muschkat, 706 S0.2d @ 432, State
¥, Griffin, 495 So.2d 1306, 1308 (La. 1986). Additionally, when the constitutionality of a statute is at
issue, and under one construction it can be upheld, while under the other it cannot, a court must adopt
the constitutional construction. State y. Lecompte, 406 So.2d 1300, 1311 (La. 1981). Therefore, a court
may avoid constitutional problema by adopting a narrowing construction of the statute as long as that
interpretation remains consistent with the overall purpose behind the iegislation. Muschkat, Supre.,
(stating “[W hile we recognize our duty to interpret statutes in 2 manner consistent with the state and
federal constitutions, we may only preserve a statue by a constitutional construction provided that the
saving construction is a plausible one.”} (Citation omitted). In addition to criminal statutes being
strictly and narrowly constmed, any ambiguity must be resolved in favor of the accused, State ¥.
Wiliams, 800 So.2d 790; State v. Carr, 761 S0.2d 1271.

Petitioner represents and shows within the current statutory criminal law and procedure it states

each and every offense except for RS. 14:96. Whereas, the alleged conduct is not allowed by statute is

10.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 130 of 140

clearly spelled out. However, RS, I4: 96 ia unconstitutional because it does nat spell out what conduct
is a violation of the statute. A citizen can not be arrested for violating state Jawa when the law is as
vague as 2S. f4:96, because a citizen cannot reasonably understand the conduct, cifizens cant be
punished or arrested, unless they have been given advance “fair notice” of the action they charged with
is prohibited. The prohibited description must be clear and not vague. Citizens should not be made to
abide by laws that they have not been informed of. The criminal statute defines HS. 24:96, as follows:

“Simple Obstruction of a highway of commerce is the

intentional or criminally neglect placing of anything or

performance of any act on any railway, railroad, navigable

waterway, roadway of an air port, wherein it is foreseenble

that human fife might be endangered.”

Being that performance of “any act” is too broad, uncertain, vague, and ambiguous. The citizens
do not know what conduct they are being arrested for. This allows law enforcement to make rules ax
they go or as incidents arise. Legislature can not make a mule or law, that conflicts with state and federal
law or the Louisiana and United States Constitution. If a citizen aa myself, was aware that the act or
actions were a crime or a violation of the law, there is a very strong probability they would have not
done the violation. By having such a vague law when law enforcement can not charge a citizen with a
certain violation they use the ataiute 2.8. 14:96, which is a catch-all, and is illegal, unlawful, and
unconstitutional, Especially, in the petitioner's case. He should have been charged with speeding, hit a
run, flight from an officer, running ared light or two, which all are misdemeanor offenses which carries
no more than 6 months (non-felony).

According to the statue as it is currently written, anybody who is speeding, driving reckless,
muna aréd light or stop sign, throws trash out of the window while driving, 2 person who crosses the
road or highway walking really slow and a car must swerve or leave the highway from hitting that
person, all could be charged under this unconstitutionally broad statute (RS. 14:96). Even a mother or
parent whom allows their young child to walk across the reads or highways, and a car almost hit the
child, and must leave the highway to keep from hitting said child. Petitioner can go on and on but will
stop here, the law is vague and nobody shouldn't have to guess or wonder if or if not their actions
constitute a crime.

Now if, and I aay only if this Honorable Court does not find 2.8. 74:96, to be unconstitutional,
such is unconstitutional as it is applied to the petitioner in this instant case, being interest is not part of
the criminal statute. Further, because Louisiana has a stand your ground law, which gives a porgon the

right to use deadly force if he fears for his life or to stop an intruder. AN officers testified at trial,

il.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 131 of 140

petitioner hadn't broken any laws when they tried to box him in their unmarked car. So at that point,
petitioner feared for his life, and had the right to kill, but instead, he fled the scene, at ahigh rate of
apeed being being he was scared, afraid, and out of his mind thinking several wiite men were out to
kill him and kidnap him, especially since none of the policemen had their lights or sirens on when they
tried to block him in, when the chase first started Please see transcript page 385, lines 15-21, which
states:

“My practice is being a unmarked, I know people don't

really recognize my truck to be a police vehicle. They may

not see the light because they are more directed to the front

and not the side, go I typically slaw or stop, if I have to at

every intersection and make sure I don't injure someone or

get injured.”

Now, the state of Louisiana is trying to hold the petitioner to a higher standard than everyday
citizens. Lf citizens of this state, and St. Tammany Pariah can't recognize and determine an unmarked
police car with flashing lights and sirens on, what makes the petitioner so different, that he suppose to
recognize sich? Petitioner urges this honorable caurt to find such unconstitutional sa it pertains to
petitioner's case, under these circumstances being he was out of his mind, afraid being he thought he

was about to be killed by these unknown white men.

CLAIM NO. 3
THE COURT EXCEEDED ITS JURISDICTION

Petitioner contends that the trial court grossly failed te properly consider this claim under the
provisions af both the Federal and State Constitutions. Petitioner maintains that his conviction and
sentence regarding the crime of aggravated obstruction of a highway of commerce is illegal and
contrary aid in conflict with La CrC.P Art. 872, which states: “A valid sentence must rest upon a
valid and sufficient:

(1) Statute;

(2} Indictment; and

(3) Verdict, Judgment, or plea of guilty.”

Petitioner represents and shows his conviction and sentence are invalid, and the trial court didn't
have jurisdiction to proceed to trial regarding couni-1, in thia matter. In order for trial and its verdict
and judgment to be valid it is essential that the indictment it is based upon be itself valid. The judge
therefore had no authority or legal power to sentence petitianer ax to count one. There can be no trial,
conviction, or punishment for a crime without a formal and sufficient accusstion. State v. Soifean, 138

$0.92 (1931), recognizes the jurisdictional requirements by muking a valid and mfficient indictment a

42.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 132 of 140

prerequisite for a valid sentence.

Although petitioner was charged by a bill of information rather than by indictment, the law is
the same ag it pertains to both. An indictment must contain every element of the charged offense to pass
constitutional muster. This is becanae “ft{he Sixth Amendment guarantees every defendant the right to
be informed of the governments accusation against him.” The district court should have observed that
count 1 failed to allege that the state failed to charge the petitioner with a crime in count 1 of the bill of
information, Exhibit-E which states:

“Count-l, B.S. Agerivated Obstruction of a
Highway, Martone R. Brumfield, on or about August 26,
2015, by the intentional or criminally negiect placing of
anything or performance of any act, on any railway,
railroad, navigable waterway, road, way of an airport,
wherein it is foreseeable that human life might be
endangered.”

Please note, “of commerce” is not within the information but is included in the statute of said
offense. Such does nat charge a crime / offense, the prosecutor merely recited the statute as is written in
the criminal code, which is incorrect. Petitioner has enclosed a bill of information which was filed,
against him in his previous charges, see Ex- “F’ which is the correct way to file a bill of information.
The petitioner representa and shows he was prejudiced in preparing a defense in this malter. The statute
does not include “intorstate” in the wording of said statue. Petitioner represents and shows if he did
violate any laws, it would be on the interstate. However, since interstate is not part of the statute itself,
petitioner didn't and couldn't violate said statute. Clearly, when the state didn't include in the bill of
information what unlawful act petitioner committed.

Now, the prosecutor is a very smart and intelligent individual who went ta law school and
passed the bar to be a lawyer. This is something which can be taken as fact on its face. In his career, it
can be eafoly suid that, said Asst. District Atty, has filed many bills of information within tho 22™

Indicial Distriat Court, therefore thix honorable court should net allow the state to use mistake or

 

to.use ignorance or mistake when prosecuting someone with 2 violation ofthe lav.

Being Count -1, neither contains every element of the offense charged under RS. 74:96, nor
refera with sufficient specificity to the alleged act committed by petitioner, the bill of information did

not allege a cognizuble offense and the trial court neither the state had jurisdiction ta proceed to trial on

13.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 133 of 140

said charges, therefore, relief should be pranted in its entirety on this claim pursuant to (1S. ». Cabera-
Teran, 168 F.3d 141 (C.A, 5 Cir. 1999).

LAW AND ARGUMENT CLAIM NO. 4
INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
Generally, an ineffective assistance of counsel claim must be appropriately addressed through

an application for post conviction relief filed in the district court, where a fall evidentiary hearing can
be conducted, if necessary, rather than by direct appeal. State v. Janes, 13-19 (La App. 5 Cir. 8/27/13),
123 So.3d 758, 765, See State v. Hartshorn, 09-47 (La. App. 5 Cir. 11/10/09), 25 So.3d 172, 181., writ
denied, 09-2654 (La. 6/4/10), 38 So.3d 298.

Under the Sixth Amendment to the United States Constitution and Article I § 13 of the
Louisiana Constitution, a defendant is entitled to effective assistance of counsel. State v. McDonald,
04-550 (La. App.5 Cir, 11/16/045), 889 So. 2d 1039, 1042, writ denied, 04-3088 (La, 4/1/05), 897 So.2d
509, A claim of ineffective assistance of counsel must satisfy the two pronged test set forth in
Strickland v. Washington, 466 U.S. 668, 104 8.Ct. 2052 (1984), State 4. Dabney, 05-53 (La. App. 5
Cir. 6/28/05), 908 So.20 60, 63.

Under the Strickfand ». Washington test, the defendant must show: 1) that counsel's
performance was deficient, that is, that the performance fell below an objective standard of
reasonableness under the professional norms; and 2) that the deficient performance prejudiced the
defense, State vy. Dabney, 05-53, 908 Sold at 63(Citing SirickfandA66 U.S. at 687, 104 S,Ct. At 2064).
'This requires showing that counsel's errors were go serious as to deprive the defendant of a trial whose
result is reliable. Id. The defendant must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the results of the proceeding would have been different. A reasonable
probability is 2 probability sufficient to undermine confidence in the out come. Id.

A court must indulge a strong presumption that counsel's conduct falls within the wide range of
roasonzble professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action “might be considered sound trial strategy.” Id. There is no
precise definition of reasonably effective assistance of counsel, so any inquiry into the effectiveness of
counsel must be specific to the facts of the case, and must take into consideration the counsel's
perspective at the time. State v. LeCaze, 99-0584(La_ 1/25/02), 824 So.2d 1063, 1078-79, cert. Denied,
537 U.S. 865, 123 S.Ct 263, 154 L.Ed. 2d 110 (2002). The Sia Amencnent does not guarantee
ervor-less counsel or counsel judged ineffective by hindsight. Id.

Petitioner representa and shows hia counsel was ineffective ai trial when he did not move for a

M4.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 134 of 140

misirial. At trail on transcript page 340 & 341, which states:
BY MR. MACKE
“You may continue.
“Once he gent that text measage, we had a goad idea thai that's who was going to be in
the vehicle. And one of the other detectives has dealt with him on numerous other
oceasions and actually know him personally through previous arrests. And once that
detective, saw him he said that's who it is and that's when we knew - -
MR. BARROW
Tm going to object. That's hearsay. Although counsel lodged an objection, he should
have requested a mistrial at that moment. Once the bell has mng, you can not take away the sound.
La€.Cn# Art. 775 provides that the trial court shall grant a mistrial when prejudicial conduct in or
outside of the court room make it impossible for the defendant to obtain a fair trial. Being counsel did
not request for a mistrial, the court could not grant a mistrial. However, the jndge immediately knew
that the Petitioner would be prejudiced und could not receive a fair trial af that point. So what doss the
judge do? Still on trial page 340, line 15-31, which sates:
THE COURT

Tm going to sustain that objection. I'm going to admonish the jury not to consider the
last answer at all. Don't consider that at ali, olay?

I want to take a short recess. Ladies and gentlemen, if you would just step out, it's not
going to be more than two minutes, Okay. (JURY EXITS)

THE COURT
Be seated, counsel, I'm going to give you an opportunity ta speak to your client - - ta
your witness and advise him that prior arrests are not something that can be gone into, and I
need you - all to make sure that other witness understand that that's totally improper.
Trial Transcript page 341, which provides:
THE COURT

I don't think in this case it waa done maliciously, and I have admonished. But Fm poing
to admonish it now and make sure that it doesn't happen again.

Petitioner represent and shows the court in its decision to admonish knew Petitioner was
prejudiced, but since he suid: T don't think in this case it was done maliciously,” he allowed the trial ta
continue. However, the statute does net require if it was did intentionally or unintentionally or
maliciously or not, the statue says if the prejudice conduct make it impossible for the defendant te
obtain a fair trial.

Now, defendant wanted to testify and cutch the stand at his trial, however, he refused to do so,

being other arrest and convictions would come before the jury and they would use such to convict on

43,
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 135 of 140

this indent charges he stood trial for, so other arrest and numerous run-ins with law enforcement
prejudiced the petitioner before the jury, and made it appear as if the petitioner was a straight up out-
law and bad person, and the jury would convict on such, without even considering any further evidence
or testimony adduced at trial.

Now the State of Louisiana also knew that petitioner waz prejudiced tou, please continue trial
transeripts page 341, lines 7-13, which provides:

MR MACKE,

And the judge, the state just wants to put on the record that this individual is not the
narcotic agent that does know Mr. Brumfield from the prior arrest, and we did speak with that
individual any my apologtes to the court for that.

A apology to the court does not cure that defect, only a mistrial would have done so. Now, what
ig more prejndiced to the petitioner, at no time whatsoever did his lawyer or the state make arequest for
the judge to even admonish the jury. La. Cr.C 2 Art, 771 which provides in part:

In the following cases, upon the request of the defendant or the state the court shail promptly
admonish the jury to disregard a remark or comment made during the trial, or in argument withing the
hearing of the jury when the remark is irrelevant or immaterial and of such anzture thet it might create
prejudice againat the defendant, or the state, in the mind of the jury:

(2) When the remark or comment is made by a witness or person other than the judge, district attorney,
or a court official, regardless of whether the remark or comment is within the scope of La. Crr Art.
770.

Tn such cases, on motion of the defendant, the court may grant a mistrial i it is satisfied that an
admonition ia nat sufficient to assure the defendant a fair trial.

In this case, if the trial court himself, went beyond the statute and law to admonish the jury
without being asked by either party, the trial court obviously felt like the petitioner was prejudiced. The
frial court even felt the need to talk to the witness and admotish the jury twice in this matter. Still on
trial transcript page 341, les 14-36, which provides:

THE COURT

IT want you to discuss it with him now, aad I'm sure you all don’t have any objection to
that.

MR. BARROW
No, you honor.
THE COURT

Take abont atwo minuies. (Recess taken).

16.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 136 of 140

YHE COURT
Let's return the jury. GURY ENTERS). .
THE COURT
Be seated please, I just want to reeemphasize and admonish again not to consider
anything in that prior answer.

By the trial court putting further emphasis on the jury nat to consider the prejudicial testimony
and evidence of prior arrest and dealing with the petitioner such prejudice the petitioner and counsel
was ineffective for not requesting a mistrial.

Next reason why counsel was ineffective during these proceedings becanae connsel brought
race into hig trial, and petitioner was on trial with an all white jury, except for one juror whom appeared
to be half white. Counsel at trial stated on transcript page 331, that:

“In fact, Mr. Brumfield waa getting a hamburger at Wendy's when four, at least four, burley
white guys, late at night, in some ragged out cars with lights decide to chase him.”

Such was not sound trial strategy, and inflame the jury and prejudice the petitioner in the eyes
of the jury. If the jury had considered finding the petitioner not guilty, once petitioner's counsel brought
pace in the trial, all defendant's chances af being found not guilty vanished. It wasn't no longer about
the trial, the evidences, the testimony, it then became avace issue, being counsel had insulted the white

- jury, by alleging that their race of people jumped out on a black man, such prejudiced the petitioner,
and had race not came before the jury aa it did, petitioner would have been found not guilty at trial in
this matter.

Now the next reasen why counsel was ineffective in these proceedings, because at trial, he
stated on transcript page 288, lines 12-18, which provides:

“Now, { know a lot of you, and I am too concerned about our budget situation. And I know a lot
of you have probably been reading a lot about what—where we can cut, about how Louisiana has the
highest incarceration rate per capital! in the country.

The above statement prejudiced the petitioner before the jury af trial. First of all, the above
mentioned is not related to thiy case in any way whatsoever. Further, by counsel talking about high
incarceration rate in Louisiana, he is basically saying that my client is guilty ss charged, no need fer a
frial in this matter, but don't convict him te make the incarceration rate one more person on the already
high rate. Onee the jury had heard such, it had already determined petitioner was guilty as charged. No
lawyer in his right mind would tell the jury his client is guilty but, this lawyer did such, making him

totally ined¥ective at trial, which resulted in prejudice to petitioner, and led him to being convicted.

17.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 137 of 140

Next reason why counsel is ineffective in these procecdings, becanse trial transcript page 333,
lines 15-20, which trial counsel stated:

“And knowledge that he had the cocaine on him is an element of the crime. If you find that he
had the cocaine on him and that it waa cocaine, then I put it to you, he had no idea it was there.

Said argument is without merit, and it prejudiced the petitioner at trial before the jury. At the
triad on the merits several officers gat on the stand and testified that he found the cocaine in a cigarette
pack, on the petitioner's person. Counsel has committed a frand upon the court and the jury, which
made the jury leck at counsel and defendant is a totally different light. The fury conchided if counsel
went to the point to lie for defendant, the defendant had ta be guilty of both charges beiag counsel wax
trying to fool and trick the jury. Had counsel not tried to trick and fcol, lie, or commit a fraud upon the
jury, he would have been found net guilty at trial.

Next reason why counsel was ineffective during these proceedings for the reasona atated in
claims two and three of this application for post conviction relief, and claim 1(b) no competent attorney
or no altorney in his right mind would allow his client ta go to trial, and the trial court didn't have
jurisdiction to proceed on one of the charges, or allow the prosecutor to use perjured testimony and
information, or an naconstitutional charge / offense, aid actions clearly prejudiced petitioner at trial.

Finally, petitioner represents and shows counsel was ineffective in these proceedings because he
filed several different motions in this matter, and not one of said motions or pleadings are a motion to
quash, based on the statute being smconstitutional or the bill of information doenn't list the elements of
the crime or the elements which constitute a crime within the statute. Said bill of information was
defective and such prejudiced petitioner at trial. Had counsel filed a pre-trial motion to quash, the
outcome would have been different, therefore, relief should be granted on this claim in it entirety.
Cumulstively, all of defense counsel's etrors amount to a denial of effective assistance of counsel
during pre-trial, and during trial in this matter.

Witnesses addresses and names who could testify in support of my claims.

Claim 1 (A)

Emest E Barrow, Ill 113 E. 23" Ave., Convington, La. 70433; Frederick H. Kroenke, Jr. 707 Rapides
Street, Baton Rouge, La. 70806, Rachel Yezbeck 701 Loyola Ave., Ste. 404, New Orleans, La 70113;
The Three Judge Panel of the Court of Appeals, First Circnit Court of Appeals, whom heard said
appeal, Baton Rouge, La; Marlone Rashen Brumfield, Louisiana State Prison, Angola, La, Court

Reporter, Theresa Trapan, Courthouse, Convingtan, Lar and thia case, Courthange, Convingten, La,

18.
Case 2:21-cv-00898-SSV-JVM Document1-3 Filed 12/16/20 Page 138 of 140

Plus the record transcript of the trial proceedings.
Claim 1 1B)

Asst. District Attorney, Kilion and Macke, both at Courthouse in Convington, La. Plus the
record trangoript of the trial proceedings. Marlone R. Brumfield La State Prison; Attorney Ernest E.
Barrow II, 113 E. 23" Ave., Convington, La. 70433; and all police officers whom testified at trial,
being that I am incarcerated and I don't have their addresses.

Cisim 1(C)

The Sheriff and district altorney of St. Tammany Parish, Courthouse in Convington, La;
Marlone R. Brumfield, Louisiana State Prison, Angela, Lat Whatever discovery the state provides to
petitioner in this matter, Attorney Emest E. Barrow, III 113 E. 23" Ave., Convington, La. 70433.

Chaim No. 2

Members of The Louisiana Legislature, State Capital, 22 Floor, Baton Rouge, La. 70809,
Marlone 2. Brumfield, La State Prison, Angola, La 70712, and all judges over this case, Courthouse,
Convington, La. 70433;

Claim No, 3

The District Attorney wham provecuted this case, Courthouse, Convington, La Marlone R.
Brumfield, I.a. State Prison, Angola, La 70712; Ernest B, Barrow, li 113 E. 234 Ave., Convington, La.
70433;

Claim No. 4

Marlone R. Brumfield, La. State Prison, Angola, La 70712; Ernest E. Barrow, I 113 E, 23
Ave., Convington, La. 70433; The trial tranacripts and appellant record, will best support this claim,
plas the court reporter and clerk of court both located at the Courthouse in Convington, La

CONCLUSION AND PRAYER

 

WHEREFORE, Petitioner respectfully prays that for these reasons.argued:

1. The State of Louigiana through its district sitorney be duly served with a copy of the
foregoing Supervisory Writ of Review on Petitioner's Application for Post-Conviction

Relief
2, The State of Louisiana be required to answer
3. The Court remand this case back to the trial court for a hesring with directive orders to

set a date for an evidentiary hearing at which Petitioner may question his attorney(s)
regarding the ineffective assistance of counsel claima,

4, After said evidentiary hearing be held, Petitioner be allowed to supplement his
application, so that he may raise any additional claims that be discovered at said hearing,

19,
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 139 of 140

5. The Court authorized request for admission of fact ond genuineness of documents be
propounded on the State of Louisiana pursuant to La. Cr.C.P. Art. 929 (B), also he be
allowed to supplement once the State of Louisiana allow him to purchase bis District
atomey file, See Ex.-G, which state agreed to to provide said cost, but hasn't did zo yet.

6. After tuking evidence, the court granted post-conviction relief, setting aside Petitioner's
conviction and sentence and order that Petitioner be released immediately, and

7. Grant such order and further relief as appears reasonable and just to which petitioner
may be entitled.

Respectiully Submitted,

Nwbewe- X \ t wach

Marlone Rashen Brumfield # 496966
C&k ih VR

Louisiana State Prison
Angola, La. 70712

CERTIFICATE OF SERVICE
I Marlone B. Brumfield, hereby certify that I have served a true and correct copy of the above
and foregoing Supervisory Writ of Review upon the District Attomey, St. Tammany Parish, by placing
sare in the Institution’s Legal Mail System for depositing in the U.S. Mail, properly addressed and

with proper first-clase postage pre-paid, this g he day of Kgs » 2020.

ve Nove YW Res ve

Marlone R. Brumfield

20.
Case 2:21-cv-00898-SSV-JVM Document 1-3 Filed 12/16/20 Page 140 of 140

VERIFICATION

STATE OF LOUISIANA
PARISH OF WEST FELICIANA

MARLONE RASHEN BRUMFIELD

Before me, the undersigned Ex-Officio Notery, did personally appesr Marlone R. Brumfield,

#496966, who after having been duly sworn, does verify that he is the Petitioner in the sbove and

 

foregoing; thet he has read and understands the contents thereof; that he believes the contents thereof to

be tme and correct to the best of’ his knowledge, belief, and information, under the penalties of perjury

prescribed by law.
Vad yo \ Ye 2 As\
Marlone R. Brumfield, #496966
. ge .
SWORN TO AND SUBSCRIBED BEFORE ME this day of NS ¢ ‘ , 2020.

 

 

EX-OFFICIO NOTARY

21.
